     Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 1 of 80




 1 Gregory J. Glaser (SBN 226706)
   4399 Buckboard Drive, Box 423
 2 Copperopolis, CA 95228
 3 Ph. (925) 642-6651
   Fx. (209) 729-4557
 4 greg@gregglaser.com
 5 Ray L. Flores II (SBN 233643)
   11622 El Camino Real Suite 100
 6
   San Diego, CA 92130
 7 Ph. (858) 367-0397
   Fx. (888) 336-4037
 8 rayfloreslaw@gmail.com
 9 Attorneys for Petitioners
10
11

12
                       UNITED STATES DISTRICT COURT OF CALIFORNIA
13
                                 EASTERN DISTRICT - SACRAMENTO
14
     Joy Garner, individually and on behalf of The      )   Case No.: 2:20−CV−02470−WBS−JDP
15
     Control Group; Joy Elisse Garner, individually )
     and as parent of J.S. and F.G.; Evan Glasco,       )
16                                                      )
     individually and as parent of F.G.; Traci Music, )     DECLARATION OF VICKY PEBSWORTH,
17   individually and as parent of K.M. and J.S.,           PHD IN SUPPORT OF MOTION FOR
                                                        )   PRELIMINARY INJUNCTION, OR IN THE
     Michael Harris, individually and as parent of S.H.,)   ALTERNATIVE REQUEST FOR ORDER TO
18   Nicole Harris, individually and as parent of S.H., )   SHOW CAUSE
                                                        )
19                                                      )
                                 Petitioners,           )
20                                                      )
                                                        )   Date:        February 22, 2021
21          v.                                          )   Time:        1:30 PM
                                                        )   Courtroom:   5
22   DONALD JOHN TRUMP, in his official capacity )
                                                            Judge:       William B. Shubb
     as PRESIDENT OF THE UNITED STATES OF )
23   AMERICA,                                           )
                                                        )
24                                                      )
                                Respondent.             )
25                                                      )
                                                        )
26                                                      )
                                                        )
27                                                      )
                                                        )
28
                       DR. PEBSWORTH DECLARATION ISO PRELIMINARY INJUNCTION
     Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 2 of 80



 1                                      Vicky Pebsworth Declaration
 2 I, Vicky Pebsworth, PhD, RN, hereby declare:
 3          1. I have substantial experience in the field of health survey, study, and statistical analysis.
 4 Attached as Exhibit A is a true and correct copy of my Curriculum Vitae. On the basis of such
 5 experience, I am qualified to provide the professional opinion in this declaration.
 6          2. In June 2020, I professionally examined the following materials relating to The Control
 7 Group American Survey (“TCG American Survey”) available at www.TheControlGroup.org: (1)
 8 Download Info, (2) Survey Introduction, (3) Download Intake, and (4) Health Survey Sheet.
 9          3. After reviewing these TCG American Survey materials, I conducted a thorough
10 videoconference meeting on June 26, 2020 with the TCG American Survey founder and sole data
11 collector Joy Garner, and thereafter in July and December a comprehensive review of the raw data

12 and reports relating to the TCG American Survey. The purpose of my meeting with Joy and
13 subsequent document review was to validate or invalidate The TCG American Survey methodology
14 and results she had collected and processed to date. Joy provided me:
15                     (A) Excel spreadsheet results of the TCG American Survey. Attached as Exhibit
16                B is a true and correct copy of such Excel Spreadsheet.
17                     (B) An explanation of all survey collection and data entry methodologies of the
18                TCG American Survey, including but not limited to giving me unlimited access to
19                view the raw data for the TCG American Survey in the form of handwritten survey

20                sheets and the envelopes in which the surveys arrived.
21          4. I have also reviewed the exhibits of Petitioner Joy Garner in Support of this Motion for
22 Preliminary Injunction.
23          5. Speaking with Joy Garner and observing the evidence, I confirmed the following facts
24 regarding the TCG American Survey:
25                      A.           Joy’s goal with the TCG American Survey was to collect as many
26                 surveys as possible (she began in approximately April 2019) from families with a
27                 fully unvaccinated child. To accomplish this goal, she broadcast the survey to
28
                                                   -1-
                                          PEBSWORTH DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 3 of 80



 1                  groups known to have unvaccinated children, such as holistic families and vaccine
 2                  awareness families.
 3                      B.           Most intake and survey sheets were completed by parents on behalf
 4                  of their children. As a hallmark of authenticity, the vast majority of survey sheets
 5                  were handwritten by the survey participant and in such cases accompanied by the
 6                  envelope in which they arrived (each with its unique postmark and stamp) to PO Box
 7                  1504, Roseville, CA 95678.
 8                      C.           Based upon the postmark evidence, it is apparent the survey results
 9                  represent a diverse cross section of Americans.
10                      D.           Although uncommon, there were some participants who were
11                  parents completing surveys for their children over age 18.

12                      E.           Some survey sheets were not accompanied by envelopes because, as
13                  Joy informed me, they were completed in person (typically on site at a vaccine
14                  awareness event), whereby Joy observed the person completing the survey and
15                  personally received it by hand.
16                      F.           Joy maintained survey sheets and envelopes with an orderly system
17                  of boxes at her residence.
18          6. It is my professional opinion that the TCG American Survey was an informal pilot survey
19 suitable to generate testable hypotheses. Furthermore, if the pilot data were subjected to valid and

20 rigorous test of statistical significance (as they were here), and the findings were of a particular
21 nature (as they were were), correlational as well as causal hypotheses could be advanced (as they
22 were here). Moreover, Pearson correlation coefficients at or above .90 for multiple comparisons
23 strongly suggest that the relationship between vaccination and illness may be causal rather than
24 simply correlational. In particular, it strongly suggests that increases in the number of vaccines in
25 the CDC schedule may be causally related to increases in the rates of chronic illness, and as a result,
26 the unvaccinated would be healthier than the vaccinated as shown by the pilot survey results. The
27 TCG American Survey had the following strengths and limitations:
28
                                                   -2-
                                          PEBSWORTH DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 4 of 80



 1               Strengths
 2        A. Medical Diagnoses. The survey requests participants to provide a list of medical
 3           diagnoses. This is a useful standard adding to the reliability of the data, as participants
 4           are likely to know whether or not they have been diagnosed with a condition by a health
 5           care provider.
 6        B. Prompts. The survey sheet provides participants with a list of the following prompts to
 7           help them provide accurate responses, “autoimmune disorders, cancer, arthritis, heart
 8           problems, thyroid issues, kidney, liver, and/or other organ dysfunction, severe or chronic
 9           digestive dysfunction, neurological or brain dysfunction, serious or life-threatening
10           allergies, diabetes, learning disabilities, and/or any other permanent disabilities”.
11        C. Large sample size. Joy received approximately 1,500 survey results from qualified

12           (completely unvaccinated) participants, which is a large enough sample size to
13           meaningfully survey for both common and relatively common health conditions. To the
14           extent the results of the survey are reliable, the survey results would exceed a 99%
15           confidence interval for prevalent children’s health conditions like allergies, asthma,
16           autism, cancer, ADHD, and diabetes.
17               Limitations
18        A. Self-selective. The pilot survey is self-selective as participants were able to select
19           themselves for participation. Given the very small percentage of Americans who are

20           completely unvaccinated, there was no practical alternative available to Joy here, so the
21           self-selective nature of the survey is justifiable.
22        B. Potential Bias. The survey was presented/showcased by Joy with an inherent potential
23           bias against vaccination. This ran the risk of attracting zealous participants from adding
24           an inaccurate survey result, including both zealous pro-vaccine and anti-vaccine
25           participants. For example:
26                       Joy provided me an example of a woman that she met at a vaccine awareness
27                       event who claimed that her unvaccinated child was severely disabled. And
28                       yet, when questioned as to why the woman had not vaccinated her child, the
                                                -3-
                                       PEBSWORTH DECLARATION
     Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 5 of 80



 1                             woman had no ready explanation. Joy dutifully received this woman’s survey
 2                             and added it to the results, even though to Joy it appeared likely the results
 3                             were false. Joy’s rationale is that she saw her role as purely objective —
 4                             diligently collecting and reporting the results of the survey, whatever those
 5                             results may be.
 6          C. Inaccurate Recall. There is an unquantifiable risk that certain participants would not be
 7              able to remember all diagnoses of their children. Such risk should theoretically increase
 8              with the child’s age (as memory may fade). However, if the diagnosis was for a chronic
 9              condition that requires medication, special education, or other attention, it is highly
10              unlikely such a diagnosis would be forgotten by the reporting party, who is either a
11              parent, or an entirely unvaccinated adult subject.

12          D. Lack of Medical Record Audit Procedure. The survey lacked a medical record audit
13              procedure to verify the accuracy of survey responses. Given the limited resources
14              available to Joy and the nature of the survey as a pilot survey, this limitation is
15              justifiable.
16          E. Lack of Confounding Factors. Joy’s pilot survey only inquired re vaccination status,
17              medical diagnoses, and a handful of other questions. It did not ask participants questions
18              about other potentially relevant confounding factors, such as inequality and lifestyle
19              issues. Notably, there is no evidence I am aware of which suggests social inequality

20              factors are capable of significantly reducing, or increasing, the number of immune
21              system injuries, chronic illnesses, disabilities, or deaths, that vaccines can be expected to
22              cause in any population.
23          7. I have reviewed Petitioners’ Requests for Judicial Notice Appendices 1-2.
24          8. It is my professional opinion that the TCG American Survey results, together with
25 exhibits attached to Petitioners’ Requests for Judicial Notice 1-2 creates the following as a
26 defensible working hypothesis for a further or confirmation survey of unvaccinated Americans:
27
28
                                                      -4-
                                             PEBSWORTH DECLARATION
Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 6 of 80
Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 7 of 80




                  Exhibit A
     Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 8 of 80



                                                  Curriculum Vitae
                                        VICKY (DEBOLD) PEBSWORTH, PhD, RN
                                                   3320 Rods Court
                                                  Merced, CA 95340
                                                vpebsworth@gmail.com

Academic Preparation:

        Postdoctoral Research Fellowship
        Michigan Peer Review Organization (MPRO) and the Agency for Healthcare Research and Quality, National Research
        Service Award Program (January 1999 – December 2000)

        Doctor of Philosophy in Health Services Organization and Policy and Nursing, Conferred 1999
        University of Michigan, Ann Arbor, Michigan (September 1992 – December 1998). Dual Degree from School of Public
        Health, Department of Health Management and Policy, Health Services Organization and Policy Program and from the
        School of Nursing, Division of Nursing Administration and Patient Care Systems, with a cognate in Sociology (Social
        Organization)

        Bachelor of Science in Nursing, Conferred 1978
        Rush University, Chicago, Illinois (September 1976 - June 1978)
        Cornell College, Mount Vernon, Iowa (September 1974 - May 1976)


Professional Experience (Includes Salaried and Volunteer Work):

        National Vaccine Information Center, Vienna, Virginia (October 2006 – present). Director of Research and Patient
        Safety. Responsibilities included: Design, development and administration of intramural and extramural research
        program, review and analysis of vaccine safety and public policy literature, vaccine injury data and reports, waiver
        harassment reports and provision of counseling services related to vaccine injury reporting and access to medical and
        legal resources.

        Parent Preferences in Immunizing Children Project, Oakland, California (February 2012 – February 2015). Parent
        representative to National Advisory Stakeholder Committee, funded by Patient-Centered Outcomes Research Initiative,
        review hypotheses, draft survey instruments, interpret data, comment on draft publications.

        George Mason University, Fairfax, Virginia (September 2008 – February 2015). Research Faculty, Department of
        Health Administration and Policy, College of Health and Human Services. Responsibilities include: Developing and
        teaching health services research methods courses (HAP512, HAP445, HAP645) and conducting research.

        National Vaccine Program Office, Washington, DC (April 2009 – January 2012). Public representative to National
        Vaccine Advisory Committee, Vaccine Safety Working Group (Epidemiology and Implementation Subgroups). Public
        representative on the independent H1N1 Vaccine Safety Risk Assessment Working Group. Responsibilities include:
        Participate in review of federal vaccine safety system and develop a White Paper detailing infrastructure needed for
        vaccine safety profiling, reduction of adverse events, and addressing public confidence. Review and analyze adverse
        reaction reports following receipt of H1N1 vaccine.

        Food and Drug Administration, Rockville, Maryland (December 2007 – February 2011, as SGE February 2012).
        Vaccines and Related Biological Products Advisory Committee (VRBPAC), Consumer Representative (voting
        member). Responsibilities include: Reviewing and evaluating data concerning the safety, effectiveness, and
        appropriate use of vaccines and related biological products.

        Centers for Disease Control and Prevention, Atlanta, Georgia (December 2008). Ad hoc Public Representative
        Consultant, Board of Scientific Counselors. Responsibilities included: Participating in discussion of Vaccine Trust and
        Vaccination of Healthcare Workers.



                                                                                                 Pebsworth CV – June 2020 - 1
                                                             1                                                      Exhibit A
     Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 9 of 80


Professional Experience: (Cont.)

         Department of Defense, Washington, DC (August 2007 – October 2009). Research Proposal Reviewer (consumer
         representative) for 2007 and 2008 Congressionally Directed Medical Research Programs (CDMRP) Autism Spectrum
         Disorder Research Program. Responsibilities included: review and presentation of proposals from consumer
         prospective for Concept Award and Idea Development Award Programs.

         Michigan Health and Safety Coalition, Detroit, Michigan (June 2000 – October 2008). Policy Analyst and Technical
         Research Consultant to Coalition and Michigan State Commission on Patient Safety. Responsibilities include:
         Developing policy options related to coverage of uninsured adults. Previous work involved developing a statewide
         patient safety center and system for reporting errors and near miss data, addressing the effect of workforce shortages
         on safety and addressing knowledge gaps through licensure and regulatory mechanisms, developing evidence and
         consensus-based hospital referral guidelines, conducting a survey of Michigan hospitals, and developing guideline
         implementation strategies.

         National Institutes of Health, Interagency Autism Coordinating Committee, Washington, DC (January 2008).
         Participant (consumer representative) in Scientific Workshop on Diagnosis Research Priorities. Responsibilities
         included: review of public comments, development of topic areas of strategic interest, development of research
         priorities related to diagnosis of autism and co-morbid conditions.

         Autism Speaks, New York City, NY (November 2007). Grant Proposal Reviewer, Family Services Community Grants.

         University of Michigan, Ann Arbor, Michigan (January 2002 – April 2004). Assistant Professor, Division of Nursing
         Business and Healthcare Systems, School of Nursing. Responsibilities included: teaching, research and service
         primarily for graduate students. Teaching assignments included: N879, Outcomes Research; N664, Nursing and
         Healthcare Policy; N659, Systems Assessment and Strategic Planning. Research topics included: Utilization Patterns,
         Co-morbidities, and Potential Risk Factors among Children with Autism Spectrum Disorders; Nurse Staffing and
         Avoidable Adverse Outcomes among Hospitalized Patients: Comprehensive Review of Literature and Development of
         Web-based Resources; and Comprehensive Review of the Nursing, Medical, and Health Services Autism Literature.
         Served on multiple faculty committees.

         University of Detroit Mercy, Detroit, Michigan (January 1996 – January 2002). Associate Professor and Director of
         Health Systems Management Program, College of Health Professions, McAuley School of Nursing (September 2000-
         January 2002), Adjunct Assistant Professor/Clinical Instructor (1996-2002). Responsibilities included: teaching,
         research and service primarily for graduate students and management of a Health Resources and Services
         Administration (HRSA) grant, Bureau of Health Professions, Advanced Education Program including developing
         curriculum and courses, hiring faculty and staff, recruiting and mentoring students, managing budgets, developing
         program outcome measures, and submitting periodic reports to HRSA. Teaching assignments included: NUR 630,
         Leadership and Management for Nurse Practitioners; NUR 530, Nursing and Health System Informatics; NUR 514,
         Strategic Leadership in Health Systems Management; and NUR 480, Nursing Leadership and Management.
         Committee assignments include Steering Committee, Recruitment, Student Database Development, Graduate
         Operations, and Interdisciplinary Leadership meetings.

         MPRO/NRSA Postdoctoral Research Fellow, Plymouth, Michigan (January 1999 - December 2000). Fellowship was
         funded by the Michigan Peer Review Organization (MPRO) and the Agency for Health Care Policy and Research,
         National Research Service Award (NRSA) Program. Responsibilities involved: (1) developing and pre-testing a
         method to assign relative work values to the Nursing Intervention Classification System and initial work to draft an RO1
         proposal; (2) surveying Michigan hospitals regarding the processes of care involved in caring for persons experiencing
         acute myocardial infarction and congestive heart failure and associating processes of care data to performance rates
         for HCFA-designated quality of care indicators; and (3) assessing the ability to quantify and analyze computerized
         documentation of nursing process and outcomes.




                                                                                                    Pebsworth CV June 2020 - 2
                                                              2                                                      Exhibit A
    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 10 of 80


Professional Experience: (Cont.)

         University of Michigan, Ann Arbor, Michigan (June 1994 – December 1998). Telemedicine Study Research Assistant
         (June 1994 - December 1998). Worked on HCFA-funded study of the effects of telemedicine systems on costs, quality
         and access to care. Participated in development of research plan, questionnaire, and interviewer training materials;
         and data coding, preparation, and analysis. Health Services Research Institute Research Assistant and Committee
         Staff (January 1996 - October, 1996). Responsibilities included compiling, summarizing, and analyzing data; and
         drafting the interim and final reports. Teaching Assistant, Nursing 486-Clinical Integration (January 1997- May 1998).
         Supervised 12 to 15 senior BSN students, facilitating student/staff RN preceptors, conducting weekly student-staff
         conferences and student seminars, and evaluated clinical performance. Pharmacy Administration 540-Pharmacy and
         the Health Care System (September 1996 - December 1996). Prepared lectures, mentored students graded
         assignments, term papers, and exams for 52 third-year pharmacy students. Nursing 428-Client Care Management in
         Health Care Systems (May 1996 - June 1996). Worked with 12 generic and RN-completion students, organized
         weekly seminars, supervised clinical experiences, and graded journals and term papers. Health Management and
         Policy 600 and 601, Health Services Systems I and II (September 1993 - May 1994). Graded papers and exams,
         prepared lectures and course handouts, and conducted office hours for 120 graduate students in the health
         administration program.

         US Congress, Physician Payment Review Commission, Washington, DC (June 1990 - April 1992). Health Policy
         Analyst. Responsibilities included: participation in the refinement of relative work scale, the Medicare Fee Schedule
         and cross-specialty linkages for Phase I and II of the Hsiao study. Interacted with 60 medical specialty societies and
         HCFA to conduct a face validity study of the resource-based relative-value scale. Analyzed the potential for practice
         guidelines to improve quality and contain costs.

         State of New Mexico, Human Services Department, Santa Fe, New Mexico (March 1988 - August 1989). Medical Care
         Administrator. Responsibilities included: development of policy for four state-wide Medicaid waiver programs (frail
         elderly, developmentally disabled, medically-fragile children, and persons with HIV/AIDS). Supervised 125 providers to
         ensure compliance with HCFA regulations, determined medical eligibility status for program recipients, analyzed
         provider budgets, negotiated payment rates, and developed prospective payment schedules.

         Open Hands, Inc., Santa Fe, New Mexico (February 1987 - March 1988). Director of Nurses and Case Management.
         Responsibilities included: management of all aspects of a non-profit home health agency serving rural areas including
         supervision of over 40 employees, monitored quality of patient care, revised the financial management system,
         maintained compliance with multiple state and federal program requirements, and developed a Medicaid case
         management program.

         Recovery Care, Inc., Santa Monica, California (April 1983 - December 1986). Founder and Executive Director.
         Directed home health agency that specialized in the delivery of high-tech nursing services to patients of all ages,
         particularly persons with AIDS. Responsibilities included recruiting and training over 75 staff; maintaining quality
         assurance standards; developing marketing, personnel, and accounting policies; negotiating loans, investments,
         malpractice policies, and employee benefit packages; and supervising all accounting tasks including billing, collections,
         payroll, and purchasing.

         University of California Hospital and Clinics, Los Angeles, California (January 1981 - September 1983; September
         1989 - May 1990). Clinical Nurse II. Staff and charge nurse for neonatal, pediatric and adult patients in the
         cardio-thoracic surgical ICU with duties that included mentoring new staff and nursing students, developing standards
         of care, and preparing staff in-service presentations. Member of the UCLA Hospital Bioethics Committee.

         Independent Nurse Contractor and Consultant, Los Angeles, California (August 1979 - December 1985). Nurse
         Consultant. Contracted with hospitals to work as interim director of hospital-based home health agency, hospital
         supervisor, private-duty nurse, and critical care float nurse.

         St. Joseph’s Hospital, Chicago, Illinois (June 1978 - July 1979). Staff Nurse. Medical/surgical ICU.




                                                                                                    Pebsworth CV June 2020 - 3
                                                               3                                                      Exhibit A
    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 11 of 80


Research Experience:

        Comparison of Health and Utilization Outcomes Among Fully and Never Vaccinated Children (Principal Investigator).
        Funded by the National Vaccine Information Center, Scientific Research Fund (January 2011-present). This is an
        exploratory study that will use data from the National Health Interview Survey to compare health and medical care
        utilization outcomes among children who have never been vaccinated as compared to children who are fully
        vaccinated.

        Fatal Exemptions? A Longitudinal Analysis of the Effect of Non-medical Exemptions to State School Immunization
        Laws on Vaccine-Targeted Diseases (Co-Investigator). Funded by the Robert Wood Johnson Foundation, Public
        Health Law Research Program (December 2009-May 2011). This project will explore the relationship between non-
        medical exemption laws and variability in those state laws and disease rates. The project will employ mixed-effects
        hierarchical models at three levels (year, state, and region) of analysis for five vaccine-targeted diseases (measles,
        mumps, pertussis, varicella, and hepatitis B). A longitudinal research design will be used to examine state-level data
        from 51 jurisdictions over 8 years (2001-2008).

        Utilization Patterns, Co-morbidities, and Potential Risk Factors among Children with Autism Spectrum Disorders.
        Project was sponsored by the University of Michigan Health System (UMHS) under the Collaborative Health Services
        Research Initiative to Improve Clinical Practices. Served as the project’s Principal Investigator. Project involved
        retrieving and integrating data from all four of the UMHS databases. Findings were expected to result in several
        papers including: 1) Role of Nursing in the Early Detection, Diagnosis, Development of Treatment Plans and On-going
        Monitoring for Children with Autism Spectrum Disorders; and 2) Co-morbid Conditions Associated with Autism
        Spectrum Disorders: A Comprehensive Review of the Literature Organized by the ICD-9-CM Classification System.

        Nurse Staffing and Avoidable Adverse Outcomes among Hospitalized Patients: Comprehensive Review of Literature
        and Development of Web-based Resources. Project was funded through the Michigan Nurses Association, CURN
        Project. Collaborating organizations: Michigan Health and Safety Coalition, Michigan Nurses Association, Michigan
        Health and Hospital Association, and Michigan Organization of Nurse Executives. Project conducted a comprehensive
        review of the literature as it relates to various staffing measure and three patient outcomes: pressure ulcers, falls, and
        length of stay.

        Choice of Telemedicine and Nurse Practitioner in Rural Areas: The Role of Health Status. Funded by the Health Care
        Financing Administration and University of Michigan, School of Public Health, Dissertation Award, and the University of
        Michigan, School of Nursing, Award for New Investigators. Doctoral Dissertation - Choice of Telemedicine and Nurse
        Practitioner in Rural Areas: The Role of Health Status. Project funded by HCFA. Dissertation Committee included:
        Richard Redman, PhD, Rashid Bashshur, PhD, Katherine Jones, PhD, Ada Sue Hinshaw, PhD, Steve Mick, PhD, and
        Anthony Schork, PhD.

        Implementing Innovation in the Hospital Setting: Effects of Critical Pathway Programs on Caregiver Team Interaction,
        Cohesiveness and Outcomes. Funded by the Blue Cross Blue Shield of Michigan Foundation Student Award Program
        and the Federal Employees Education and Assistance Scholarship Award. Master’s Project - Effects of Critical
        Pathways on Team Interaction, Cohesiveness and Outcomes.

        The Effects of Telemedicine on Accessibility, Quality and Cost of Health Care, Health Management and Policy, School
        of Public Health, University of Michigan, (Research Assistant, 1994-1998). Funded by the Health Care Financing
        Administration.

        Measuring Functional Outcomes after Three Common Surgical Procedures, Division of Nursing Administration and
        Patient Care Systems, School of Nursing, University of Michigan, (Research Assistant, 1994). Funded by University of
        Michigan Medical Center Small Grants Program.




                                                                                                    Pebsworth CV June 2020 - 4
                                                              4                                                       Exhibit A
    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 12 of 80


Teaching Experience:

        George Mason University – Research and Teaching Faculty
                   HAP 512                  Introduction to Health Services Research
                   HAP 445                  Introduction to Health Services Research
                   HAP 645                  Introduction to Health Services Research

        University of Michigan, Ann Arbor – Assistant Professor/Teaching Assistant / Clinical Instructor
                      NUR 659                  Systems Assessment and Strategic Planning (Faculty of Record)
                      NUR 664                  Nursing and Healthcare Policy (Faculty of Record)
                      NUR 887                  Health Outcomes Research (Faculty of Record)
                      HMP 600                  Health Services Systems I
                      HMP 601                  Health Services Systems II
                      PHARM 540                Pharmacy and the Health Care System
                      NUR 486                  Clinical Integration
                      NUR 428                  Client Care Management in Health Care Systems

        University of Detroit Mercy – Associate Professor / Adjunct Faculty / Clinical Instructor / Guest Lecturer
                      NUR 630                   Leadership and Management for Nurse Practitioners (Faculty of Record)
                      NUR 530                   Nursing and Health System Informatics (Faculty of Record)
                      NUR 514                   Strategic Leadership in Health Systems Management (Faculty of Record)
                      NUR 480                   Nursing Leadership and Management (Faculty of Record)
                      NUR 364                   Pediatrics
                      NUR 360                   Nursing Research


Policy Analysis Experience:

        National Vaccine Information Center (Debold V, Downey C, Fisher B). (2007). NVIC Analysis of Vaccine Adverse
        Events Reporting System Reports: Part III, Human Papilloma Virus Vaccine Safety, Analysis of Vaccine Adverse
        Events Reporting System Reports: Part III (August 15, 2007). http://www.nvic.org/Diseases/HPV/HPVHOME.htm
        (Accessed on June 22, 2008).

        National Vaccine Information Center (Debold V, Fisher B). (2007). NVIC Report on VAERS and GARDASIL: Part II,
        Human Papilloma Virus Vaccine Safety, Analysis of Vaccine Adverse Events Reporting System Reports: Part II
        (February 21, 2007). http://www.nvic.org/Diseases/HPV/HPVHOME.htm (Accessed on June 22, 2008).

        National Vaccine Information Center (Debold V, Fisher B). (2007). NVIC Report on VAERS and GARDASIL, Human
        Papilloma Virus Vaccine Safety, Analysis of Vaccine Adverse Events Reporting System Reports: Adverse Reactions,
        Concerns and Implications (undated). http://www.nvic.org/Diseases/HPV/HPVHOME.htm (Accessed on June 22,
        2008).

        State Commission on Patient Safety. (2005). Call to Action: A Plan to Improve Patient Safety in Michigan’s Health Care
        System. Responsible for chapters on statewide patient safety center, collecting and using data on errors and near
        misses, addressing workforce shortages effectively, and regulating and licensing with safety in mind. Detroit, Michigan:
        Michigan Health and Safety Coalition. http://www.mihealthandsafety.org/statecommission/barefoot/final_report.html
        (Accessed June 22, 2008).

        State Commission on Patient Safety. (2005). Call to Action: A Plan to Improve Patient Safety in Michigan’s Health Care
        System Technical Appendix. Responsible for chapters on statewide patient safety center, collecting and using data on
        errors and near misses, addressing workforce shortages effectively, and regulating and licensing with safety in mind.
        Detroit, Michigan: Michigan Health and Safety Coalition.
        http://www.mihealthandsafety.org/statecommission/barefoot/final_report.html (Accessed June 22, 2008).

        Michigan Health and Safety Coalition. (2001). Scientific Merit of Leapfrog Guidelines for Coronary Artery Bypass Graft
        Surgery, Coronary Angioplasty, Abdominal Aortic Aneurysm Repair, Carotid Endarterectomy, Detroit, Michigan:
        Michigan Health and Safety Coalition.


                                                                                                   Pebsworth CV June 2020 - 5
                                                             5                                                      Exhibit A
    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 13 of 80



        Michigan Health and Safety Coalition. (2001). Scientific Merit of Leapfrog Guidelines for Esophagectomy for Cancer,
        Low Birthweight Infants, Infants with Congenital Anomalies, and Intensive Care Unit Physician Staffing. Detroit,
        Michigan: Michigan Health and Safety Coalition.

        Health Services Research Initiative Task Force. (1996). Final Report to the Health Affairs Senior Team. Ann Arbor,
        Michigan: University of Michigan.

        Physician Payment Review Commission. (1992). Developing Practice Guidelines to Improve Quality and Contain
        Costs. Annual Report to Congress 1992 (pp. 211-243). Washington, DC: Physician Payment Review Commission.

        Physician Payment Review Commission. (1991). The Role of Specialty Societies and Physicians in the Commission's
        Evaluation of Relative Work Values (Report No. 91-1). Washington, DC: Physician Payment Review Commission.

        Physician Payment Review Commission. (1991). Refining the Scale of Relative Work. Annual Report to Congress
        1991 (pp. 22-52). Washington, DC: Physician Payment Review Commission.

        Physician Payment Review Commission. (1991). Private Payers and the Medicare Fee Schedule. Annual Report to
        Congress 1991 (pp. 259-272). Washington, DC: Physician Payment Review Commission.


Refereed Publications:

        Yang, Y.T., Debold, V. (2014). A longitudinal analysis of the effect of nonmedical exemption law and vaccine uptake
        on vaccine-targeted disease rates. American Journal of Public Health, 104(2):371-377.

        Debold, V, Hurwitz, E. (2009). Adverse events and quadrivalent human papillomavirus recombinant vaccine (letter to
        the editor), JAMA, 302(24):2657.

        Valade, D., Orlik, A.B., Mohr, R., Debold, V., Talsma, A., McDonald, B., Simmer, T. (2008). From public testimony to
        vehicle for statewide action: experience of the Michigan State Commission on Patient Safety. Agency for Health Care
        Quality and Research. Advances in Patient Safety: New Directions and Alternative Approaches. Volumes 1-4, AHRQ
        Publication Nos. 08-0034 (1-4). Agency for Healthcare Research and Quality, Rockville, MD.
        http://www.ahrq.gov/qual/advances2/

        Debold, V. P., Redwood, L. (2005). Response to the Editor re: Vaccines, thimerosal, and neurodevelopmental
        outcomes. Journal of the American Academy of Physician Assistants, 19(1):16-19.
        http://jaapa.com/issues/j20060501/articles/letter0506.htm (Accessed June 22, 2008) [unabridged response available at
        www.safeminds.org JAAPA 060502Herman-unab.pdf]

        Debold, V. P. (1997). Managerial decision making in critical care: Effectiveness and efficiency of new managerial
        technologies. Critical Care Nursing Clinics of North America, 9(1):35-44.

        Debold, V. P., Johnson, E., Schoff, J., Silberman, S. L., Cameron, A, Chuang, D. (1996). Telemedicine: An annotated
        bibliography: Part V, Telemedicine Journal, 2(2):151-170.

        Johnson, E., Cameron, A., Debold, V. P., Schoff, J. (1996). Telemedicine: An annotated bibliography: Part IV.
        Telemedicine Journal, 2(1):49-77.

        Debold, V.P., Johnson, E., Cameron, A., Chuang, D. (1995). Telemedicine: An annotated bibliography: Part III.
        Telemedicine Journal, 1(4):377-394.

        Cameron, A., Johnson, E., Debold, V.P., Miller, E., & Chuang, D. (1995). Telemedicine: An annotated bibliography:
        Part II. Telemedicine Journal, 1(3):257-405.

        Johnson, E., Debold, V.P., Chuang, D., Tolbert, J., Cameron, A., Miller, E. (1995). Telemedicine: An annotated
        bibliography: Part I. Telemedicine Journal, 1(2):155-165.

                                                                                                  Pebsworth CV June 2020 - 6
                                                             6                                                     Exhibit A
    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 14 of 80


Other Publications:

         Debold, V. P. (1999). Choice of Telemedicine and Nurse Practitioner in Rural Areas: The Role of Health Status,
         (Dissertation) University of Michigan, Ann Arbor, Michigan.

         Debold, V. P. (1997). Effects of Critical Pathways on Team Interaction, Cohesiveness and Outcomes. (Master’s
         Project) School of Nursing, University of Michigan, Ann Arbor, Michigan.

         Debold, V. P. (October, 1996). The patient protection act: Nurse-initiated legislation targets patient care delivery
         systems. Oakland District Nurses Association pp. 5, 8.

         Pebsworth, V. (1991). Payment Reform Will Affect RNs' Practice. The American Nurse, 3(10):3.


National Paper and Poster Presentations:

         Robert Wood Johnson Foundation, Public Health Law Research, New Orleans, LA. January 18, 2012. The Effect of
         Non-Medical Exemptions to State School Immunization Laws on Vaccine-Targeted Diseases.

         Democracy Alliance, Washington, DC, November 11, 2011. The Effect of State Vaccine Exemption Laws on Vaccine
         Uptake and Infant Mortality.

         American Public Health Association, Washington, DC, October 31, 2011. Measuring State Vaccine Exemption Laws
         for Evaluation Research.

         National Immunization Conference, Centers for Disease Control. Washington, DC. March 28, 2011. Fatal
         Exemptions?

         6th Annual DC Immunization Conference, Washington, DC. April 27, 2011. Anti-Vaccine Movement and Parent
         Hesitancy about Immunization.

         Robert Wood Johnson Foundation, Public Health Law Research, Tempe, AZ. January 13, 2011. The Effect of Non-
         Medical Exemptions to State School Immunization Laws on Vaccine-Targeted Diseases.

         Vaccine Safety Conference, Jamaica, January 3-8, 2011. Vaccination and Health Outcomes Research Methods:
         Personal Health or Community Immunity.

         Autism One, Chicago, IL, May 26, 2007. “Vaccines: Safety and Economic Issues.”

         Autism One, Chicago, IL, May 28, 2006. “Who Has the Power in the Health Care System and Why.”

         Blue Cross Blue Shield Association Annual Meeting: National Meeting of Best Practices in Medicine and Pharmacy,
         October 23, 2001, “Improving Patient Safety in Michigan.”

         Columbia University School of Nursing, Sigma Theta Tau, and the American Academy of Nursing, Health Policy and
         Health Services Research: Nursing’s Essential Contribution, May 14, 1999, “Organizing Primary Care Services: What
         Do Consumers Prefer and Why?”

         Second Conference on Nursing Diagnoses, Interventions, and Outcomes, Documenting Nursing Effectiveness by
         Using Nursing Informatics, April 16, 1999, “NIC-based Relative Work Values: A Basis for Costing Nursing Services.”

         National Rural Health Association, Keeping Rural Healthy: A Community Challenge, May 15, 1996, panel member,
         Nurses and the Information Superhighway: Decreasing the Highways and Byways to Provide Nursing Care, “Past and
         Future Research on Nurses and Telehealth Technologies.”

         Midwest Nursing Research Society, Exploring Nursing Research: Urban Health Issues, April 1, 1996, “Effects of
         Critical Pathway Programs on Caregiver Team Interaction, Cohesiveness, and Outcomes.”


                                                                                                      Pebsworth CV June 2020 - 7
                                                                7                                                       Exhibit A
    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 15 of 80



        University of Michigan National Leadership Conference, Leadership Transition: People, Places and Principles,
        November 16 and 17, 1995, “Implementing Innovation in the Hospital Setting: Effects of Critical Pathway Programs on
        Caregiver Team Interaction, Cohesiveness and Outcomes.”

        Sixth Annual Conference on Critical and Feminist Perspectives in Nursing, October 13-15, 1995. Prouts Neck, Maine,
        “A Habermasian Analysis of Primary Care Policy Debates: Identifying and Transforming Distorted Communication.”

Other Selected Presentations:

        Council of the District of Columbia, Public Oversight Hearing by Committee on Health on Proposed Fiscal Year 2011
        Budget for Dept. of Health, Washington, D.C., April 21, 2010. Informed Consent and HPV Vaccine Mandate.

        H1N1 Virus and Vaccine, McLean, VA. November 7, 2009. Northern Virginia Families Treating Autism.

        HPV Vaccine Adverse Events, New York City, April 13, 2007, Center for Medical Consumers.

        Autism in Young Children, November 19, 2001. Oakland University, Special Education 559.

        The Biology of Autism, May 4, 2001. Biomedical Conference Autism Society of America, Oakland County Chapter,
        presentation to health care professionals.

        Use of Nursing Standardized Languages at the University of Detroit Mercy, October 3, 2001. Michigan Nurses
        Association Annual Convention, panel presentation.

        Nursing Standardized Languages: The Key to Determining the Value of Nursing, November 2000. University of Detroit
        Mercy, Faculty Development Seminar.

        Using Nursing Diagnoses, Interventions, and Outcomes to Assess and Improve Nursing-dependent Quality
        of Care, May 11, 1999. Michigan Peer Review Organization, Executive Staff Committee, Program Planning
        and Advisory Meeting.

        Nursing and Telemedicine, March 12, 1996. Division of Health Promotion and Risk Reduction Programs, School of
        Nursing, University of Michigan.

        Effects of Critical Pathway Programs on Caregiver Team Interaction, Cohesiveness and Outcomes, February 14, 1996.
        Trauma/Burn Intensive Care Unit Staff, University of Michigan Medical Center.

        Effects of Critical Pathway Programs on Caregiver Team Interaction, Cohesiveness and Outcomes, January 24, 1996.
        Thoracic Intensive Care Unit Staff, University of Michigan Medical Center.

        Effects of Critical Pathway Programs on Caregiver Team Interaction, Cohesiveness and Outcomes, December 14,
        1995. Case Management and Critical Pathway Users Group, University of Michigan Medical Center.
        Telemedicine and Nurse Practitioners, November 17, 1995. Department of Health Management and Policy, University
        of Michigan.

        Critical Theory and Public Policy Toward Nurse Practitioners, October 30, 1995. Division of Health Promotion and Risk
        Reduction Programs, School of Nursing, University of Michigan.

        Effects of Critical Pathway Programs on Caregiver Team Interaction, Cohesiveness and Outcomes, October 29, 1995.
        Nursing Systems Interest Group, Division of Nursing Administration and Patient Care Systems, School of Nursing,
        University of Michigan.

        Issues in Rural Health, October 27, 1995. Department of Health Management and Policy, University of Michigan.

        A Habermasian Analysis of Primary Care Policy Debates: Identifying and Transforming Distorted Communication,
        October 3, 1995. Women in Society and Health, School of Nursing, University of Michigan.


                                                                                                Pebsworth CV June 2020 - 8
                                                            8                                                    Exhibit A
    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 16 of 80



        Measuring Rural Consumer Preferences Regarding Primary Care Delivery Options, November 9, 1994. Nursing
        Systems Interest Group, Division of Nursing Administration and Patient Care Systems, School of Nursing, University of
        Michigan.

        Nursing in the United States, October 26, 1993. Health Services Systems I, Department of Health Management and
        Policy, School of Public Health, University of Michigan.
        Women’s Health and Public Policy, October 21, 1993. Women’s Political Caucus, University of Michigan.

        Policymaking Roles for Nurses, Spring, 1994. Nursing 287, Issues in Professional Nursing, School of Nursing,
        University of Michigan.

Community Service:

        Autism Speaks, Family Services Community Grants, Grant Reviewer Committee (2007)
        Children’s Medical Safety Research Institute, Scientific Advisory Board (2012 – present)
        Department of Defense, Congressionally Directed Medical Research Programs, Autism Spectrum Disorder Research
                  Program, Grant Reviewer Committee (2007, 2008, 2009)
        Food and Drug Administration, Vaccines and Related Biological Products Advisory Committee, Consumer
                  Representative (2007-2012)
        Medical Interventions for Autism, Board of Directors, Vice President (2001-2004)
        Michigan Nurses Association, House of Delegates (1997)
        National Autism Association, Government Affairs Committee (2006 - 2007)
        National Institute of Health, Interagency Autism Coordinating Committee, Scientific Workshop on Diagnosis Research
                  Priorities (2008)
        National Vaccine Information Center, Board of Directors (2007 - present)
        Oakland County Chapter Autism Society of America, Board of Directors (2001-2003)
        Oakland County Nurses Association, Board of Directors (1996)
        SafeMinds, Board of Directors, Research, Government Affairs and Fundraising Committees (2006 – present)
        Statewide Taskforce to Establish Medical and Nursing Competencies Related to Autism (2001)
        US Autism and Asperger Association, Community Advisory Board (2006 - 2007)


Honors and Awards:

        National Research Service Award/Michigan Peer Review Org. Postdoctoral Fellowship (1998)
        Blue Cross Blue Shield of Michigan Foundation Student Award (1995)
        Sigma Theta Tau International Honor Society of Nursing, Rho Chapter (1995)
        Health Alliance Plan Student Scholarship (1994)
        Health Services Organization and Policy Student Representative (1993)
        University of Michigan Regents' Fellowship (1992)
        Delta Omega Public Health Honor Society National Essay Contest, Third Place (1990)
        Hortense Fishbaugh Memorial Scholarship for Leadership in Public Service (1990)


Professional Memberships:

        AcademyHealth/Association for Health Services Research (1989-2008)
                  Health Information Technology Section
        American Nurses Association (1995-2008)
        American Public Health Association (1989-2008)
                  Medical Care Section
        International Network for Social Network Analysis (1996-2000)
        Michigan Nurses Association (1995-2004)
        Medical Outcomes Trust (1996-2000)
        Midwest Nursing Research Society (1994-2004)
                  Health Policy Analysis Section, Planning Committee Member (1998-1999)


                                                                                                 Pebsworth CV June 2020 - 9
                                                            9                                                     Exhibit A
Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 17 of 80


            Nursing Administration Section
            Informatics Section
  National Rural Health Association (1996-2000)
            Research and Education Constituency Group
  Oakland District Nurses Association (1995-2004)
            Board of Directors (1996)
            Delegate, 1997 Michigan Nurses Association, House of Delegates (1997)
            Legislative Liaison, District 41, State of Michigan, House of Representatives (1998)
  Sigma Theta Tau, Rho Chapter (1995-2004)




                                                                                            Pebsworth CV June 2020 - 10
                                                      10                                                    Exhibit A
Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 18 of 80




                   Exhibit B
                            Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 19 of 80

                                         INTAKE FORM QUESTIONS

                                                                             TOTAL
                           CHILD              AGE          DATE
NUMBE                                              VACC              DEAT    UNVAC CONTA     TESTIFY   VOL   CHILDRE
         DATE      STATE   DEATH   COD   DOD   AT           OF                                                           ID    STATE
  R                                                 Y/N              H VIT   CHILDR CT Y/N     Y/N     Y/N   N TOTAL
                            Y/N              DEATH         VACC
                                                                       K       EN

1001-4   9/12/19    CA       N                                                 4      Y                       CA4       1001    CA
1002-1   7/16/19    CA       N                                                 1      Y         Y      Y      CA1       1002    CA
1003-1   7/16/19    CA       N                                                 1      Y         Y      N      CA1       1003    CA
1004-2   7/16/19    CA       N                                                 2      N         N      N      CA2       1004    CA
1005-1   7/16/19    CA       N                                                 1      Y         Y      Y      CA1       1005    CA
1006-2   7/16/19    CA       N                                                 2      N         N      N      CA2       1006    CA
1007-1   7/16/19    CA       N                                                 1      N         N      N      CA1       1007    CA
1008-1   7/16/19    CA       N                                                 1      Y                       CA1       1008    CA
1009-3   7/10/19    CA       N                                                 3      N         N      N      CA3       1009    CA
1010-2   7/10/19    CA       N                                                 2      Y         Y      Y      CA2       1010    CA
1011-2   7/10/19    CA       N                                                 2      Y         Y      Y      CA2       1011    CA
1012-2   4/10/19    CA       N                                                 2      N         N      N      CA2       1012    CA
1013-2   4/10/19    CA       N                                                 2      Y         Y      N      CA2       1013    CA


1014-1   4/10/19    CA       N                                                 1      Y         Y      Y      CA1       1014    CA
1015-2   7/10/19    CA       N                                                 2      Y         Y      Y      CA2       1015    CA
1016-2   7/10/19    CA       N                                                 2      N         N      N      CA2       1016    CA
1017-2   7/10/19    CA       N                                                 2      Y         Y      Y      CA2       1017    CA
1018-2   7/10/19    CA       N                                                 2      N         N      N      CA2       1018    CA
1019-1   7/10/19    CA       N                                                 1      Y         Y      Y      CA1       1019    CA
1020-1   7/10/19    CA       N                                                 1      N         N      N      CA1       1020    CA
1021-2   7/10/19    CA       N                                                 2      Y         N      Y      CA2       1021    CA
1022-1   7/10/19    CA       N                                                 1      N         N      N      CA1       1022    CA
1023-1    7/9/19    CA       N                                                 1      Y         Y      N      CA1       1023    CA
1024-1   7/10/19    CA       N                                                 1      Y         Y      Y      CA1       1024    CA
1025-2    7/9/19    CA       N                                                 2      Y         N      Y      CA2       1025    CA
1026-2   6/20/19    CA       N                                                 2      Y         Y      Y      CA2       1026    CA
1027-1   6/20/19    CA       N                                                 1      Y         Y      Y      CA1       1027    CA
1028-1   6/20/19    CA       N                                                 1      Y         Y      Y      CA1       1028    CA



                                                                 1                                                     Exhibit B
                        Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 20 of 80

1029-4 6/20/19     CA   N                                            4      Y       Y      U    CA4    1029   CA
1030-2 6/20/19     CA   N                                            2      Y       N      N    CA2    1030   CA
1031-1 6/20/19     CA   N                                            1      Y       Y      Y    CA1    1031   CA
1032-1 6/20/19     CA   N                                            1      Y       Y      Y    CA1    1032   CA
1033-1 6/20/19     CA   N                                            1      N       N      N    CA1    1033   CA
1034-1 7/16/19     CA   N                                            1      N       N      N    CA1    1034   CA
1035-1 6/20/19     CA   N                                            1      Y       Y      Y    CA1    1035   CA
1036-2 6/20/19     CA   N                                            2      Y       Y      N    CA2    1036   CA
1037-2 6/20/19     CA   N                                            2      N       N      N    CA2    1037   CA
1038-2 6/20/19     CA   N                                            2      N       N      N    CA2    1038   CA
1039-3 6/20/19     CA   N                                            3      Y       Y      Y    CA3    1039   CA
1040-2 6/20/19     CA   N                                            2      Y       Y      Y    CA2    1040   CA
1041-2 6/20/19     CA   N                                            2      Y       Y      Y    CA2    1041   CA
1042-1 6/20/19     CO   N                                            1      Y       Y      Y    CO1    1042   CO
1043-2 6/20/19     CA   N                                            2      Y       Y      Y    CA2    1043   CA
1044-1 6/20/19     CA   N                                            1      Y       U      U    CA1    1044   CA
1045-1 6/20/19     CA   N                                            1      N       N      N    CA1    1045   CA
1046-1 6/20/19     CA   N                                            1      Y       Y      Y    CA1    1046   CA
1047-2 6/20/19     CA   N                                            2      N       N      N    CA2    1047   CA
1048-2 6/20/19     CA   N                                            2      N       N      N    CA2    1048   CA
1049-1 7/16/19     CA   N                                            1      Y       Y      Y    CA1    1049   CA
1050-1 6/20/19     CA   N                                            1      Y       N      Y    CA1    1050   CA
1051-1 6/20/1019   CA   N                                            1      N       N      N    CA1    1051   CA
1052-1 6/20/19     CA   N                                            1      N       N      N    CA1    1052   CA
1053-2 6/20/19     CA   N                                            2      Y       Y      Y    CA2    1053   CA
1054-3 6/20/19     CA   N                                            3      N       N      N    CA3    1054   CA
1055-2 6/20/19     CA   N                                            2      N       N      N    CA2    1055   CA
1056-2 6/20/19     CA   N                                            2      Y       Y      N    CA2    1056   CA
1057-2 6/20/19     CA   N                                            2      N       N      N    CA2    1057   CA
1058-1 6/20/19     CA   N                                            1      Y       Y      Y    CA1    1058   CA
1059-1 6/20/19     CA   N                                            1      Y       N      Y    CA1    1059   CA
1060-1 6/20/19     CA   N                                            1      Y       Y      Y    CA1    1060   CA
1061-1 6/20/19     CA   N                                            1      Y       Y      N    CA1    1061   CA
1062-1 6/20/19     CA   N                                            1      Y       N      N    CA1    1062   CA
1063-2 6/20/19     CA   N                                            2      Y       Y      Y    CA2    1063   CA




                                                         2                                            Exhibit B
                        Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 21 of 80

1064-1   6/20/19   CA   N                                            1      Y       Y      Y    CA1    1064   CA
1065-3   6/20/19   CA   N                                            3      N       N      N    CA3    1065   CA
1066-1   6/20/19   CA   N                                            1      N       N      N    CA1    1066   CA
1067-1   6/20/19   CA   N                                            1      Y       N      Y    CA1    1067   CA
1068-2   6/20/19   CA   N                                            2      N       N      N    CA2    1068   CA
1069-1   6/20/19   CA   N                                            1      Y       Y      Y    CA1    1069   CA
1070-5   6/20/19   CA   N                                            5      Y       N      Y    CA5    1070   CA
1071-2   6/20/19   CA   N                                            2      N       N      N    CA2    1071   CA
1072-1   6/20/19   CA   N                                            1      N       N      N    CA1    1072   CA
1073-2   6/20/19   CA   N                                            2      Y       Y      Y    CA2    1073   CA
1074-1   6/20/19   CA   N                                            1      Y       Y      Y    CA1    1074   CA
1075-1   6/20/19   CA   N                                            1      Y       Y      Y    CA1    1075   CA
1076-1   6/20/19   CA   N                                            1      Y       Y      Y    CA1    1076   CA
1077-2   6/20/19   CA   N                                            2      N       N      N    CA2    1077   CA
1078-1   6/20/19   CA   N                                            1      Y       Y      Y    CA1    1078   CA
1079-5   6/20/19   CA   N                                            5      Y       Y      Y    CA5    1079   CA
1080-2   6/20/19   CA   N                                            2      N       N      N    CA2    1080   CA
1081-2   6/20/19   CA   N                                            2      Y       Y      Y    CA2    1081   CA
1082-2   6/20/19   CA   N                                            2      Y       Y      Y    CA2    1082   CA
1083-2   6/20/19   CA   N                                            2      N       N      N    CA2    1083   CA
1084-2   6/20/19   CA   N                                            2      N       N      N    CA2    1084   CA
1085-2   6/20/19   CA   N                                            2      Y       Y      Y    CA2    1085   CA
1086-1   6/20/19   CA   N                                            1      Y       Y      Y    CA1    1086   CA
1087-2   6/20/19   CA   N                                            2      N       Y      Y    CA2    1087   CA
1088-3   6/20/19   CA   N                                            3      N       N      N    CA3    1088   CA
1089-2   6/20/19   CA   N                                            2      Y       Y      Y    CA2    1089   CA
1090-2   6/20/19   CA   N                                            2      Y       N      N    CA2    1090   CA
1091-2   6/20/19   CA   N                                            2      Y       Y      N    CA2    1091   CA
1092-1   6/20/19   CA   N                                            1      Y       Y      Y    CA1    1092   CA
1093-2   6/20/19   CA   N                                            2      Y       Y      N    CA2    1093   CA
1094-1   6/20/19   CA   N                                            1      Y       Y      Y    CA1    1094   CA
1095-2   6/20/19   CA   N                                            2      Y       N      N    CA2    1095   CA
1096-1   6/20/19   CA   N                                            1      N       N      N    CA1    1096   CA
1097-3   6/20/19   CA   N                                            3      Y       Y      N    CA3    1097   CA
1098-2   6/20/19   CA   N                                            2      N       N      N    CA2    1098   CA




                                                         3                                            Exhibit B
                       Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 22 of 80

1099-2   6/4/19   NY   N                                            2      N       N      N    NY2     1099   NY
1100-2   6/4/19   NY   N                                            2      Y       Y      Y    NY2     1100   NY
1101-2   6/4/19   NY   N                                            2      N       N      N    NY2     1101   NY
1102-2   6/4/19   NY   N                                            2      N       N      N    NY2     1102   NY
1103-3   6/4/19   NY   N                                            3      Y       Y      Y    NY3     1103   NY
1104-1   6/4/19   NY   N                                            1      N       N      N    NY1     1104   NY
1105-2   6/4/19   NY   N                                            2      N       N      N    NY2     1105   NY
1106-1   6/4/19   NY   N                                            1      Y       Y      Y    NY1     1106   NY
1107-2   6/4/19   NY   N                                            2      Y       N      Y    NY2     1107   NY
1108-2   6/4/19   NY   N                                            2      Y       Y      Y    NY2     1108   NY
1109-3   6/4/19   NY   N                                            3      Y       N      Y    NY3     1109   NY
1110-2   6/4/19   NY   N                                            2      Y       Y      Y    NY2     1110   NY
1111-4   6/3/19   NY   N                                            4      N       N      N    NY4     1111   NY
1112-2   6/4/19   NY   N                                            2      N       N      N    NY2     1112   NY
1113-3   6/4/19   NY   N                                            3      N       N      N    NY3     1113   NY
1114-4   6/4/19   NY   N                                            4      N       N      N    NY4     1114   NY
1115-4   6/4/19   NY   N                                            4                          NY4     1115   NY
1116-1   6/4/19   NY   N                                            1      N       N      N    NY 1    1116   NY
1117-2   6/4/19   NY   N                                            2      Y       Y      Y    NY2     1117   NY
1118-8   6/4/19   NY   N                                            8      N       N      N    NY8     1118   NY
1119-6   6/4/19   NY   N                                            6      Y       Y      Y    NY6     1119   NY
1120-2   6/4/19   NY   N                                            2      Y       Y      Y    NY2     1120   NY
1121-6   6/4/19   NY   N                                            6      Y       Y      Y    NY6     1121   NY
1122-3   6/4/19   NY   N                                            3      N       N      N    NY3     1122   NY
1123-4   7/4/19   NY   N                                            4      Y       N      N    NY4     1123   NY
1124-2   6/4/19   NY   N                                            2      N       N      N    NY2     1124   NY
1125-3   6/4/19   NY   N                                            3      N       N      N    NY3     1125   NY
1126-7   6/4/19   NY   N                                            7      N       N      N    NY7     1126   NY
1127-3   6/4/19   NY   N                                            3      N       N      N    NY3     1127   NY
1128-3   6/4/19   NY   N                                            3      N       N      N    NY3     1128   NY
1129-1   6/4/19   NY   N                                            1      N       N      N    NY1     1129   NY
1130-2   6/4/19   NY   N                                            2      Y       Y      Y    NY2     1130   NY
1131-1   6/4/19   NY   N                                            1      Y       N      Y    NY1     1131   NY
1132-9   6/4/19   NY   N                                            9      Y       N      N    NY9     1132   NY
1133-1   6/4/19   NY   N                                            1      N       N      N    NY1     1133   NY




                                                        4                                             Exhibit B
                        Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 23 of 80

1134-4    6/4/19   NY   N                                            4      Y       N      N    NY4    1134   NY
1135-3   6/20/19   CA   N                                            3      N       N      N    CA3    1135   CA
1136-3    6/4/19   NY   N                                            3      Y       N      N    NY3    1136   NY
1137-3    6/4/19   NY   N                                            3      Y       N      N    NY3    1137   NY
1138-1   4/24/19   CA   N                                            1      N       N      N    CA1    1138   CA
1139-2   4/24/19   CA   N                                            2      Y       N      N    CA2    1139   CA
1140-1   4/24/19   CA   N                                            1      Y       Y      Y    CA1    1140   CA
1141-2   4/24/19   CA   N                                            2      Y       N      N    CA2    1141   CA
1142-1   4/24/19   CA   N                                            1      N       N      N    CA1    1142   CA
1143-1   4/24/19   CA   N                                            1      Y       Y      Y    CA1    1143   CA
1144-1   4/24/19   CA   N                                            1      Y       Y      Y    CA1    1144   CA
1145-1   4/24/19   CA   N                                            1      Y       Y      N    CA1    1145   CA
1146-1   4/24/19   CA   N                                            1      N       N      N    CA1    1146   CA
1147-1   4/24/19   CA   N                                            1      Y       Y      Y    CA1    1147   CA
1148-2   4/24/19   CA   N                                            2      Y       Y      Y    CA2    1148   CA
1149-2   4/24/19   CA   N                                            2      N       N      N    CA2    1149   CA
1150-1   4/24/19   CA   N                                            1      Y       Y      Y    CA1    1150   CA
1151-2   4/24/19   CA   N                                            2      Y       Y      Y    CA2    1151   CA
1152-3   4/24/19   CA   N                                            3      Y       Y      Y    CA3    1152   CA
1153-2   4/24/19   CA   N                                            2      N       N      N    CA2    1153   CA
1154-1   4/24/19   CA   N                                            1      Y       Y      Y    CA1    1154   CA
1155-4   4/24/19   CA   N                                            4      Y       Y      Y    CA4    1155   CA
1156-2   4/24/19   CA   N                                            2      Y       Y      Y    CA2    1156   CA
1157-2   4/24/19   CA   N                                            2      Y       Y      Y    CA2    1157   CA
1158-2   4/24/19   CA   N                                            2      Y       Y      N    CA2    1158   CA
1159-1   4/24/19   CA   N                                            1      Y       Y      Y    CA1    1159   CA
1160-1   4/24/19   CA   N                                            1      Y       Y      Y    CA1    1160   CA
1161-6   4/24/19   CA   N                                            6      Y       Y      Y    CA6    1161   CA
1162-3   4/24/19   CA   N                                            3      N       N      N    CA3    1162   CA
1163-2   4/24/19   CA   N                                            2      Y       Y      Y    CA2    1163   CA
1164-1   4/24/19   CA   N                                            1      N       N      N    CA1    1164   CA
1165-3   4/24/19   CA   N                                            3      Y       N      N    CA3    1165   CA
1166-2   4/24/19   CA   N                                            2      Y       Y      Y    CA2    1166   CA
1167-1   4/24/19   CA   N                                            1      Y       Y      Y    CA1    1167   CA
1168-1   4/24/19   CA   N                                            1      Y       Y      Y    CA1    1168   CA




                                                         5                                            Exhibit B
                        Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 24 of 80

1169-1   4/24/19   CA   N                                            1      Y       Y      Y    CA1    1169   CA
1170-1   4/24/19   CA   N                                            1      Y       Y      Y    CA1    1170   CA
1171-3   4/24/19   NC   N                                            3      Y       N      N    NC3    1171   NC
1172-3   4/24/19   CA   N                                            3      Y       Y      Y    CA3    1172   CA
1173-2   4/24/19   CA   N                                            2      N       N      N    CA2    1173   CA
1174-1   4/24/19   CA   N                                            1      Y       Y      Y    CA1    1174   CA
1175-1    6/2/19   CA   N                                            1      Y       Y      Y    CA1    1175   CA
1176-6    6/2/19   CA   N                                            6      Y       Y      Y    CA6    1176   CA
1177-1    6/2/19   CA   N                                            1      N       N      N    CA1    1177   CA
1178-2    6/2/19   CA   N                                            2      N       N      N    CA2    1178   CA
1179-1    6/2/19   CA   N                                            1      Y       Y      Y    CA1    1179   CA
1180-1    6/2/19   CA   N                                            1      Y       N      Y    CA1    1180   CA
1181-2    6/2/19   CA   N                                            2      N       N      N    CA2    1181   CA
1182-3    6/2/19   CA   N                                            3      N       N      N    CA3    1182   CA
1183-1    6/2/19   CA   N                                            1      N       N      N    CA1    1183   CA
1184-2    6/2/19   CA   N                                            2      Y       N      Y    CA2    1184   CA
1185-1    6/2/19   CA   N                                            1      Y       N      Y    CA1    1185   CA
1186-3    6/2/19   CA   N                                            3      Y       Y      Y    CA3    1186   CA
1187-1    6/2/19   CA   N                                            1      N       N      N    CA1    1187   CA
1188-1    6/2/19   CA   N                                            1      N       N      N    CA1    1188   CA
1189-2    6/2/19   CA   N                                            2      N       N      N    CA2    1189   CA
1190-1    6/1/19   CA   N                                            1      Y       Y      Y    CA1    1190   CA
1191-1    6/2/19   CA   N                                            1      Y       Y      Y    CA1    1191   CA
1192-2    6/2/19   CA   N                                            2      Y       Y      Y    CA2    1192   CA
1193-4    6/2/19   CA   N                                            4      N       N      N    CA4    1193   CA
1194-2    6/2/19   CA   N                                            2      Y       Y      Y    CA2    1194   CA
1195-3    6/2/19   CA   N                                            3      Y       Y      Y    CA3    1195   CA
1196-2    6/2/19   CA   N                                            2      Y       Y      Y    CA2    1196   CA
1197-2    6/2/19   CA   N                                            2      Y       Y      Y    CA2    1197   CA
1198-2    6/2/19   CA   N                                            2      Y       Y      Y    CA2    1198   CA
1199-1    6/2/19   CA   N                                            1      N       N      N    CA1    1199   CA
1200-3    6/2/19   CA   N                                            3      N       N      N    CA3    1200   CA
1201-3    6/2/19   CA   N                                            3      N       N      N    CA3    1201   CA
1202-3    6/2/19   CA   N                                            3      N       N      N    CA3    1202   CA
1203-1    6/2/19   CA   N                                            1      N       N      N    CA1    1203   CA




                                                         6                                            Exhibit B
                        Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 25 of 80

1204-2    6/2/19   CA   N                                            2      N       N      N    CA2    1204   CA
1205-1    6/2/19   CA   N                                            1      N       N      N    CA1    1205   CA
1206-2    6/2/19   CA   N                                            2      Y       Y      Y    CA2    1206   CA
1207-1    6/2/19   CA   N                                            1      N       N      N    CA1    1207   CA
1208-1    6/2/19   CA   N                                            1      N       N      N    CA1    1208   CA
1209-1    6/2/19   CA   N                                            1      N       N      N    CA1    1209   CA
1210-2    6/2/19   CA   N                                            2      N       N      N    CA2    1210   CA
1211-1    6/2/19   CA   N                                            1      N       N      N    CA1    1211   CA
1212-1    6/2/19   CA   N                                            1      Y       Y      Y    CA1    1212   CA
1213-1    6/2/19   CA   N                                            1      Y       Y      Y    CA1    1213   CA
1214-1   4/24/19   CA   N                                            1      N       N      N    CA1    1214   CA
1215-2   6/20/19   NY   N                                            2      Y       N      N    NY2    1215   NY
1216-2   8/14/19   NY   N    SIDS   ####   6 mo   Y   4/5/12   N     2      Y       Y      Y    NY2    1216   NY
1217-2   8/14/19   NY   N                                            2      Y       Y      Y    NY2    1217   NY
1218-1   8/14/19   NY   N                                            1      Y       N      N    NY1    1218   NY
1219-1   8/14/19   NY   N                                            1      Y       Y      Y    NY1    1219   NY
1220-1   8/14/19   NY   N                                            1      Y       Y      Y    NY1    1220   NY
1221-3   8/14/19   NY   N                                            3      Y       Y      Y    NY3    1221   NY
1222-2   8/14/19   NY   N                                            2      N       N      N    NY2    1222   NY
1223-1    7/5/19   NY   N                                            1      Y       N      N    NY1    1223   NY
1224-3   8/14/19   NY   N                                            3      Y       Y      Y    NY3    1224   NY
1225-7   8/14/19   NY   N                                            7      Y       N      Y    NY7    1225   NY
1226-1   8/13/19   NY   N                                            1      Y       Y      Y    NY1    1226   NY
1227-4   8/14/19   NY   N                                            4      Y       N      N    NY4    1227   NY
1228-3   8/14/19   NY   N                                            3      Y       N      Y    NY3    1228   NY
1229-3   8/14/19   NY   N                                            3      Y       N      N    NY3    1229   NY
1230-1   8/14/19   NY   N                                            1      Y       N      N    NY1    1230   NY
1231-2   8/16/19   NY   N                                            2      Y       N      N    NY2    1231   NY
1232-7   8/14/19   NY   N                                            7      N       N      N    NY7    1232   NY
1233-2   8/14/19   NY   N                                            2      Y       Y      Y    NY2    1233   NY
1234-1   8/14/19   NY   N                                            1      Y       N      Y    NY1    1234   NY
1235-1   8/14/19   NY   N                                            1      N       N      N    NY1    1235   NY
1236-2   8/14/19   NY   N                                            2      Y       Y      Y    NY2    1236   NY
1237-1   8/14/19   NY   N                                            1      Y       Y      Y    NY1    1237   NY
1238-1   8/14/19   NY   N                                            1      Y       N      N    NY1    1238   NY




                                                          7                                           Exhibit B
                         Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 26 of 80

1239-2    8/14/19   NY   N                                            2      N       N      N    NY2    1239   NY
1240-2    8/14/19   NY   N                                            2      N       N      N    NY2    1240   NY
1241-2    8/14/19   NY   N                                            2      Y       N      N    NY2    1241   NY
1242-1    8/14/19   NY   N                                            1      Y       Y      Y    NY1    1242   NY
1243-4    8/14/19   NY   N                                            4      N       N      N    NY4    1243   NY
1244-3    8/14/19   NY   N                                            3      N       N      N    NY3    1244   NY
1245-5    8/14/19   NY   N                                            5      Y       Y      Y    NY5    1245   NY
1246-2    8/14/19   NY   N                                            2      Y       Y      Y    NY2    1246   NY
1247-1    8/14/19   NY   N                                            1      Y       Y      N    NY1    1247   NY
1248-1    8/14/19   NY   N                                            1      Y       N      N    NY1    1248   NY
1249-2    8/14/19   NY   N                                            2      Y       N      N    NY2    1249   NY
1250-2    8/14/19   NY   N                                            2      Y       N      Y    NY2    1250   NY
1251-2    8/14/19   NY   N                                            2      Y       N      Y    NY2    1251   NY
1252-1    8/14/19   NY   N                                            1      Y       Y      N    NY1    1252   NY
1253-1    8/14/19   NY   N                                            1      Y       N      Y    NY1    1253   NY
1254-5    8/14/19   NY   N                                            5      Y       Y      N    NY5    1254   NY
1255-1    8/14/19   NY   N                                            1      Y       Y      Y    NY1    1255   NY
1256-1    8/14/19   NY   N                                            1      N       N      N    NY1    1256   NY
1257-9    8/14/19   NY   N                                            9      Y       Y      N    NY9    1257   NY
1258-3    8/14/19   NY   N                                            3      N       N      N    NY3    1258   NY
1259-5    8/14/19   NY   N                                            5      Y       Y      N    NY5    1259   NY
1260-1    8/14/19   NY   N                                            1      Y       Y      Y    NY1    1260   NY
1261-1     8/6/19   CA   N                                            1      Y       Y      Y    CA1    1261   CA
1262-6     8/2/19   NY   N                                            6      Y       Y      Y    NY6    1262   NY
1263-2     6/2/19   CA   N                                            2      Y       Y      Y    CA2    1263   CA
1264-1   10/20/19   NY   N                                            1      Y       N      N    NY1    1264   NY
1265-3   10/25/19   CA   N                                            3      Y       Y      N    CA3    1265   CA
1266-1   10/28/19   CA   N                                            1      Y       Y      Y    CA1    1266   CA
1267-2    9/13/19   VA   N                                            2      N       N      N    VA2    1267   VA
1268-3    9/12/19   CA   N                                            3      Y       Y      Y    CA3    1268   CA
1269-1    9/11/19   CA   N                                            1      Y       Y      Y    CA1    1269   CA
1270-1     9/5/19   NY   N                                            1      Y       Y      Y    NY1    1270   NY
1271-2    9/23/19   CA   N                                            2      Y       Y      Y    CA2    1271   CA
1272-2    9/30/19   KS   N                                            2      Y       N      N    KS2    1272   KS
1273-1   10/10/19   CA   N                                            1      Y       Y      N    CA1    1273   CA




                                                          8                                            Exhibit B
                         Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 27 of 80

1274-4    10/1/19   OR   N                                            4      Y       N      N    OR4    1274   OR
1275-1    9/20/19   CA   N                                            1      N       N      N    CA1    1275   CA
1276-1   10/18/19   FL   N                                            1      Y       Y      Y    FL1    1276   FL
1277-1   10/13/19   CA   N                                            1      Y       N      Y    CA1    1277   CA
1278-2   10/14/19   CA   N                                            2      Y       N      N    CA2    1278   CA
1279-1     8/1/19   WA   N                                            1      Y       N      N    WA1    1279   WA
1280-1     8/7/19   MA   N                                            1      N       N      N    MA1    1280   MA
1281-1   10/22/19   RI   N                                            1      Y       Y      Y    RI1    1281   RI
1282-1   10/27/19   CA   N                                            1      Y       Y      N    CA1    1282   CA
1283-8   10/30/19   NY   N                                            8      Y       Y      Y    NY8    1283   NY
1284-3    10/8/19   KS   N                                            3      Y       N      N    KS3    1284   KS
1285-9    8/15/19   CA   N                                            9      Y       Y      N    CA9    1285   CA
1286-3    5/25/19   CA   N                                            3      N       N      N    CA3    1286   CA
1287-4    5/26/19   KY   N                                            4      Y       N      N    KY4    1287   KY
1288-2    5/26/19   CA   N                                            2      Y       N      N    CA2    1288   CA
1289-3   10/23/19   TX   N                                            3      Y       Y      Y    TX3    1289   TX
1290-4    9/11/19   CA   N                                            4      Y       N      Y    CA4    1290   CA
1291-1    9/12/19   WA   N                                            1      Y       Y      Y    WA1    1291   WA
1292-2    9/13/19   CA   N                                            2      Y       Y      N    CA2    1292   CA
1293-2    9/30/19   IL   N                                            2      N       N      Y    IL2    1293   IL
1294-2    9/13/19   AZ   N                                            2      Y       Y      Y    AZ2    1294   AZ
1295-2    9/11/19   NY   N                                            2      Y       Y      Y    NY2    1295   NY
1296-1     9/6/19   CA   N                                            1      N       N      N    CA1    1296   CA
1297-2    9/15/19   CA   N                                            2      N       N      N    CA2    1297   CA
1298-3    9/11/19   OR   N                                            3      Y       Y      Y    OR3    1298   OR
1299-1     8/5/19   WI   N                                            1      Y       N      N    WI1    1299   WI
1300-2    8/13/19   NY   N                                            2      Y       Y      Y    NY2    1300   NY
1301-2     8/5/19   WA   N                                            2      Y       Y      Y    WA2    1301   WA
1302-1     9/4/19   NV   N                                            1      N       N      N    NV1    1302   NV
1303-1    9/23/19   CA   N                                            1      N       N      N    CA1    1303   CA
1304-2     7/9/19   WA   N                                            2      Y       Y      Y    WA2    1304   WA
1305-2     8/9/19   SC   N                                            2      N       N      N    SC2    1305   SC
1306-1    9/13/19   OR   N                                            1      Y       Y      Y    OR1    1306   OR
1307-1   10/17/19   CA   N                                            1      Y       N      N    CA1    1307   CA
1308-3    9/13/19   CA   N                                            3      Y       Y      Y    CA3    1308   CA




                                                          9                                            Exhibit B
                        Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 28 of 80

1309-1 10/12/19   LA    N                                            1      Y       Y      N    LA1     1309   LA
1310-2 8/17/19    MO    N                                            2      N       N      N    MO2     1310   MO
1311-2 8/17/19     IL   N                                            2      Y       Y      Y     IL2    1311    IL
1312-3  8/2/19    NY    N                                            3      Y       Y      Y    NY3     1312   NY
1313-2  8/3/19    MI    N                                            2      Y       Y      Y    MI2     1313   MI
1314-3  8/5/19    NY    N                                            3      Y       Y      Y    NY3     1314   NY
1315-3  8/9/19    CO    N                                            3      Y       Y      Y    CO3     1315   CO
1316-3 8/10/19    GA    N                                            3      N       N      N    GA3     1316   GA
1317-4 8/17/19    NY    N                                            4      N       N      N    NY4     1317   NY
1318-4 8/14/19    OR    N                                            4      Y       Y      Y    OR4     1318   OR
1319-1 8/16/19    CA    N                                            1      Y       Y      Y    CA1     1319   CA
1320-1 8/29/19    NY    N                                            1      N       N      N    NY1     1320   NY
1321-1 5/16/19    NY    N                                            1      Y       N      Y    NY1     1321   NY
1322-1 8/27/19    NV    N                                            1      Y       Y      N    NV1     1322   NV
1323-3  9/6/19    KS    N                                            3      Y       N      N    KS3     1323   KS
1324-3 8/11/19    CA    N                                            3      Y       Y      Y    CA3     1324   CA
1325-1  7/8/19    CA    N                                            1      Y       N      Y    CA1     1325   CA
1326-2 7/24/19    CA    N                                            2      N       N      N    CA2     1326   CA
1327-2  8/3/19    CA    N                                            2      N       N      N    CA2     1327   CA
1328-1  8/1/19    ID    N                                            1      Y       Y      N    ID1     1328   ID
1329-1  7/9/19    PA    N                                            1      N       N      N    PA1     1329   PA
1330-2  7/8/19    CA    N                                            2      Y       Y      N    CA2     1330   CA
1331-3  8/7/19    IN    N                                            3      Y       Y      Y    IN3     1331   IN
1332-3  7/8/19    ME    N                                            3      Y       Y      Y    ME3     1332   ME
1333-2  7/5/19    FL    N                                            2      Y       Y      Y    FL2     1333   FL
1334-2  7/2/19    CA    N                                            2      Y       Y      Y    CA2     1334   CA
1335-2  7/7/19    CA    N                                            2      N       N      N    CA2     1335   CA
1336-2 6/20/19    OK    N                                            2      N       N      N    OK2     1336   OK
1337-1 8/18/19    NY    N                                            1      N       N      N    NY1     1337   NY
1338-1  5/4/19    CA    N                                            1      Y       Y      Y    CA1     1338   CA
1339-2 7/18/19    MI    N                                            2      Y       N      Y    MI2     1339   MI
1340-1 6/17/19    MN    N                                            1      N       N      N    MN1     1340   MN
1341-5  6/5/19    NY    N                                            5      Y       Y      Y    NY5     1341   NY
1342-1  8/2/19    CA    N                                            1      N       N      N    CA1     1342   CA
1343-1 7/30/19    NY    N                                            1      Y       Y      Y    NY1     1343   NY




                                                        10                                             Exhibit B
                        Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 29 of 80

1344-1   8/4/19    LA   N                                            1      N       N      N    LA1    1344   LA
1345-3 5/35/2019   FL   N                                            3      Y       Y      Y    FL3    1345   FL
1346-4   6/1/19    WA   N                                            4      Y       Y      Y    WA4    1346   WA
1347-1   6/8/19    CA   N                                            1      N       N      N    CA1    1347   CA
1348-3 5/26/19     AL   N                                            3      Y       N      N    AL3    1348   AL
1349-1   6/5/19    CA   N                                            1      N       N      N    CA1    1349   CA
1350-3   6/7/19    SC   N                                            3      N       N      N    SC3    1350   SC
1351-1   6/5/19    CA   N                                            1      Y       Y      Y    CA1    1351   CA
1352-2   6/6/19    CA   N                                            2      Y       Y      Y    CA2    1352   CA
1353-1 6/29/19     OR   N                                            1      N       N      N    OR1    1353   OR
1354-1 5/28/19     CA   N                                            1      N       N      N    CA1    1354   CA
1355-2 6/15/19     CA   N                                            2      N       N      N    CA2    1355   CA
1356-1 6/16/19     CA   N                                            1      Y       N      N    CA1    1356   CA
1357-3 6/20/19     CA   N                                            3      Y       N      N    CA3    1357   CA
1358-1 5/28/19     CA   N                                            1      Y       Y      Y    CA1    1358   CA
1359-4 5/30/19     CA   N                                            4      N       N      N    CA4    1359   CA
1360-1   5/1/19    OR   N                                            1      Y       Y      Y    OR1    1360   OR
1361-3 6/26/19     NE   N                                            3      Y       N      N    NE3    1361   NE
1362-1 5/29/19     CA   N                                            1      N       N      N    CA1    1362   CA
1363-2 5/30/19     CA   N                                            2      Y       Y      Y    CA2    1363   CA
1364-2   7/5/19    CA   N                                            2      Y       Y      N    CA2    1364   CA
1365-1   7/1/19    MT   N                                            1      Y       Y      N    MT1    1365   MT
1366-3   5/3/19    TX   N                                            3      N       N      N    TX3    1366   TX
1367-2 5/14/19     CA   N                                            2      Y       N      N    CA2    1367   CA
1368-3 5/13/19     CA   N                                            3      N       N      N    CA3    1368   CA
1369-3 5/14/19     CA   N                                            3      Y       N      N    CA3    1369   CA
1370-2 5/11/19     CA   N                                            2      Y       Y      Y    CA2    1370   CA
1371-1 5/13/19     CA   N                                            1      Y       N      Y    CA1    1371   CA
1372-1 5/14/19     MI   N                                            1      Y       Y      Y    MI1    1372   MI
1373-7 5/15/19     MD   N                                            7      Y       Y      Y    MD7    1373   MD
1374-2 5/31/19     NC   N                                            2      N       N      N    NC2    1374   NC
1375-1 5/17/19     MI   N                                            1      Y       Y      Y    MI1    1375   MI
1376-1 5/15/19     MI   N                                            1      Y       Y      N    MI1    1376   MI
1377-3 10/2/19     WA   N                                            3      Y       N      Y    WA3    1377   WA
1378-3 6/23/19     KY   N                                            3      Y       Y      Y    KY3    1378   KY




                                                        11                                            Exhibit B
                           Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 30 of 80

 1379-3    6/20/19   NY    N                                            3      Y       Y      Y    NY3     1379   NY
 1380-3    9/30/19   OH    N                                            3      N       N      N    OH3     1380   OH
 1381-3    5/12/19   WA    N                                            3      Y       N      Y    WA3     1381   WA
 1382-2    5/10/19   OR    N                                            2      Y       N      Y    OR2     1382   OR
 1383-2    6/22/19   CA    N                                            2      Y       Y      N    CA2     1383   CA
 1384-2   10/24/19   NY    N                                            2      N       N      N    NY2     1384   NY
 1385-4   10/18/19   NH    Y   Trisomy-13
                                        17 days17 days   N   N/A   N    4      Y       Y      Y    NH4     1385   NH
 1386-3    7/30/19   VA    N                                            3      N       N      N    VA3     1386   VA
 1387-5    5/21/19   CA    N                                            5      N       N      N    CA5     1387   CA
 1388-1    10/1/19   NY    N                                            1      N       N      Y    NY1     1388   NY
 1389-2    12/9/19   CA    N                                            2      Y       Y      N    CA2     1389   CA
 1390-5    6/11/19   CA    N                                            5      Y       Y      N    CA5     1390   CA
 1391-3    6/27/19   CA    N                                            3      Y       N      Y    CA3     1391   CA
 1392-1    6/26/19    IL   N                                            1      N       N      N     IL1    1392    IL
 1393-1    6/26/19   CA    N                                            1      Y       N      Y    CA1     1393   CA
 1394-1    6/22/19   AL    N                                            1      Y       N      Y     AL1    1394   AL
 1395-1    8/27/19   VA    N                                            1      Y       Y      Y    VA1     1395   VA
 1396-1    5/23/19   TX    N                                            1      N       N      N     TX1    1396   TX
 1397-2    6/26/19   CA    N                                            2      Y       N      N    CA2     1397   CA
 1398-1    6/29/19   MO    N                                            1      Y       N      N    MO1     1398   MO
 1399-1    6/14/19   WA    N                                            1      Y       Y      N    WA1     1399   WA
 1400-2    5/11/19   VA    N                                            2      Y       Y      Y    VA2     1400   VA
 1401-1    8/26/19   CA    N                                            1      Y       Y      Y    CA1     1401   CA
 1402-3    8/20/19   NY    N                                            3      Y       Y      Y    NY3     1402   NY
 1403-2     9/7/19   NY    N                                            2      Y       Y      N    NY2     1403   NY
 1404-1    5/28/19   TN    N                                            1      N       N      N     TN1    1404   TN
 1405-5     9/5/19   IN    N                                            5      Y       Y      Y     IN5    1405   IN
 1406-1    9/11/19   GA    N                                            1      Y       Y      Y    GA1     1406   GA
 1407-1    9/11/19   CA    N                                            1      Y       Y      N    CA1     1407   CA
 1408-1    9/11/19   RI    N                                            1      Y       Y      Y     RI1    1408   RI
 1409-5    8/21/19   NY    N                                            5      Y       N      N    NY5     1409   NY
 1410-1    8/12/19   NY    N                                            1      Y       N      Y    NY1     1410   NY
 1411-3     7/7/19   TX    N                                            3      N       N      N     TX3    1411   TX
 1412-2     7/6/19   CA    N                                            2      Y       Y      Y    CA2     1412   CA
1413-10    8/14/19   CA    N                                           10      Y       Y      Y    CA10    1413   CA




                                                              12                                          Exhibit B
                        Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 31 of 80

1414-2   8/15/19   TN   N                                            2      Y       Y      Y    TN2    1414   TN
1415-1   8/31/19   CA   N                                            1      Y       N      Y    CA1    1415   CA
1416-2    9/4/19   CA   N                                            2      Y       Y      N    CA2    1416   CA
1417-3   8/14/19   CA   N                                            3      Y       Y      Y    CA3    1417   CA
1418-2   8/19/19   NY   N                                            2      Y       Y      Y    NY2    1418   NY
1419-3   8/14/19   CA   N                                            3      Y       Y      N    CA3    1419   CA
1420-3   8/15/19   TX   N                                            3      N       Y      Y    TX3    1420   TX
1421-2   8/16/19   MT   N                                            2      N       N      N    MT2    1421   MT
1422-1   8/13/19   CA   N                                            1      Y       Y      Y    CA1    1422   CA
1423-2   7/30/19   CA   N                                            2      Y       Y      Y    CA2    1423   CA
1424-2    7/7/19   WA   N                                            2      Y       N      Y    WA2    1424   WA
1425-3   7/18/19   NY   N                                            3      Y       Y      Y    NY3    1425   NY
1426-1   7/29/19   FL   N                                            1      Y       N      N    FL1    1426   FL
1427-2   7/22/19   ME   N                                            2      Y       Y      Y    ME2    1427   ME
1428-4    8/2/19   MO   N                                            4      Y       Y      Y    MO4    1428   MO
1429-1    8/3/19   MI   N                                            1      N       Y      Y    MI1    1429   MI
1430-3    9/4/19   CA   N                                            3      Y       Y      Y    CA3    1430   CA
1431-2   8/25/19   NY   N                                            2      Y       Y      Y    NY2    1431   NY
1432-2   8/25/19   FL   N                                            2      Y       Y      Y    FL2    1432   FL
1433-1   8/25/19   NY   N                                            1      Y       Y      Y    NY1    1433   NY
1434-2   8/27/19   NY   N                                            2      Y       N      Y    NY2    1434   NY
1435-1   8/23/19   NY   N                                            1      Y       Y      N    NY1    1435   NY
1436-1    9/3/19   VA   N                                            1      Y       Y      Y    VA1    1436   VA
1437-1    9/2/19   OR   N                                            1      Y       Y      Y    OR1    1437   OR
1438-2   6/24/19   CA   N                                            2      Y       Y      Y    CA2    1438   CA
1439-2   5/30/19   OH   N                                            2      Y       Y      Y    OH2    1439   OH
1440-1    6/6/19   CT   N                                            1      N       N      N    CT1    1440   CT
1441-2   5/25/19   MO   N                                            2      Y       Y      Y    MO2    1441   MO
1442-1   5/30/19   FL   N                                            1      Y       Y      Y    FL1    1442   FL
1443-2   5/29/19   CA   N                                            2      N       N      N    CA2    1443   CA
1444-1   5/29/19   AZ   N                                            1      Y       Y      Y    AZ1    1444   AZ
1445-2   5/25/19   NH   N                                            2      Y       Y      Y    NH2    1445   NH
1446-2   2/13/19   CA   N                                            2      Y       Y      Y    CA2    1446   CA
1447-2   5/25/19   CA   N                                            2      Y       Y      Y    CA2    1447   CA
1448-1   5/27/19   CA   N                                            1      Y       Y      Y    CA1    1448   CA




                                                        13                                            Exhibit B
                       Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 32 of 80

1449-2 5/23/19    CA   N                                            2      Y       Y      Y    CA2    1449   CA
1450-1 5/22/19    CA   N                                            1      Y       Y      Y    CA1    1450   CA
1451-1 5/25/19    CA   N                                            1      Y       Y      Y    CA1    1451   CA
1452-2 5/21/19    MA   N                                            2      N       N      Y    MA2    1452   MA
1453-5 5/14/19    CA   N                                            5      Y       Y      N    CA5    1453   CA
1454-1 5/19/19    CA   N                                            1      Y       N      Y    CA1    1454   CA
1455-6 5/22/19    FL   N                                            6      Y       Y      Y    FL6    1455   FL
1456-3 5/22/19    CA   N                                            3      Y       Y      Y    CA3    1456   CA
1457-3 5/26/19    CA   N                                            3      Y       Y      Y    CA3    1457   CA
1458-3 5/22/19    CA   N                                            3      Y       Y      Y    CA3    1458   CA
1459-1 5/22/19    CA   N                                            1      Y       Y      Y    CA1    1459   CA
1460-2  6/7/19    OR   N                                            2      Y       Y      Y    OR2    1460   OR
1461-2  6/6/19    NY   N                                            2      Y       Y      Y    NY2    1461   NY
1462-2 5/23/19    MD   N                                            2      Y       Y      Y    MD2    1462   MD
1463-2 5/30/19    FL   N                                            2      N       N      N    FL2    1463   FL
1464-2  6/4/19    OR   N                                            2      Y       Y      Y    OR2    1464   OR
1465-2 5/20/19    MT   N                                            2      Y       Y      Y    MT2    1465   MT
1466-1 5/15/19    DE   N                                            1      Y       N      N    DE1    1466   DE
1467-2 5/16/19    CA   N                                            2      N       N      N    CA2    1467   CA
1468-1 5/19/19    FL   N                                            1      N       N      N    FL1    1468   FL
1469-1 5/12/19    TX   N                                            1      N       N      N    TX1    1469   TX
1470-2 9/10/19    CA   N                                            2      Y       Y      Y    CA2    1470   CA
1471-1 8/11/19    CA   N                                            1      Y       Y      N    CA1    1471   CA
1472-1 11/4/19    CA   N                                            1      Y       Y      N    CA1    1472   CA
1473-1 10/23/19   OR   N                                            1      Y       N      N    OR1    1473   OR
1474-1 10/22/19   AZ   N                                            1      Y       N      N    AZ1    1474   AZ
1475-3 6/20/19    FL   N                                            3      N       N      Y    FL3    1475   FL
1476-3 9/23/19    NY   N                                            3      Y       N      N    NY3    1476   NY
1477-2 6/10/19    NY   N                                            2      Y       N      N    NY2    1477   NY
1478-1  6/7/19    NY   N                                            1      Y       N      N    NY1    1478   NY
1479-2  9/6/19    KY   N                                            2      Y       N      N    KY2    1479   KY
1480-2  6/7/19    CA   N                                            2      Y       N      N    CA2    1480   CA
1481-1 6/24/19    NJ   N                                            1      Y       N      N    NJ1    1481   NJ
1482-4  5/8/19    NV   N                                            4      Y       N      N    NV4    1482   NV
1483-2  7/6/19    NY   N                                            2      Y       N      N    NY2    1483   NY




                                                       14                                            Exhibit B
                         Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 33 of 80

1484-2 5/23/19      CA   N                                            2      Y       N      N    CA2    1484   CA
1485-2 6/28/19      NJ   N                                            2      Y       Y      Y    NJ2    1485   NJ
1486-3 6/18/19      TX   N                                            3      Y       N      N    TX3    1486   TX
1487-2 6/25/19      UT   N                                            2      Y       Y      Y    UT2    1487   UT
1488-1 5/29/19      CA   N                                            1      Y       Y      Y    CA1    1488   CA
1489-2 5/28/19      OR   N                                            2      Y       N      N    OR2    1489   OR
1490-2 8/20/19      NY   N                                            2      Y       N      N    NY2    1490   NY
1491-2 1/27/20      CA   N                                            2      Y       N      N    CA2    1491   CA
1492-1 5/25/19      PA   N                                            1      Y       Y      Y    PA1    1492   PA
1493-3 7/15/19      CA   N                                            3      N       N      N    CA3    1493   CA
1494-1 5/25/19      NJ   N                                            1      Y       N      N    NJ1    1494   NJ
1495-2 5/29/19      CA   N                                            2      Y       Y      Y    CA2    1495   CA
1496-1 6/22/19      CA   N                                            1      Y       Y      Y    CA1    1496   CA
1497-2 9/17/19      NY   N                                            2      Y       Y      N    NY2    1497   NY
1498-1 6/24/19      NY   N                                            1      Y       N      N    NY1    1498   NY
1499-4    5/9/19    TN   N                                            4      Y       Y      Y    TN4    1499   TN
1500-1 6/16/19      MA   N                                            1      N       N      N    MA1    1500   MA
1501-2 7/31/19      PA   N                                            2      N       N      N    PA2    1501   PA
1502-1 7/11/02019   AK   N                                            1      Y       Y      Y    AK1    1502   AK
1503-1 6/26/19      CA   N                                            1      N       N      N    CA1    1503   CA
1504-1 4/24/19      CA   N                                            1      N       N      N    CA1    1504   CA
1505-4    6/4/19    ND   N                                            4      N       N      N    ND4    1505   ND
1506-1 7/24/19      OR   N                                            1      Y       Y      N    OR1    1506   OR
1507-3 6/18/19      WA   N                                            3      Y       N      N    WA3    1507   WA
1508-1 8/12/19      FL   N                                            1      N       N      N    FL1    1508   FL
1509-2 4/19/19      FL   N                                            2      Y       Y      N    FL2    1509   FL
1510-2 6/26/19      NY   N                                            2      N       N      N    NY2    1510   NY
1511-1 6/24/19      CA   N                                            1      Y       N      N    CA1    1511   CA
1512-4 6/26/19      MI   N                                            4      N       N      N    MI4    1512   MI
1513-1 6/27/19      MO   N                                            1      Y       Y      Y    MO1    1513   MO
1514-1 5/12/19      CA   N                                            1      Y       Y      Y    CA1    1514   CA
1515-1 5/27/19      FL   N                                            1      Y       Y      Y    FL1    1515   FL
1516-5 5/29/19      ME   N                                            5      Y       Y      Y    ME5    1516   ME
1517-1    6/5/19    TX   N                                            1      Y       Y      Y    TX1    1517   TX
1518-1 5/29/19      WI   N                                            1      Y       N      N    WI1    1518   WI




                                                         15                                            Exhibit B
                         Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 34 of 80

1519-6   6/15/19   NY    N                                            6      Y       Y      Y    NY6     1519   NY
1520-1    6/3/19   CA    N                                            1      Y       U      U    CA1     1520   CA
1521-3   5/21/19   CA    N                                            3      Y       Y      Y    CA3     1521   CA
1522-2   6/30/19   NY    N                                            2      Y       Y      Y    NY2     1522   NY
1523-4   5/26/19   VA    N                                            4      Y       N      Y    VA4     1523   VA
1524-1   5/30/19   NY    N                                            1      Y       Y      N    NY1     1524   NY
1525-3   6/23/19   OR    N                                            3      Y       Y      N    OR3     1525   OR
1526-1   5/27/19   AZ    N                                            1      N       N      N    AZ1     1526   AZ
1527-1   5/28/19   MI    N                                            1      Y       Y      Y    MI1     1527   MI
1528-1    6/1/19   CA    N                                            1      Y       N      N    CA1     1528   CA
1529-2   6/15/19    IL   N                                            2      Y       Y      Y     IL2    1529    IL
1530-3    6/9/19   NY    N                                            3      Y       Y      Y    NY3     1530   NY
1531-2   6/10/19    IL   N                                            2      Y       U      U     IL2    1531    IL
1532-1   4/27/19   OR    N                                            1      Y       N      N    OR1     1532   OR
1533-2    5/9/19   AZ    N                                            2      Y       N      N    AZ2     1533   AZ
1534-2    5/9/19   AZ    N                                            2      Y       N      N    AZ2     1534   AZ
1535-2    5/9/19   CA    N                                            2      Y       Y      Y    CA2     1535   CA
1536-1    5/9/19   CA    N                                            1      Y       N      N    CA1     1536   CA
1537-2   5/29/19   CA    N                                            2      Y       N      N    CA2     1537   CA
1538-1   5/27/19   TX    N                                            1      N       N      N    TX1     1538   TX
1539-2    5/9/19   TX    N                                            2      N       N      Y    TX2     1539   TX
1540-4    5/9/19   TX    N                                            4      Y       Y      Y    TX4     1540   TX
1541-1    5/9/19   CA    N                                            1      Y       Y      U    CA1     1541   CA
1542-1   5/13/19   CA    N                                            1      Y       Y      Y    CA1     1542   CA
1543-3   7/19/19   TX    N                                            3      Y       Y      N    TX3     1543   TX
1544-1   5/21/19   CA    N                                            1      Y       Y      Y    CA1     1544   CA
1545-4    5/1/19   MT    N                                            4      Y       Y      Y    MT4     1545   MT
1546-1   5/19/19   TX    N                                            1      Y       Y      Y    TX1     1546   TX
1547-1   5/14/19   CA    N                                            1      Y       Y      Y    CA1     1547   CA
1548-1   6/18/19   AZ    N                                            1      N       N      N    AZ1     1548   AZ
1549-1   5/18/19   MO    N                                            1      Y       Y      Y    MO1     1549   MO
1550-2   5/20/19   ID    N                                            2      Y       N      N    ID2     1550   ID
1551-1   5/28/19   CA    N                                            1      Y       Y      N    CA1     1551   CA
1552-3   5/31/19   CA    N                                            3      Y       Y      Y    CA3     1552   CA
1553-1   5/12/19   MA    N                                            1      Y       Y      Y    MA1     1553   MA




                                                         16                                             Exhibit B
                        Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 35 of 80

1554-2  5/9/19    CA    N                                            2      N       N      N    CA2     1554   CA
1555-7  5/9/19    CA    N                                            7      Y       Y      Y    CA7     1555   CA
1556-1 7/25/19    CA    N                                            1      N       N      N    CA1     1556   CA
1557-4 5/19/19    CA    N                                            4      Y       Y      Y    CA4     1557   CA
1558-1 7/25/19    OR    N                                            1      N       N      N    OR1     1558   OR
1559-3 7/22/19    ME    N                                            3      Y       Y      Y    ME3     1559   ME
1560-2 5/29/19    CA    N                                            2      N       N      N    CA2     1560   CA
1561-1 5/13/20    CA    N                                            1      Y       N      N    CA1     1561   CA
1562-2 5/22/19    CA    N                                            2      Y       Y      Y    CA2     1562   CA
1563-1 5/29/19    CA    N                                            1      N       N      N    CA1     1563   CA
1564-1 5/23/19    CA    N                                            1      Y       N      Y    CA1     1564   CA
1565-1 5/27/19    CA    N                                            1      N       N      N    CA1     1565   CA
1566-1 5/26/19    CA    N                                            1      N       N      N    CA1     1566   CA
1567-1 5/28/19    CA    N                                            1      Y       Y      Y    CA1     1567   CA
1568-2  6/2/19    NJ    N                                            2      Y       Y      Y    NJ2     1568   NJ
1569-1 6/22/19    FL    N                                            1      Y       Y      Y    FL1     1569   FL
1570-1 6/24/19    NY    N                                            1      Y       N      N    NY1     1570   NY
1571-2 6/25/19    PA    N                                            2      N       N      N    PA2     1571   PA
1572-2 5/30/19    CA    N                                            2      N       N      N    CA2     1572   CA
1573-1 5/28/19    CA    N                                            1      N       N      N    CA1     1573   CA
1574-1 5/27/19    OR    N                                            1      Y       Y      N    OR1     1574   OR
1575-2 5/25/19    VT    N                                            2      Y       N      N    VT2     1575   VT
1576-5 5/25/19     IL   N                                            5      Y       Y      N     IL5    1576    IL
1577-2 5/29/19    NY    N                                            2      Y       N      N    NY 2    1577   NY
1578-4  5/1/19    UT    N                                            4      Y       Y      Y    UT4     1578   UT
1579-1 7/22/19    LA    N                                            1      N       N      N    LA1     1579   LA
1580-1 7/24/19    FL    N                                            1      Y       Y      N    FL1     1580   FL
1581-1 7/24/19    TX    N                                            1      Y       N      N    TX1     1581   TX
1582-1 11/20/19   NY    N                                            1      Y       Y      Y    NY1     1582   NY
1583-2 7/20/19    NY    N                                            2      Y       Y      Y    NY2     1583   NY
1584-5 7/17/19    CA    N                                            5      Y       Y      N    CA5     1584   CA
1585-1  6/3/19    CA    N                                            1      N       N      M    CA1     1585   CA
1586-1 6/17/19    CA    N                                            1      Y       Y      Y    CA1     1586   CA
1587-2  6/4/19    CA    N                                            2      Y       Y      U    CA2     1587   CA
1588-3 5/27/19    OH    N                                            3      Y       Y      N    OH3     1588   OH




                                                        17                                             Exhibit B
                         Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 36 of 80

1589-3 6/11/19      WA     N                                          3      N       N      N    WA3    1589   WA
1590-4   7/4/19     FL     N                                          4      Y       Y      Y    FL4    1590   FL
1591-1 10/1/19      TN   (fetal
                           N death- preg/vax)
                                       #### 28 wks   Y   N/A   N/A    1      Y       Y      Y    TN1    1591   TN
1592-1   6/5/19     NY     N                                          1      Y       Y      Y    NY1    1592   NY
1593-2 6/27/19      CT     N                                          2      Y       Y      Y    CT2    1593   CT
1594-2 5/10/19      CA     N                                          2      Y       N      Y    CA2    1594   CA
1595-1 5/25/19      NC     N                                          1      Y       Y      Y    NC1    1595   NC
1596-2 9/24/19      CA     N                                          2      Y       Y      Y    CA2    1596   CA
1597-3 9/12/19      FL     N                                          3      Y       N      Y    FL3    1597   FL
1598-2 9/30/19      OH     N                                          2      Y       N      Y    OH2    1598   OH
1599-2   6/2/19     NY     N                                          2      Y       Y      Y    NY2    1599   NY
1600-2   6/4/19     WI     N                                          2      Y       Y      Y    WI2    1600   WI
1601-3 5/24/19      TX     N                                          3      Y       N      N    TX3    1601   TX
1602-2 6/12/19      DC     N                                          2      Y       Y      Y    DC2    1602   DC
1603-2 6/10/19      WI     N                                          2      Y       N      N    WI2    1603   WI
1604-5 6/10/19      NY     N                                          5      Y       Y      Y    NY5    1604   NY
1605-3 6/11/19      NY     N                                          3      Y       Y      Y    NY3    1605   NY
1606-1 6/10/19      CA     N                                          1      Y       Y      Y    CA1    1606   CA
1607-1 6/11/19      OK     N                                          1      Y       N      N    OK1    1607   OK
1608-1 5/31/19      CA     N                                          1      Y       Y      Y    CA1    1608   CA
1609-5 6/12/19      NY     N                                          5      Y       Y      Y    NY5    1609   NY
1610-1   7/7/19     AR     N                                          1      Y       Y      Y    AR1    1610   AR
1611-1 6/17/19      FL     N                                          1      Y       N      Y    FL1    1611   FL
1612-2 5/24/19      CA     N                                          2      N       N      N    CA2    1612   CA
1613-1 5/24//2019   OR     N                                          1      Y       Y      Y    OR1    1613   OR
1614-2 5/30/19      NY     N                                          2      N       N      N    NY2    1614   NY
1615-1 5/21/19      CA     N                                          1      Y       Y      N    CA1    1615   CA
1616-3 5/31/19      AR     N                                          3      Y       Y      Y    AR3    1616   AR
1617-1   6/3/19     NY     N                                          1      Y       N      Y    NY1    1617   NY
1618-7 5/24/19      NM     N                                          7      Y       Y      N    NM7    1618   NM
1619-2 5/27/19      NV     N                                          2      Y       Y      Y    NV2    1619   NV
1620-3 5/30/19      CA     N                                          3      Y       Y      Y    CA3    1620   CA
1621-3 5/29/19      WI     N                                          3      Y       N      N    WI3    1621   WI
1622-1 5/26/19      NY     N                                          1      Y       Y      Y    NY1    1622   NY
1623-2 5/28/19      NY     N                                          2      Y       Y      Y    NY2    1623   NY




                                                          18                                           Exhibit B
                         Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 37 of 80

1624-2 5/26/19     WI    N                                            2      N       N      N    WI2     1624   WI
1625-1 5/26/19     TX    N                                            1      Y       Y      Y    TX1     1625   TX
1626-4 5/24/19     NM    N                                            4      Y       Y      N    NM4     1626   NM
1627-3 5/25/19     CO    N                                            3      N       N      N    CO3     1627   CO
1628-1 5/29/19     CA    N                                            1      Y       Y      Y    CA1     1628   CA
1629-1 5/25/19     CA    N                                            1      Y       N      Y    CA1     1629   CA
1630-1 6/16/19     OH    N                                            1      N       N      N    OH1     1630   OH
1631-3 6/18/19     CA    N                                            3      Y       Y      Y    CA3     1631   CA
1632-1 5/12/19     CA    N                                            1      N       N      N    CA1     1632   CA
1633-1 5/10/19     CA    N                                            1      Y       Y      Y    CA1     1633   CA
1634-3 5/14/19     AR    N                                            3      N       N      N    AR3     1634   AR
1635-2 5/30/19     WA    N                                            2      Y       Y      Y    WA2     1635   WA
1636-1 5/31/19     MI    N                                            1      Y       Y      Y    MI1     1636   MI
1637-5 6/20/19     MO    N                                            5      Y       Y           MO5     1637   MO
1638-1 6/24/19     NY    N                                            1      Y       Y      Y    NY1     1638   NY
1639-2   6/3/19    CA    N                                            2      Y       Y      Y    CA2     1639   CA
1640-1 6/31/2019   CA    N                                            1      N       N      N    CA1     1640   CA
1641-1   6/2/19    CA    N                                            1      Y       Y      Y    CA1     1641   CA
1642-1   6/4/19    CA    N                                            1      N       N      N    CA1     1642   CA
1643-2   6/2/19     IL   N                                            2      Y       N      N     IL2    1643    IL
1644-3   6/3/19    OR    N                                            3      Y       N      N    OR3     1644   OR
1645-6 6/14/19     TN    N                                            6      N       N      N    TN6     1645   TN
1646-2   6/5/19    TX    N                                            2      N       N      N    TX2     1646   TX
1647-1   6/4/19    MN    N                                            1      Y       Y      N    MN1     1647   MN
1648-1 5/29/19     CA    N                                            1      N       N      N    CA1     1648   CA
1649-4 11/4/19     MO    N                                            4      Y       Y      Y    MO4     1649   MO
1650-1 5/15/19     SC    N                                            1      N       N      N    SC1     1650   SC
1651-4 5/26/19     WI    N                                            4      Y       Y      Y    WI4     1651   WI
1652-1 5/28/19     NY    N                                            1      Y       Y      Y    NY1     1652   NY
1653-2 6/19/19     OR    N                                            2      Y       Y      Y    OR2     1653   OR
1654-1   9/9/19    PA    N                                            1      Y       Y      N    PA1     1654   PA
1655-4 6/24/19     NY    N                                            4      Y       Y      Y    NY 4    1655   NY
1656-4 6/24/19     TX    N                                            4      Y       N      N    TX4     1656   TX
1657-3 7/18/19     TX    N                                            3      Y       Y      Y    TX3     1657   TX
1658-2   6/4/19    TX    N                                            2      N       N      N    TX2     1658   TX




                                                         19                                             Exhibit B
                       Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 38 of 80

1659-1  6/4/19    MO   N                                            1      Y       N      N    MO1    1659   MO
1660-6  6/2/19    MN   N                                            6      Y       Y      Y    MN6    1660   MN
1661-1 7/11/19    CA   N                                            1      Y       Y      Y    CA1    1661   CA
1662-1 7/15/19    FL   N                                            1      Y       Y      Y    FL1    1662   FL
1663-1 7/15/19    CA   N                                            1      Y       N      Y    CA1    1663   CA
1664-2 5/29/19    CA   N                                            2      Y       Y      N    CA2    1664   CA
1665-3 5/31/19    CA   N                                            3      Y       Y      Y    CA3    1665   CA
1666-2 5/30/19    OH   N                                            2      N       N      Y    OH2    1666   OH
1667-2 5/27/19    MN   N                                            2      Y       Y      N    MN2    1667   MN
1668-1 5/26/19    WA   N                                            1      Y       Y      Y    WA1    1668   WA
1669-2 5/20/19    OH   N                                            2      Y       Y      Y    OH2    1669   OH
1670-1 5/29/10    CA   N                                            1      Y       Y      Y    CA1    1670   CA
1671-1 5/29/19    CA   N                                            1      N       N      N    CA1    1671   CA
1672-3  6/5/19    CA   N                                            3      Y       Y      Y    CA3    1672   CA
1673-1  6/9/19    TX   N                                            1      Y       N      Y    TX1    1673   TX
1674-2  6/2/19    NH   N                                            2      N       N      N    NH2    1674   NH
1675-1 5/20/19    CA   N                                            1      Y       Y      N    CA1    1675   CA
1676-1 5/29/19    CA   N                                            1      N       N      N    CA1    1676   CA
1677-2 5/25/19    OR   N                                            2      Y       N      Y    OR2    1677   OR
1678-1  5/1/19    TX   N                                            1      Y       N      Y    TX1    1678   TX
1679-1 5/28/19    NY   N                                            1      Y       Y      Y    NY1    1679   NY
1680-1 5/20/19    AZ   N                                            1      Y       N      N    AZ1    1680   AZ
1681-1 7/16/19    NJ   N                                            1      N       N      N    NJ1    1681   NJ
1682-1 7/15/19    CA   N                                            1      Y       Y      Y    CA1    1682   CA
1683-1  6/7/19    ND   N                                            1      N       N      N    ND1    1683   ND
1684-2 6/28/19    NY   N                                            2      Y       N      Y    NY2    1684   NY
1685-4 12/30/19   CA   N                                            4      N       N      N    CA4    1685   CA
1686-5  6/7/19    CA   N                                            5      Y       Y      Y    CA5    1686   CA
1687-1 6/10/19    CA   N                                            1      Y       Y      Y    CA1    1687   CA
1688-1 6/24/19    CA   N                                            1      Y       Y      Y    CA1    1688   CA
1689-1 6/25/19    NY   N                                            1      Y       Y      N    NY1    1689   NY
1690-3 5/27/19    HI   N                                            3      Y       Y      N    HI3    1690   HI
1691-4 7/13/19    CA   N                                            4      N       N      N    CA4    1691   CA
1692-2 7/12/19    CA   N                                            2      Y       Y      Y    CA2    1692   CA
1693-2 6/21/19    CA   N                                            2      N       N      N    CA2    1693   CA




                                                       20                                            Exhibit B
                       Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 39 of 80

1694-1 7/16/19    FL   N                                            1      N       N      N    FL1    1694   FL
1695-2 8/12/19    FL   N                                            2      N       N      N    FL2    1695   FL
1696-1 8/12/19    FL   N                                            1      N       N      N    FL1    1696   FL
1697-3 8/12/19    FL   N                                            3      N       N      N    FL3    1697   FL
1698-3 8/12/19    FL   N                                            3      N       N      N    FL3    1698   FL
1699-3 7/29/19    FL   N                                            3      N       N      N    FL3    1699   FL
1700-1 7/11/19    FL   N                                            1      N       N      N    FL1    1700   FL
1701-1 7/30/19    FL   N                                            1      N       N      N    FL1    1701   FL
1702-3  8/3/19    FL   N                                            3      N       N      N    FL3    1702   FL
1703-2 7/31/19    FL   N                                            2      N       N      N    FL2    1703   FL
1704-2  8/7/19    FL   N                                            2      N       N      N    FL2    1704   FL
1705-1 8/10/19    FL   N                                            1      N       N      N    FL1    1705   FL
1706-1 7/31/19    FL   N                                            1      N       N      N    FL1    1706   FL
1707-1 7/31/19    FL   N                                            1      N       N      N    FL1    1707   FL
1708-1  8/2/19    FL   N                                            1      N       N      N    FL1    1708   FL
1709-1 12/9/12    CA   N                                            1      Y       N      N    CA1    1709   CA
1710-1 12/9/19    CA   N                                            1      Y       N      N    CA1    1710   CA
1711-1 12/9/19    CA   N                                            1      Y       Y      N    CA1    1711   CA
1712-1 12/9/19    CA   N                                            1      Y       N      Y    CA1    1712   CA
1713-1 12/9/19    CA   N                                            1      Y       N      N    CA1    1713   CA
1714-1 12/9/19    CA   N                                            1      N       N      N    CA1    1714   CA
1715-1 12/9/19    CA   N                                            1      Y       Y      Y    CA1    1715   CA
1716-2 12/9/19    CA   N                                            2      Y       Y      Y    CA2    1716   CA
1717-1 5/26/19    CA   N                                            1      N       N      N    CA1    1717   CA
1718-1 1/24/19    CA   N                                            1      Y       Y      Y    CA1    1718   CA
1719-3 1/25/20    CA   N                                            3      Y       Y      Y    CA3    1719   CA
1720-1 12/6/19    CA   N                                            1      Y       Y      Y    CA1    1720   CA
1721-2 12/11/19   CA   N                                            2      Y       Y      Y    CA2    1721   CA
1722-1 6/16/19    CA   N                                            1      Y       Y      N    CA1    1722   CA
1723-2 7/20/19    CA   N                                            2      Y       Y      N    CA2    1723   CA
1724-1 5/28/19    ME   N                                            1      Y       N      N    ME1    1724   ME
1725-3 12/31/19   NY   N                                            3      Y       Y      N    NY3    1725   NY
1726-2 1/14/20    NY   N                                            2      Y       Y      Y    NY2    1726   NY
1727-1 1/31/20    HI   N                                            1      Y       Y      Y    HI1    1727   HI
1728-5  2/1/20    AL   N                                            5      Y       Y      Y    AL5    1728   AL




                                                       21                                            Exhibit B
                            Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 40 of 80




F-001-2 6/18/19     CAN     N                                           2       Y       N      Y    1
F-002-2 5/31/19     CAN     N                                           2       Y       N      Y    2
F-003-2 7/6/19      CAN     N                                           2       N       N      N    3
F-004-2 7/7/19      CAN     N                                           2       N       N      Y    4
F-005-2 9/29/19     CAN     N                                           2       Y       N      N    5
F-006-1 10/17/19    CAN     N                                           1       Y       Y      Y    6
F-007-4 6/1/19      CAN     N                                           4       Y       N      Y    7
F-008-2 7/21/19     CAN     N                                           2       N       N      N    8
F-009-2 5/9/19      CAN     N                                           2       Y       Y      Y    9
F-010-2 9/3/19      CAN     N                                           2       Y       N      N    10
F-011-3 7/15/19      UK     N                                           3       Y       Y      Y    11
F-012-1 6/6/19       UK     N                                           1       Y       N      Y    12
F-013-3 6/16/19      UK     N                                           3       Y       Y      Y    13
F-014-12 6/27/19     UK     N                                           12      Y       Y      Y    14
F-015-2 6/14/19      UK     N                                           2       Y       N      N    15
F-016-3 6/24/19      UK     N                                           3       Y       Y      N    16
F-017-3 6/10/19    IRLND    N                                           3       Y       Y      N    17
F-018-2 5/30/19    IRLND    N                                           2       N       N      N    18
F-019-2 6/17/19    AUSTR    N                                           2       Y       Y      Y    19
F-020-1 5/27/19    AUSTR    N                                           1       Y       Y      Y    20
F-021-3 7/10/19    S. AFR   N                                           3       Y       Y      Y    21
F-022-6 10/23/19    CAN     N                                           6       Y       Y      N    22




                                                            22                                           Exhibit B
                     Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 41 of 80



                                                                                       3-                 Confide
  FILE                             PREG       1 - DISEASE OR           2 -                      STA
               AGE           SEX        VIT K                DATE             DATE   DISEA DATE             nce
NUMBER                              VAC          DISORDER           DISEASE                      TE
                                                                                       SE                 Rating
                                                                                                                    ID
1001-1    Less than 1 year    F     N     Y                                                    CA     0        10   1001
1001-2    3 years             F     N     Y                                                    CA     0        10   1001
1001-3    4 years             F     N     Y                                                    CA     0        10   1001
1001-4    9 years             M     N     N                                                    CA     0        10   1001
1002-1    2 years             M     N     N                                                    CA     0        10   1002
1003-1    Less than 1 year    F     N     N                                                    CA     0        10   1003
1004-1    5 years             M     N     N                                                    CA     0        10   1004
1004-2    1 year              M     N     N                                                    CA     0        10   1004
1005-1    Less than 1 year    M     N     N                                                    CA     0        10   1005
1006-1    2 years             M     N     N                                                    CA     0        10   1006
1006-2    6 years             F     N     N                                                    CA     0        10   1006
1007-1    3 years             F     Y     Y                                                    CA     0        10   1007
1008-1    Less than 1 year    F     N     N                                                    CA     0        10   1008
1009-1    36 years            F     N     N                                                    CA     0        10   1009
1009-2    7 years             M     N     N                                                    CA     0        10   1009
1009-3    5 years             M     N     N                                                    CA     0        10   1009
1010-1    3 years             F     N     N                                                    CA     0        10   1010
1010-2    1 year              F     N     N                                                    CA     0        10   1010
1011-1    2 years             M     N     N                                                    CA     0        10   1011
1011-2    6 years             F     N     N                                                    CA     0        10   1011
1012-1    Less than 1 year    F     N     N                                                    CA     0        10   1012
1012-2    3 years             M     N     N                                                    CA     0        10   1012
1013-1    28 years            M     N     U                                                    CA     0        10   1013
1013-2    30 years            F     N     U                                                    CA     0        10   1013
1014-1    5 years             F     N     N                                                    CA     0        10   1014
1015-1    5 years             M     U     Y                                                    CA     0        10   1015
1015--2   3 years             M     U     U                                                    CA     0        10   1015
1016-1    16 years            M     N     N                                                    CA     0        10   1016
1016-2    19 years            F     N     Y                                                    CA     0        10   1016
1017-1    9 years             M     N     N                                                    CA     0        10   1017
1017-2    6 years             F     N     N                                                    CA     0         9   1017
1018-1    4 years             F     N     N                                                    CA     0        10   1018
1018-2    7 years             M     N     N                                                    CA     0        10   1018


                                                        23                                            Exhibit B
                          Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 42 of 80

1019-1         5 years            M   N     N                                                     CA   1   10   1019
1020-1         4 years            M   N     N   ALLERGY- Food         U                           CA   0   10   1020
1021-2         6 years            M   N     N                                                     CA   0   10   1021
1022-1         8 years            M   N     Y                                                     CA   0   10   1022
1023-1         14 years           F   N     U                                                     CA   0    9   1023
1024-1         4 years            F   N     N   BIRTH- Congenital Thyroid
                                                                      BirthDefect                 CA   0   10   1024
1025-1         1 year             M   N     N                                                     CA   0   10   1025
1025-2         2 years            M   N     Y                                                     CA   0   10   1025
1026-1         9 years            F   N     Y                                                     CA   0   10   1026
1026-2         12 years           M   N     Y                                                     CA   0   10   1026
1027-1         25 years           F   N     N                                                     CA   0   10   1027
1028-1         10 years           F   U     Y                                                     CA   0   10   1028
1029-1         10 years           M   N     N   MENTAL- Processing Disorder
                                                                       Apr-18                     CA   0   10   1029
1029-2         7 years            M   N     N                                                     CA   0   10   1029
1029-3         3 years            F   N     N                                                     CA   0   10   1029
1029-4         1 year             F   N     N                                                     CA   0   10   1029
1030-1         6 years            F   N     N                                                     CA   0   10   1030
1030-2         2 years            F   N     Y                                                     CA   0   10   1030
1031-1         3 years            M   N     N                                                     CA   0   10   1031
1032-1         Less than 1 year   F   N     N                                                     CA   0   10   1032
1033-1         4 years            M   N     Y                                                     CA   0   10   1033
1034-1   ***   Less than 1 year   M   N     Y   ALLERGY- Food             15-Jun                  CA   0   10   1034
1035-1         9 years            M   Y     N                                                     CA   0   10   1035
1036-1         26 years           M   N     N                                                     CA   0   10   1036
1037-1         32 years           M   N     Y                                                     CA   0   10   1037
1037-2         12 years           M   N     Y                                                     CA   0   10   1037
1038-1         4 years            F   N     N                                                     CA   0   10   1038
1038-2         2 years            F   N     N                                                     CA   0   10   1038
1039-1         11 years           M   N     N                                                     CA   0   10   1039
1039-2         7 years            F   N     N                                                     CA   0   10   1039
1039-3         13 years           M   N     N                                                     CA   0   10   1039
1040-1         6 years            M   N     N                                                     CA   0   10   1040
1040-2         1 year             M   N     N                                                     CA   0   10   1040
1041-1         1 year             M   N     N                                                     CA   1   10   1041
1041-2         4 years            M   N     N                                                     CA   0   10   1041
1042-1         7 years            M   N     N                                                     CO   1   10   1042
1043-1         15 years           M   N     N                                                     CA   0   10   1043
1043-2         18 years           M   N     N                                                     CA   0    9   1043



                                                                24                                     Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 43 of 80

1044-1   4 years            M   Y     Y   SPEECH- disorder          17-Jul MENTAL- SPD Sen Jul-17
                                                                                              Proc. Disorder
                                                                                                     LUNGS- Asthma
                                                                                                                Jul-17 CA   0   10   1044
1045-1   8 years            F   N     Y                                                                                CA   0   10   1045
1046-1   26 years           F   N     N                                                                                CA   0   10   1046
1047-1   8 years            M   Y     U   SKIN- Eczema          Unspec                                                 CA   0   10   1047
1047-2   6 years            M   N     U                                                                                CA   0   10   1047
1048-1   7 years            F   N     Y                                                                                CA   0   10   1048
1048-2   4 years            M   N     N                                                                                CA   0   10   1048
1049-1   2 years            F   N     Y                                                                                CA   0   10   1049
1050-1   13 years           M   N     Y                                                                                CA   0   10   1050
1051-1   2 years            F   Y     U                                                                                CA   0   10   1051
1052-1   Less than 1 year   M   N     N                                                                                CA   0   10   1052
1053-1   5 years            F   N     Y   LUNGS- Asthma         U                                                      CA   1   10   1053
1053-2   2 years            F   N     N                                                                                CA   1   10   1053
1054-1   12 years           F   N     Y                                                                                CA   0   10   1054
1054-2   10 years           F   N     Y                                                                                CA   0   10   1054
1054-3   3 years            F   N     Y                                                                                CA   0   10   1054
1055-1   3 years            F   N     N                                                                                CA   1   10   1055
1055-2   Less than 1 year   M   N     N                                                                                CA   0   10   1055
1056-1   6 years            M   N     N                                                                                CA   0   10   1056
1056-2   3 years            M   N     N                                                                                CA   0   10   1056
1057-1   4 years            F   N     N                                                                                CA   0   10   1057
1057-2   2 years            M   N     N                                                                                CA   0   10   1057
1058-1   2 years            F   Y     Y   BIRTH - Microcephely plus
                                                                Birth3 kidneys
                                                                           BIRTH - cerebral
                                                                                        Birth
                                                                                            pals                       CA   0   10   1058
1059-1   3 years            F   Y     Y                                                                                CA   0   10   1059
1060-1   Less than 1 year   F   N     N                                                                                CA   0   10   1060
1061-1   23 years           F   U     N                                                                                CA   0   10   1061
1062-1   2 years            M   N     N   ALLERGY- Food           Aug-18                                               CA   0   10   1062
1063-1   7 years            M   N     N   ALLERGY- Food          May-13                                                CA   0   10   1063
1063-2   4 years            F   N     N                                                                                CA   0   10   1063
1064-1   1 year             F   N     N                                                                                CA   0   10   1064
1065-1   3 years            F   N     N                                                                                CA   0   10   1065
1065-2   8 years            F   N     N                                                                                CA   0   10   1065
1065-3   10 years           F   N     N                                                                                CA   0   10   1065
1066-1   3 years            M   N     Y                                                                                CA   0   10   1066
1067-1   1 year             M   N     N                                                                                CA   0   10   1067
1068-1   6 years            M   N     N                                                                                CA   0   10   1068
1068-2   11 years           F   N     Y                                                                                CA   0   10   1068
1069-1   2 years            M   N     N                                                                                CA   0   10   1069



                                                          25                                                                Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 44 of 80

1070-1   14 years           M   N     N                                                     CA   0   10   1070
1070-2   12 years           F   N     N                                                     CA   0   10   1070
1070-3   10 years           M   N     N                                                     CA   0   10   1070
1070-4   8 years            M   N     N                                                     CA   0    8   1070
1070-5   4 years            F   N     N                                                     CA   0   10   1070
1071-1   9 years            F   N     Y                                                     CA   0    9   1071
1071-2   12 years           M   N     Y                                                     CA   0   10   1071
1072-1   4 years            F   N     N                                                     CA   1   10   1072
1073-1   4 years            F   N     N                                                     CA   0   10   1073
1073-2   2 years            F   N     Y                                                     CA   0   10   1073
1074-1   5 years            M   N     N                                                     CA   0   10   1074
1075-1   4 years            F   N     Y                                                     CA   0   10   1075
1076-1   3 years            M   N     N                                                     CA   0   10   1076
1077-1   3 years            M   N     N                                                     CA   0   10   1077
1077-2   6 years            F   N     N                                                     CA   0   10   1077
1078-1   8 years            F   N     N                                                     CA   0   10   1078
1079-1   21 years           F   N     N                                                     CA   0   10   1079
1079-2   19 years           M   N     N                                                     CA   0   10   1079
1079-3   16 years           M   N     N                                                     CA   0   10   1079
1079-4   14 years           M   N     N                                                     CA   0   10   1079
1079-5   11 years           F   N     N                                                     CA   0   10   1079
1080-1   8 years            F   Y     N                                                     CA   0   10   1080
1080-2   5 years            M   N     N                                                     CA   0   10   1080
1081-1   4 years            F   N     N                                                     CA   0   10   1081
1081-2   5 years            M   N     N                                                     CA   0   10   1081
1082-1   3 years            M   N     N                                                     CA   0   10   1082
1082-2   1 year             F   N     N                                                     CA   0   10   1082
1083-1   2 years            F   N     Y                                                     CA   0   10   1083
1083-2   Less than 1 year   M   N     Y                                                     CA   0   10   1083
1084-1   6 years            M   N     N                                                     CA   0   10   1084
1084-2   4 years            F   N     N                                                     CA   0   10   1084
1085-1   1 year             F   N     N                                                     CA   0   10   1085
1085-2   3 years            F   N     N                                                     CA   0   10   1085
1086-1   14 years           M   U     N                                                     CA   0   10   1086
1087-1   4 years            F   N     Y                                                     CA   0   10   1087
1087-2   9 years            F   N     Y                                                     CA   0   10   1087
1088-1   1 year             M   N     N                                                     CA   0   10   1088
1088-2   4 years            F   N     N                                                     CA   0   10   1088



                                                    26                                           Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 45 of 80

1088-3   10 years           F   N     N                                                     CA   0   10   1088
1089-1   15 years           F   N     N                                                     CA   0   10   1089
1089-2   13 years           F   N     N                                                     CA   0   10   1089
1090-1   12 years           F   N     Y                                                     CA   1   10   1090
1090-2   5 years            M   N     Y                                                     CA   0   10   1090
1091-1   2 years            M   N     U                                                     CA   0   10   1091
1091-2   Less than 1 year   F   N     N                                                     CA   0   10   1091
1092-1   2 years            F   N     N                                                     CA   0   10   1092
1093-1   15 years           M   N     N                                                     CA   0   10   1093
1093-2   10 years           F   N     N                                                     CA   0   10   1093
1094-1   1 year             F   N     N                                                     CA   0   10   1094
1095-1   9 years            M   N     N                                                     CA   1   10   1095
1095-2   7 years            M   N     N                                                     CA   0   10   1095
1096-1   1 year             M   N     N                                                     CA   0   10   1096
1097-1   6 years            M   N     Y                                                     CA   0   10   1097
1097-2   4 years            M   N     N                                                     CA   0   10   1097
1097-3   2 years            F   N     N                                                     CA   0   10   1097
1098-1   8 years            F   N     N                                                     CA   0   10   1098
1098-2   6 years            F   N     N                                                     CA   0   10   1098
1099-1   18 years           F   N     N                                                     NY   0   10   1099
1099-2   19 years           F   N     N                                                     NY   0   10   1099
1100-1   Less than 1 year   M   N     Y                                                     NY   0   10   1100
1100-2   2 years            M   N     Y                                                     NY   0    9   1100
1101-1   2 years            F   N     Y                                                     NY   0    8   1101
1101-2   4 years            M   N     Y                                                     NY   0   10   1101
1102-1   6 years            M   N     Y                                                     NY   0   10   1102
1102-2   3 years            F   N     Y                                                     NY   0   10   1102
1103-1   15 years           F   N     N                                                     NY   0   10   1103
1103-2   11 years           F   N     N                                                     NY   0   10   1103
1103-3   6 years            F   N     N                                                     NY   0   10   1103
1104-1   19 years           F   N     N                                                     NY   0   10   1104
1105-1   10 years           M   N     U                                                     NY   1   10   1105
1105-2   6 years            M   N     N                                                     NY   1   10   1105
1106-1   2 years            F   N     Y                                                     NY   0   10   1106
1107-1   7 years            F   N     Y                                                     NY   0   10   1107
1107-2   9 years            F   N     Y                                                     NY   0   10   1107
1108-1   5 years            M   N     Y                                                     NY   0   10   1108
1108-2   3 years            M   N     N                                                     NY   0   10   1108



                                                    27                                           Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 46 of 80

1109-1   5 years            M   N     Y                                                     NY   0   9.5   1109
1109-2   3 years            F   N     Y   ALLERGY- Food           Jun-18                    NY   0    10   1109
1109-3   1 year             F   N     N                                                     NY   0    10   1109
1110-1   6 years            M   N     Y                                                     NY   0    10   1110
1110-2   Less than 1 year   M   N     N                                                     NY   0    10   1110
1111-1   2 years            M   N     Y   BIRTH- Congenital Heart
                                                               Birth
                                                                  Defect                    NY   0    10   1111
1111-2   11 years           M   N     Y                                                     NY   0     8   1111
1111-3   8 years            M   N     Y                                                     NY   0    10   1111
1111-4   5 years            F   N     Y                                                     NY   0    10   1111
1112-1   6 years            F   N     Y                                                     NY   0    10   1112
1112-2   3 years            M   N     Y                                                     NY   0    10   1112
1113-1   4 years            F   N     Y                                                     NY   0    10   1113
1113-2   2 years            F   N     Y                                                     NY   0    10   1113
1113-3   Less than 1 year   F   N     Y                                                     NY   0    10   1113
1114-1   Less than 1 year   F   N     N                                                     NY   0    10   1114
1114-2   6 years            F   N     Y                                                     NY   0    10   1114
1114-3   3 years            F   N     Y                                                     NY   0    10   1114
1114-4   8 years            M   N     Y                                                     NY   0    10   1114
1115-1   1 year             M   N     Y                                                     NY   0    10   1115
1115-2   4 years            F   N     Y                                                     NY   0    10   1115
1115-3   2 years            M   N     Y                                                     NY   0    10   1115
1115-4   7 years            M   N     Y                                                     NY   0    10   1115
1116-1   2 years            F   N     U                                                     NY   0    10   1116
1117-1   6 years            F   N     Y                                                     NY   0    10   1117
1117-2   3 years            M   N     N                                                     NY   1     9   1117
1118-1   30 years           F   N     N                                                     NY   2    10   1118
1118-2   22 years           F   N     N                                                     NY   3     8   1118
1118-3   20 years           M   N     N                                                     NY   2     9   1118
1118-4   16 years           M   N     N                                                     NY   2    10   1118
1118-5   36 years           F   N     Y                                                     NY   2     9   1118
1118-6   60 years           F   N     U                                                     NY   3    10   1118
1118-7   32 years           M   N     Y                                                     NY   2    10   1118
1118-8   26 years           M   N     Y                                                     NY   3    10   1118
1119-1   20 years           F   N     Y                                                     NY   1    10   1119
1119-2   15 years           M   N     Y                                                     NY   1    10   1119
1119-3   12 years           M   N     Y                                                     NY   1     9   1119
1119-4   9 years            F   N     N                                                     NY   1    10   1119
1119-5   6 years            F   N     N                                                     NY   0    10   1119



                                                          28                                     Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 47 of 80

1119-6   3 years            F   N     N                                                        NY   1    10   1119
1120-1   16 years           M   N     U                                                        NY   0    10   1120
1120-2   6 years            F   N     N                                                        NY   0    10   1120
1121-1   16 years           M   N     Y                                                        NY   2    10   1121
1121-2   13 years           F   N     Y                                                        NY   2    10   1121
1121-3   11 years           M   N     Y                                                        NY   1    10   1121
1121-4   10 years           M   N     Y                                                        NY   2    10   1121
1121-5   8 years            M   N     Y                                                        NY   1    10   1121
1121-6   5 years            F   N     Y                                                        NY   1    10   1121
1122-1   13 years           F   N     Y   MENTAL- Learning Dis. Jun-15                         NY   0    10   1122
1122-2   12 years           F   N     Y                                                        NY   0    10   1122
1122-3   10 years           M   N     Y                                                        NY   0   8.5   1122
1123-1   7 years            F   N     Y   ALLERGY- Food        Oct.-17                         NY   0   9.5   1123
1123-2   5 years            F   N     N                                                        NY   0     9   1123
1123-3   3 years            F   N     N                                                        NY   0    10   1123
1123-4   1 year             F   N     N                                                        NY   0    10   1123
1124-1   Less than 1 year   F   N     Y                                                        NY   0    10   1124
1124-2   3 years            M   N     Y                                                        NY   0    10   1124
1125-1   1 year             F   N     Y                                                        NY   0    10   1125
1125-2   3 years            F   N     Y                                                        NY   0    10   1125
1125-3   4 years            M   N     Y                                                        NY   0    10   1125
1126-1   11 years           F   N     Y                                                        NY   0    10   1126
1126-2   9 years            M   N     Y                                                        NY   0    10   1126
1126-3   8 years            M   N     Y                                                        NY   0    10   1126
1126-4   5 years            F   N     N                                                        NY   0    10   1126
1126-5   3 years            M   N     N                                                        NY   0    10   1126
1126-6   2 years            M   N     N                                                        NY   0    10   1126
1126-7   Less than 1 year   M   N     N                                                        NY   0    10   1126
1127-1   4 years            M   N     Y                                                        NY   2    10   1127
1127-2   2 years            M   N     Y                                                        NY   2    10   1127
1127-3   1 year             F   N     Y                                                        NY   2    10   1127
1128-1   7 years            M   N     Y                                                        NY   0    10   1128
1128-2   4 years            M   N     Y                                                        NY   0    10   1128
1128-3   1 year             M   N     Y                                                        NY   0    10   1128
1129-1   3 years            F   N     N                                                        NY   0    10   1129
1130-1   5 years            M   N     N                                                        NY   0    10   1130
1130-2   1 year             M   N     N                                                        NY   0   7.5   1130
1131-1   1 year             F   N     Y   ALLERGY- Multiple     Sep-18 SKIN- Eczema   Jun-18   NY   0    10   1131



                                                          29                                        Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 48 of 80

1132-1   Less than 1 year   M   N     N                                                      NY   0       10   1132
1132-2   14 years           M   N     Y                                                      NY   0       10   1132
1132-3   12 years           F   N     Y                                                      NY   0       10   1132
1132-4   10 years           M   N     Y                                                      NY   0       10   1132
1132-5   8 years            F   N     Y                                                      NY   0       10   1132
1132-6   7 years            F   N     Y                                                      NY   0       10   1132
1132-7   5 years            M   N     Y                                                      NY   0       10   1132
1132-8   4 years            M   N     N                                                      NY   0       10   1132
1132-9   2 years            F   N     N                                                      NY   0       10   1132
1133-1   2 years            F   N     N                                                      NY   0       10   1133
1134-1   11 years           M   N     Y                                                      NY   0       10   1134
1134-2   8 years            M   N     N                                                      NY   0       10   1134
1134-3   3 years            F   N     N                                                      NY   0       10   1134
1134-4   1 year             M   N     N                                                      NY   0       10   1134
1135-1   50 years           F   N     N                                                      CA   0       10   1135
1135-2   10 years           F   N     Y                                                      CA   0       10   1135
1135-3   6 years            F   N     Y                                                      CA   0       10   1135
1136-1   5 years            M   N     Y                                                      NY   2       10   1136
1136-2   4 years            M   N     Y                                                      NY   2       10   1136
1136-3   1 year             M   N     Y                                                      NY   2       10   1136
1137-1   6 years            M   Y     Y   SKIN- Eczema         Jun-13 LUNGS- Asthma Jun-17   NY   0        9   1137
1137-2   4 years            M   N     Y                                                      NY   0        9   1137
1137-3   Less than 1 year   F   N     Y                                                      NY   0   X        1137
1138-1   Less than 1 year   M   Y     N                                                      CA   0   X        1138
1139-1   4 years            F   N     N                                                      CA   0   X        1139
1139-2   6 years            M   N     Y                                                      CA   0   X        1139
1140-1   1 year             M   N     N                                                      CA   0   X        1140
1141-1   7 years            M   N     N                                                      CA   0   X        1141
1141-2   4 years            M   N     N                                                      CA   0   X        1141
1142-1   6 years            F   U     Y                                                      CA   0   X        1142
1143-1   3 years            F   N     Y                                                      CA   0   X        1143
1144-1   1 year             M   N     N                                                      CA   0   X        1144
1145-1   5 years            F   N     Y                                                      CA   0   X        1145
1146-1   6 years            M   N     Y                                                      CA   0   X        1146
1147-1   1 year             F   N     N                                                      CA   0   X        1147
1148-1   6 years            F   N     Y   ALLERGY- Food        Jun-14                        CA   0   X        1148
1148-2   4 years            M   N     Y                                                      CA   0   X        1148
1149-1   10 years           M   N     U   SKIN- Eczema         Jun-12                        CA   1   X        1149



                                                          30                                      Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 49 of 80

1149-2   7 years            F   N     N                                                     CA   1   X   1149
1150-1   4 years            M   Y     Y   BIRTH - In-Utero stroke-Birth
                                                                    Esotropia               CA   0   X   1150
1151-1   2 years            M   Y     Y                                                     CA   0   X   1151
1151-2   1 year             M   Y     Y                                                     CA   0   X   1151
1152-1   1 year             M   N     N                                                     CA   0   X   1152
1152-2   4 years            F   N     N                                                     CA   0   X   1152
1152-3   3 years            M   N     N                                                     CA   0   X   1152
1153-1   12 years           F   N     U                                                     CA   0   X   1153
1153-2   9 years            M   N     U                                                     CA   0   X   1153
1154-1   1 year             F   N     Y                                                     CA   0   X   1154
1155-1   17 years           F   N     U                                                     CA   0   X   1155
1155-2   15 years           M   N     U                                                     CA   0   X   1155
1155-3   4 years            F   N     U                                                     CA   0   X   1155
1155-4   3 years            F   N     U                                                     CA   0   X   1155
1156-1   12 years           F   N     N                                                     CA   0   X   1156
1156-2   15 years           F   N     N                                                     CA   0   X   1156
1157-1   3 years            M   N     Y                                                     CA   0   X   1157
1157-2   Less than 1 year   F   N     Y                                                     CA   0   X   1157
1158-1   6 years            M   Y     Y   NERVOUS SYSTEM- Nervous
                                                              Jun-19
                                                                  tics                      CA   0   X   1158
1158-2   3 years            F   N     N                                                     CA   0   X   1158
1159-1   1 year             F   N     N                                                     CA   0   X   1159
1160-1   3 years            M   N     Y                                                     CA   0   X   1160
1161-1   34 years           M   N     Y                                                     CA   0   X   1161
1161-2   33 years           F   N     Y                                                     CA   0   X   1161
1161-3   32 years           M   N     Y                                                     CA   0   X   1161
1161-4   30 years           M   N     Y                                                     CA   0   X   1161
1161-5   29 years           F   N     Y                                                     CA   0   X   1161
1161-6   27 years           M   N     Y                                                     CA   0   X   1161
1162-1   13 years           F   N     Y                                                     CA   0   X   1162
1162-2   5 years            F   N     N                                                     CA   0   X   1162
1162-3   9 years            F   N     Y                                                     CA   0   X   1162
1163-1   3 years            M   N     N                                                     CA   0   X   1163
1163-2   Less than 1 year   F   N     N                                                     CA   0   X   1163
1164-1   6 years            F   N     U                                                     CA   1   X   1164
1165-1   7 years            M   N     N                                                     CA   0   X   1165
1165-2   5 years            M   N     N                                                     CA   0   X   1165
1165-3   3 years            M   N     N                                                     CA   0   X   1165
1166-1   15 years           F   N     N                                                     CA   0   X   1166



                                                           31                                    Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 50 of 80

1166-2   37 years           F   N     N                                                     CA   0   X        1166
1167-1   4 years            F   N     N                                                     CA   0   X        1167
1168-1   2 years            M   N     N                                                     CA   0   X        1168
1169-1   3 years            F   N     N                                                     CA   0   X        1169
1170-1   4 years            M   N     Y                                                     CA   0   X        1170
1171-1   1 year             M   N     N                                                     NC   0   X        1171
1171-2   3 years            F   N     N                                                     NC   0   X        1171
1171-3   5 years            M   N     N                                                     NC   0   X        1171
1172-1   2 years            F   N     N                                                     CA   0   X        1172
1172-2   5 years            F   N     N                                                     CA   0   X        1172
1172-3   32 years           F   N     N                                                     CA   0   X        1172
1173-1   7 years            M   N     N                                                     CA   0   X        1173
1173-2   3 years            M   N     N                                                     CA   0   X        1173
1174-1   1 year             F   N     U                                                     CA   0       10   1174
1175-1   8 years            M   N     N                                                     CA   1       10   1175
1176-1   35 years           M   N     N                                                     CA   0       10   1176
1176-2   30 years           F   N     N                                                     CA   0       10   1176
1176-3   27 years           F   N     N                                                     CA   0       10   1176
1176-4   24 years           M   N     N                                                     CA   0       10   1176
1176-5   20 years           F   N     N                                                     CA   0       10   1176
1176-6   28 years           F   N     N                                                     CA   0       10   1176
1177-1   4 years            M   N     N                                                     CA   0       10   1177
1178-1   5 years            F   N     N                                                     CA   0       10   1178
1178-2   2 years            M   N     N                                                     CA   0       10   1178
1179-1   5 years            M   N     N                                                     CA   0       10   1179
1180-1   2 years            M   N     Y                                                     CA   0       10   1180
1181-1   6 years            F   N     N                                                     CA   0       10   1181
1181-2   4 years            F   N     N                                                     CA   0       10   1181
1182-1   14 years           F   N     N                                                     CA   0       10   1182
1182-2   8 years            M   N     N                                                     CA   0       10   1182
1182-3   5 years            M   N     N                                                     CA   0       10   1182
1183-1   2 years            M   N     N                                                     CA   0       10   1183
1184-1   10 years           F   N     N                                                     CA   1       10   1184
1184-2   4 years            M   N     N                                                     CA   1       10   1184
1185-1   4 years            F   N     N                                                     CA   0       10   1185
1186-1   11 years           F   N     N                                                     CA   1       10   1186
1186-2   9 years            M   N     N                                                     CA   1       10   1186
1186-3   Less than 1 year   F   N     N                                                     CA   0        9   1186



                                                    32                                           Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 51 of 80

1187-1   22 years           F   N     N                                                     CA   0   10   1187
1188-1   24 years           M   N     N                                                     CA   0   10   1188
1189-1   27 years           F   N     N                                                     CA   0   10   1189
1189-2   1 year             M   N     N                                                     CA   0   10   1189
1190-1   5 years            F   N     N                                                     CA   0   10   1190
1191-1   2 years            M   N     Y   DIGESTIVE- Gasroenteritis
                                                              birth   DIGESTIVE- GERD
                                                                                  birth     CA   0   10   1191
1192-1   10 years           F   N     Y                                                     CA   0   10   1192
1192-2   5 years            F   N     U                                                     CA   0   10   1192
1193-1   30 years           F   N     N                                                     CA   0   10   1193
1193-2   6 years            F   N     N                                                     CA   0   10   1193
1193-3   4 years            F   N     N                                                     CA   0   10   1193
1193-4   2 years            F   N     N                                                     CA   0   10   1193
1194-1   2 years            M   N     N                                                     CA   0   10   1194
1194-2   1 year             M   N     N                                                     CA   0   10   1194
1195-1   Less than 1 year   F   N     N                                                     CA   0   10   1195
1195-2   5 years            F   N     N                                                     CA   0   10   1195
1195-3   3 years            M   N     N                                                     CA   0   10   1195
1196-1   6 years            M   N     U                                                     CA   0   10   1196
1196-2   3 years            M   N     N                                                     CA   0   10   1196
1197-1   4 years            F   Y     N                                                     CA   0   10   1197
1197-2   2 years            F   N     N                                                     CA   0   10   1197
1198-1   Less than 1 year   F   N     N                                                     CA   0   10   1198
1198-2   2 years            M   Y     Y                                                     CA   0   10   1198
1199-1   Less than 1 year   F   N     N                                                     CA   0   10   1199
1200-1   4 years            M   N     Y                                                     CA   0   10   1200
1200-2   2 years            F   N     Y                                                     CA   0   10   1200
1200-3   Less than 1 year   F   N     Y                                                     CA   0   10   1200
1201-1   Less than 1 year   F   N     N                                                     CA   0   10   1201
1201-2   2 years            M   N     N                                                     CA   0   10   1201
1201-3   5 years            M   N     N                                                     CA   0   10   1201
1202-1   5 years            F   N     N                                                     CA   0   10   1202
1202-2   3 years            M   N     N                                                     CA   0   10   1202
1202-3   1 year             F   N     N                                                     CA   0   10   1202
1203-1   10 years           M   N     N                                                     CA   1   10   1203
1204-1   20 years           F   N     N                                                     CA   0   10   1204
1204-2   15 years           F   N     N                                                     CA   0   10   1204
1205-1   1 year             F   N     Y                                                     CA   0   10   1205
1206-1   2 years            M   N     N                                                     CA   0   10   1206



                                                         33                                      Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 52 of 80

1206-2   Less than 1 year   M   N     N                                                       CA   0   10   1206
1207-1   1 year             F   N     N                                                       CA   0   10   1207
1208-1   1 year             M   N     N                                                       CA   0   10   1208
1209-1   5 years            M   N     Y                                                       CA   0   10   1209
1210-1   9 years            M   N     Y   MENTAL- Learning Dis. Jun-15                        CA   0   10   1210
1210-2   3 years            M   N     N                                                       CA   0   10   1210
1211-1   1 year             F   Y     Y   SKIN- Eczema         birth                          CA   0   10   1211
1212-1   1 year             M   N     N                                                       CA   0   10   1212
1213-1   1 year             F   N     N                                                       CA   0   10   1213
1214-1   6 years            M   N     Y   IMMUNE- Autoimmune Disorder/Liver
                                                              Jun-15                          CA   0   10   1214
1215-1   5 years            M   N     Y                                                       NY   0   10   1215
1215-2   2 years            M   N     Y                                                       NY   0   10   1215
1216-1   10 years           F   N     N                                                       NY   0   10   1216
1216-2   1 year             M   N     N                                                       NY   0   10   1216
1217-1   4 years            M   N     Y                                                       NY   0   10   1217
1217-2   Less than 1 year   M   N     N                                                       NY   0   10   1217
1218-1   4 years            M   N     Y                                                       NY   0   10   1218
1219-1   3 years            F   N     Y                                                       NY   0   10   1219
1220-1   1 year             F   N     N                                                       NY   0   10   1220
1221-1   4 years            M   Y     Y                                                       NY   0   10   1221
1221-2   2 years            M   Y     N                                                       NY   0   10   1221
1221-3   Less than 1 year   F   Y     N                                                       NY   0   10   1221
1222-1   10 years           F   N     U                                                       NY   0   10   1222
1222-2   7 years            F   N     U                                                       NY   0   10   1222
1223-1   1 year             M   N     Y                                                       NY   0   10   1223
1224-1   18 years           F   U     Y                                                       NY   0   10   1224
1224-2   16 years           M   U     Y                                                       NY   0   10   1224
1224-3   14 years           F   N     Y                                                       NY   0   10   1224
1225-1   26 years           M   N     N                                                       NY   0   10   1225
1225-2   24 years           F   N     N                                                       NY   0   10   1225
1225-3   18 years           M   N     N                                                       NY   0   10   1225
1225-4   16 years           F   N     N                                                       NY   0   10   1225
1225-5   13 years           M   N     N                                                       NY   0   10   1225
1225-6   12 years           M   N     N                                                       NY   0   10   1225
1225-7   10 years           F   N     N                                                       NY   0   10   1225
1226-1   11 years           F   N     N   ALLERGY- Food         Mar-17 LUNGS- Asthma Mar-10   NY   0   10   1226
1227-1   18 years           F   N     N                                                       NY   0    8   1227
1227-2   15 years           M   N     N                                                       NY   0    9   1227



                                                          34                                       Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 53 of 80

1227-3   11 years         M     N     N                                                     NY   0   10   1227
1227-4   6 years          F     N     N                                                     NY   0   10   1227
1228-1   38 years         F     N     N                                                     NY   1   10   1228
1228-2   9 years          F     N     N                                                     NY   0   10   1228
1228-3   6 years          M     N     N                                                     NY   0   10   1228
1229-1   7 years          M     N     Y                                                     NY   0   10   1229
1229-2   5 years          M     N     Y                                                     NY   0   10   1229
1229-3   2 years          M     N     Y                                                     NY   0   10   1229
1230-1   2 years          F     N     Y                                                     NY   0   10   1230
1231-1   3 years          M     N     Y                                                     NY   0   10   1231
1231-2   1 year           M     N     Y                                                     NY   0   10   1231
1232-1   22 years         M     N     U                                                     NY   0   10   1232
1232-2   20 years         M     N     U                                                     NY   0   10   1232
1232-3   16 years         F     N     N                                                     NY   0   10   1232
1232-4   14 years         F     N     U                                                     NY   0   10   1232
1232-5   11 years         M     N     U                                                     NY   0   10   1232
1232-6   6 years          F     N     U                                                     NY   0   10   1232
1232-7   4 years          M     N     N                                                     NY   0   10   1232
1233-1   7 years          F     N     N                                                     NY   0   10   1233
1233-2   3 years          F     N     U                                                     NY   0   10   1233
1234-1   4 years          M     N     N                                                     NY   0   10   1234
1235-1   2 years          M     N     N                                                     NY   0    8   1235
1236-1   7 years          M     N     N                                                     NY   0   10   1236
1236-2   4 years          M     N     N                                                     NY   0   10   1236
1237-1   4 years          M     N     N                                                     NY   0   10   1237
1238-1   2 years          F     N     N                                                     NY   0   10   1238
1239-1   3 years          M     Y     Y                                                     NY   0   10   1239
1239-2   3 years          M     Y     Y                                                     NY   0   10   1239
1240-1   8 years          M     N     Y                                                     NY   0   10   1240
1240-2   6 years          M     N     Y                                                     NY   0   10   1240
1241-1   5 years          F     N     Y                                                     NY   0   10   1241
1241-2   3 years          F     N     Y                                                     NY   0   10   1241
1242-1   1 year           F     N     Y                                                     NY   0    9   1242
1243-1   18 years         F     N     U                                                     NY   0   10   1243
1243-2   16 years         F     N     N                                                     NY   0   10   1243
1243-3   14 years         M     N     N                                                     NY   0   10   1243
1243-4   12 years         F     N     N                                                     NY   0   10   1243
1244-1   6 years          F     N     N                                                     NY   0   10   1244



                                                    35                                           Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 54 of 80

1244-2   2 years            M   N     N                                                     NY   0    10   1244
1244-3   2 years            M   N     N                                                     NY   0    10   1244
1245-1   10 years           M   N     Y                                                     NY   0    10   1245
1245-2   8 years            F   N     Y                                                     NY   0    10   1245
1245-3   6 years            F   N     Y                                                     NY   0    10   1245
1245-4   3 years            M   N     Y                                                     NY   0    10   1245
1245-5   1 year             M   N     Y                                                     NY   0    10   1245
1246-1   7 years            F   N     N                                                     NY   0    10   1246
1246-2   5 years            F   N     N                                                     NY   0    10   1246
1247-1   4 years            M   N     N                                                     NY   0    10   1247
1248-1   2 years            F   N     Y                                                     NY   0    10   1248
1249-1   15 years           M   N     N                                                     NY   0    10   1249
1249-2   11 years           F   N     N                                                     NY   0    10   1249
1250-1   7 years            F   N     Y                                                     NY   1    10   1250
1250-2   3 years            F   N     Y                                                     NY   0    10   1250
1251-1   3 years            M   Y     Y                                                     NY   1    10   1251
1251-2   Less than 1 year   M   Y     Y                                                     NY   0    10   1251
1252-1   5 years            M   N     Y                                                     NY   0    10   1252
1253-1   3 years            F   N     Y                                                     NY   1    10   1253
1254-1   7 years            F   N     Y                                                     NY   0    10   1254
1254-2   5 years            F   N     Y                                                     NY   0    10   1254
1254-3   3 years            F   N     N                                                     NY   0    10   1254
1254-4   1 year             M   N     N                                                     NY   0    10   1254
1254-5   1 year             M   N     N                                                     NY   0    10   1254
1255-1   11 years           M   N     N                                                     NY   0   7.5   1255
1256-1   13 years           M   N     Y   BIRTH - Hospital Birth - Neuro-Injury
                                                                   Birth                    NY   0    10   1256
1257-1   18 years           M   N     Y                                                     NY   1    10   1257
1257-2   15 years           F   N     Y                                                     NY   0    10   1257
1257-3   13 years           M   N     Y                                                     NY   0    10   1257
1257-4   11 years           M   N     Y                                                     NY   0    10   1257
1257-5   10 years           F   N     Y                                                     NY   0    10   1257
1257-6   7 years            F   N     Y                                                     NY   1    10   1257
1257-7   5 years            M   N     Y                                                     NY   0    10   1257
1257-8   3 years            M   N     N                                                     NY   0    10   1257
1257-9   1 year             F   N     N                                                     NY   0    10   1257
1258-1   38 years           F   N     N                                                     NY   1     8   1258
1258-2   29 years           F   N     N                                                     NY   1     7   1258
1258-3   28 years           F   N     N                                                     NY   1    10   1258



                                                           36                                    Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 55 of 80

1259-1   8 years            F   N     Y                                                     NY   0   10   1259
1259-2   7 years            M   N     Y                                                     NY   0   10   1259
1259-3   5 years            M   N     Y                                                     NY   0   10   1259
1259-4   3 years            M   N     N                                                     NY   0   10   1259
1259-5   1 year             M   N     N                                                     NY   0   10   1259
1260-1   13 years           F   U     Y                                                     NY   0   10   1260
1261-1   12 years           F   N     N                                                     CA   0   10   1261
1262-1   32 years           F   N     N                                                     NY   2   10   1262
1262-2   31 years           M   N     N                                                     NY   2   10   1262
1262-3   20 years           F   N     N                                                     NY   1   10   1262
1262-4   18 years           M   N     N                                                     NY   1   10   1262
1262-5   16 years           F   N     N                                                     NY   1   10   1262
1262-6   14 years           F   N     N                                                     NY   1   10   1262
1263-1   13 years           M   N     N                                                     CA   0   10   1263
1263-2   15 years           F   N     N                                                     CA   0   10   1263
1264-1   2 years            M   N     N                                                     NY   0   10   1264
1265-1   47 years           F   N     U                                                     CA   3   10   1265
1265-2   9 years            F   N     N                                                     CA   0   10   1265
1265-3   19 years           F   N     N                                                     CA   0   10   1265
1266-1   9 years            M   N     N                                                     CA   0   10   1266
1267-1   4 years            F   N     N                                                     VA   0   10   1267
1267-2   2 years            M   N     N                                                     VA   0   10   1267
1268-1   31 years           M   N     N                                                     CA   0   10   1268
1268-2   66 years           F   N     N                                                     CA   0   10   1268
1268-3   10 years           F   N     N                                                     CA   0   10   1268
1269-1   34 years           M   N     N                                                     CA   0   10   1269
1270-1   7 years            M   N     Y                                                     NY   1   10   1270
1271-1   4 years            F   N     N                                                     CA   0   10   1271
1271-2   Less than 1 year   F   N     N                                                     CA   0   10   1271
1272-1   1 year             F   N     Y                                                     KS   0   10   1272
1272-2   3 years            M   N     Y                                                     KS   0   10   1272
1273-1   2 years            F   N     Y                                                     CA   0   10   1273
1274-1   18 years           F   N     N                                                     OR   1   10   1274
1274-2   16 years           F   N     N                                                     OR   1   10   1274
1274-3   12 years           F   N     N                                                     OR   2   10   1274
1274-4   7 years            F   N     N                                                     OR   1   10   1274
1275-1   1 year             F   N     N                                                     CA   0   10   1275
1276-1   4 years            M   N     N                                                     FL       10   1276



                                                    37                                           Exhibit B
                        Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 56 of 80

1277-1       2 years          F     N     N                                                        CA   0    9   1277
1278-1       1 year           F     N     N                                                        CA   0    9   1278
1278-2       3 years          F     N     N                                                        CA   2   10   1278
1279-1       4 years          M     Y     Y   SKIN- Eczema        Unspec                           WA   0   10   1279
1280-1       14 years         F     N     Y   SKIN- Eczema             2005 LUNGS- Asthma   2013   MA   0   10   1280
1281-1       1 year           M     Y     Y   SKIN- Eczema        Birth                            RI   0   10   1281
1282-1       19 years         M     Y     Y                                                        CA   0    7   1282
1283-1       37 years         M     N     U                                                        NY   3    8   1283
1283-2       35 years         F     N     N   THYROID - "storm"     Oct-10                         NY   0    8   1283
1283-3       33 years         F     N     N                                                        NY   0    8   1283
1283-4       32 years         F     N     N                                                        NY   0    9   1283
1283-5       29 years         M     N     N                                                        NY   0    8   1283
1283-6       27 years         F     N     N                                                        NY   0    9   1283
1283-7       20 years         F     N     N                                                        NY   0    8   1283
1283-8       4 years          F     N     U                                                        NY   0   10   1283
1284-1       8 years          M     N     Y   SKIN- Eczema        Birth                            KS   0   10   1284
1284-2       8 years          M     N     Y   SKIN- Eczema        Birth                            KS   0   10   1284
1284-3       5 years          F     N     N                                                        KS   0   10   1284
1285-1       48 years         F     N     N                                                        CA   0   10   1285
1285-2       43 years         F     N     N                                                        CA   0   10   1285
1285-3       39 years         F     N     N                                                        CA   0   10   1285
1285-4       38 years         F     N     N                                                        CA   0   10   1285
1285-5       36 years         F     N     N                                                        CA   0   10   1285
1285-6   *   34 years         F     N     N   NERVOUS SYSTEM- Seizure Disorder                     CA   0   10   1285
1285-7       32 years         M     N     N                                                        CA   0   10   1285
1285-8       29 years         F     N     N                                                        CA   0   10   1285
1285-9       26 years         F     N     N                                                        CA   0    9   1285
1286-1       14 years         M     N     N                                                        CA   0    9   1286
1286-2       15 years         F     N     N                                                        CA   0    9   1286
1286-3       19 years         F     N     N                                                        CA   0   10   1286
1287-1       10 years         F     N     N                                                        KY   0   10   1287
1287-2       8 years          M     N     N                                                        KY   0   10   1287
1287-3       6 years          F     N     N                                                        KY   0   10   1287
1287-4       2 years          F     N     N                                                        KY   0   10   1287
1288-1       16 years         F     N     N                                                        CA   0   10   1288
1288-2       13 years         F     N     N                                                        CA   0   10   1288
1289-1       14 years         F     U     Y                                                        TX   0    9   1289
1289-2       12 years         M     U     Y                                                        TX   1    7   1289



                                                             38                                         Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 57 of 80

1289-3   4 years            F   N     N                                                     TX   0    10   1289
1290-1   9 years            M   N     N                                                     CA   0    10   1290
1290-2   7 years            F   N     N                                                     CA   0    10   1290
1290-3   3 years            F   N     N                                                     CA   0    10   1290
1290-4   1 year             F   N     N                                                     CA   0    10   1290
1291-1   7 years            M   N     Y                                                     WA   0    10   1291
1292-1   4 years            F   N     U                                                     CA   0    10   1292
1292-2   4 years            F   N     U                                                     CA   0    10   1292
1293-1   5 years            F   N     N                                                     IL   0    10   1293
1293-2   11 years           M   N     Y                                                     IL   0    10   1293
1294-1   Less than 1 year   M   N     N                                                     AZ   0    10   1294
1294-2   2 years            F   N     Y                                                     AZ   0    10   1294
1295-1   5 years            F   N     N                                                     NY   1    10   1295
1295-2   10 years           F   N     U                                                     NY   0     9   1295
1296-1   Less than 1 year   F   N     N                                                     CA   0    10   1296
1297-1   1 year             F   N     N                                                     CA   0   9.5   1297
1297-2   5 years            M   N     Y                                                     CA   0    10   1297
1298-1   5 years            F   N     N                                                     OR   0    10   1298
1298-2   8 years            M   N     N                                                     OR   0    10   1298
1298-3   37 years           M   N     N                                                     OR   0    10   1298
1299-1   1 year             F   N     N                                                     WI   0    10   1299
1300-1   4 years            M   N     N                                                     NY   0    10   1300
1300-2   9 years            F   N     N                                                     NY   0    10   1300
1301-1   3 years            F   N     Y                                                     WA   0    10   1301
1301-2   Less than 1 year   M   N     N                                                     WA   0    10   1301
1302-1   4 years            F   N     N                                                     NV   0    10   1302
1303-1   11 years           F   N     Y                                                     CA   0     9   1303
1304-1   10 years           F   Y     N                                                     WA   0    10   1304
1304-2   9 years            M   N     N                                                     WA   0    10   1304
1305-1   13 years           F   N     N   SKIN- Eczema        2007                          SC   0    10   1305
1305-2   15 years           F   N     N                                                     SC   0    10   1305
1306-1   1 year             F   N     N                                                     OR   0    10   1306
1307-1   1 year             F   N     N                                                     CA   0    10   1307
1308-1   2 years            F   N     N                                                     CA   0    10   1308
1308-2   3 years            M   N     Y                                                     CA   0    10   1308
1308-3   5 years            F   N     N                                                     CA   0    10   1308
1309-1   13 years           F   U     U                                                     LA   0    10   1309
1310-1   1 year             M   N     N                                                     MO   0    10   1310



                                                         39                                      Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 58 of 80

1310-2   2 years            F   N     Y                                                                 MO   0   10   1310
1311-1   64 years           M   N     N   EYE- Cataracts             2012                               IL   0   10   1311
1311-2   27 years           M   N     N                                                                 IL   0   10   1311
1312-1   8 years            M   N     N                                                                 NY   0   10   1312
1312-2   5 years            M   N     N                                                                 NY   0   10   1312
1312-3   1 year             F   N     N                                                                 NY   0   10   1312
1313-1   11 years           M   N     Y                                                                 MI   0   10   1313
1313-2   10 years           F   N     N                                                                 MI   0   10   1313
1314-1   11 years           F   N     N                                                                 NY   0   10   1314
1314-2   6 years            F   N     N                                                                 NY   0   10   1314
1314-3   2 years            M   N     Y                                                                 NY   0   10   1314
1315-1   15 years           F   N     N                                                                 CO   0   10   1315
1315-2   19 years           M   N     N                                                                 CO   0   10   1315
1315-3   22 years           F   N     N                                                                 CO   0   10   1315
1316-1   7 years            M   N     Y                                                                 GA   1   10   1316
1316-2   5 years            M   N     Y   SKIN- Eczema           Birth      LUNGS- Asthma Mar-18        GA   0   10   1316
1316-3   3 years            M   N     Y                                                                 GA   0   10   1316
1317-1   44 years           F   N     U   BONE- Scoliosis            1987 NERVOUS SYTEM- Fibromyalgia
                                                                                         1995           NY   0   10   1317
1317-2   14 years           M   N     Y                                                                 NY   0   10   1317
1317-3   12 years           M   N     N   ADHD                                                          NY   1   10   1317
1317-4   7 years            M   N     N                                                                 NY   1   10   1317
1318-1   35 years           F   N     N                                                                 OR   1   10   1318
1318-2   9 years            M   N     N                                                                 OR   0   10   1318
1318-3   7 years            M   N     N                                                                 OR   0   10   1318
1318-4   6 years            M   N     N                                                                 OR   0   10   1318
1319-1   Less than 1 year   M   N     N                                                                 CA   0   10   1319
1320-1   7 years            M   N     Y                                                                 NY   0    9   1320
1321-1   1 year             F   N     N                                                                 NY   0    8   1321
1322-1   7 years            M   Y     Y                                                                 NV   5   10   1322
1323-1   Less than 1 year   F   N     N                                                                 KS   0   10   1323
1323-2   2 years            F   N     N                                                                 KS   0   10   1323
1323-3   4 years            M   N     Y                                                                 KS   0   10   1323
1324-1   32 years           F   N     N                                                                 CA   0   10   1324
1324-2   3 years            F   N     N                                                                 CA   0   10   1324
1324-3   11 years           M   N     N                                                                 CA   0   10   1324
1325-1   2 years            M   N     N                                                                 CA   0   10   1325
1326-1   11 years           M   N     N                                                                 CA   0   10   1326
1326-2   14 years           M   N     N                                                                 CA   0   10   1326



                                                            40                                               Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 59 of 80

1327-1   6 years            M   N     U                                                         CA   0   10   1327
1327-2   5 years            F   N     U                                                         CA   0   10   1327
1328-1   5 years            F   N     N                                                         ID   0   10   1328
1329-1   4 years            F   N     Y                                                         PA   3   10   1329
1330-1   7 years            F   N     U                                                         CA   0   10   1330
1330-2   5 years            F   N     N                                                         CA   0   10   1330
1331-1   1 year             F   N     N                                                         IN   0   10   1331
1331-2   3 years            M   N     N                                                         IN   0   10   1331
1331-3   7 years            M   N     Y                                                         IN   0   10   1331
1332-1   7 years            M   N     N                                                         ME   0   10   1332
1332-2   12 years           M   N     Y                                                         ME   0   10   1332
1332-3   15 years           F   N     Y                                                         ME   0   10   1332
1333-1   6 years            F   N     Y                                                         FL   0   10   1333
1333-2   7 years            F   N     Y   BIRTH- Renal Agenesis Birth
                                                                -Missing kidney                 FL   0   10   1333
1334-1   16 years           M   N     N                                                         CA   0   10   1334
1334-2   24 years           M   N     N                                                         CA   1   10   1334
1335-1   1 year             M   N     N                                                         CA   0   10   1335
1335-2   8 years            F   N     Y   ALLERGY- Food        Birth     NERVOUS SYSTEM- Tics   CA   0   10   1335
1336-1   6 years            F   N     N                                                         OK   0   10   1336
1336-2   11 years           M   N     U                                                         OK   0   10   1336
1337-1   3 years            M   N     N                                                         NY   0   10   1337
1338-1   13 years           F   N     U                                                         CA   0   10   1338
1339-1   17 years           M   N     Y                                                         MI   0   10   1339
1339-2   14 years           M   N     Y                                                         MI   0   10   1339
1340-1   7 years            M   N     U                                                         MN   0   10   1340
1341-1   19 years           M   N     N                                                         NY   0   10   1341
1341-2   17 years           F   N     N                                                         NY   0   10   1341
1341-3   15 years           M   N     N                                                         NY   0   10   1341
1341-4   7 years            F   N     N                                                         NY   0   10   1341
1341-5   2 years            F   N     N                                                         NY   0   10   1341
1342-1   Less than 1 year   M   N     N                                                         CA   0   10   1342
1343-1   3 years            F   N     Y                                                         NY   0   10   1343
1344-1   3 years            F   N     Y                                                         LA   0   10   1344
1345-1   19 years           F   N     Y   THYROID - Hashimotos Jun-18                           FL   0   10   1345
1345-2   17 years           M   N     Y                                                         FL   0   10   1345
1345-3   8 years            F   N     Y                                                         FL   0   10   1345
1346-1   4 years            M   N     Y                                                         WA   0   10   1346
1346-2   4 years            M   N     Y                                                         WA   0   10   1346



                                                          41                                         Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 60 of 80

1346-3   3 years            M   N     Y                                                     WA   0   10   1346
1346-4   Less than 1 year   M   N     N                                                     WA   0    9   1346
1347-1   1 year             F   N     N                                                     CA   0   10   1347
1348-1   15 years           F   N     N                                                     AL   0   10   1348
1348-2   21 years           F   U     U                                                     AL   0   10   1348
1348-3   23 years           M   N     N                                                     AL   0   10   1348
1349-1   10 years           F   N     U                                                     CA   0   10   1349
1350-1   37 years           M   N     N                                                     SC   0   10   1350
1350-2   34 years           M   N     N                                                     SC   0   10   1350
1350-3   30 years           M   N     Y                                                     SC   0   10   1350
1351-1   7 years            M   N     N                                                     CA   0   10   1351
1352-1   39 years           M   N     N                                                     CA   0   10   1352
1352-2   35 years           F   N     N                                                     CA   0   10   1352
1353-1   8 years            F   N     N                                                     OR   0   10   1353
1354-1   5 years            F   N     N                                                     CA   0   10   1354
1355-1   4 years            F   N     N                                                     CA   0   10   1355
1355-2   2 years            M   N     N   SKIN- Eczema         Uspec                        CA   0   10   1355
1356-1   2 years            F   N     Y                                                     CA   0   10   1356
1357-1   20 years           F   N     Y                                                     CA   0   10   1357
1357-2   19 years           F   N     N                                                     CA   0   10   1357
1357-3   17 years           F   N     N                                                     CA   1   10   1357
1358-1   1 year             M   N     Y                                                     CA   0   10   1358
1359-1   12 years           M   N     N                                                     CA   0   10   1359
1359-2   10 years           M   N     N                                                     CA   0   10   1359
1359-3   4 years            F   N     N                                                     CA   0   10   1359
1359-4   2 years            M   N     N                                                     CA   0   10   1359
1360-1   6 years            M   Y     Y                                                     OR   0   10   1360
1361-1   30 years           F   N     Y                                                     NE   0   10   1361
1361-2   36 years           M   N     Y                                                     NE   0   10   1361
1361-3   40 years           M   N     Y                                                     NE   0   10   1361
1362-1   14 years           M   N     U                                                     CA   0   10   1362
1363-1   3 years            F   N     Y   ALLERGY- Food         Apr-19                      CA   0   10   1363
1363-2   Less than 1 year   F   N     N                                                     CA   0   10   1363
1364-1   2 years            F   N     Y                                                     CA   0   10   1364
1364-2   3 years            M   N     Y                                                     CA   0   10   1364
1365-1   7 years            F   N     N                                                     MT   0   10   1365
1366-1   58 years           F   N     N                                                     TX   0   10   1366
1366-2   20 years           F   N     N                                                     TX   0   10   1366



                                                          42                                     Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 61 of 80

1366-3   22 years           M   N     N                                                     TX   0   10   1366
1367-1   6 years            F   N     N                                                     CA   1   10   1367
1367-2   3 years            F   N     N                                                     CA   0   10   1367
1368-1   21 years           M   N     Y                                                     CA   0   10   1368
1368-2   13 years           F   Y     Y                                                     CA   0   10   1368
1368-3   13 years           F   Y     Y                                                     CA   0   10   1368
1369-1   5 years            F   N     N                                                     CA   1   10   1369
1369-2   3 years            M   N     N                                                     CA   1   10   1369
1369-3   1 year             F   N     Y                                                     CA   0   10   1369
1370-1   8 years            M   N     N                                                     CA   0   10   1370
1370-2   3 years            F   N     N                                                     CA   0   10   1370
1371-1   3 years            M   N     Y                                                     CA   0    8   1371
1372-1   Less than 1 year   F   N     Y   LIVER- Jaundice        Birth                      MI   1   10   1372
1373-1   12 years           F   N     N                                                     MD   0   10   1373
1373-2   10 years           F   N     N                                                     MD   0   10   1373
1373-3   9 years            F   N     N                                                     MD   1   10   1373
1373-4   6 years            F   N     N                                                     MD   0   10   1373
1373-5   4 years            M   N     N                                                     MD   0   10   1373
1373-6   2 years            F   N     N                                                     MD   0   10   1373
1373-7   1 year             F   N     N                                                     MD   0   10   1373
1374-1   6 years            F   N     Y                                                     NC   0   10   1374
1374-2   2 years            M   N     N                                                     NC   0   10   1374
1375-1   6 years            M   N     Y                                                     MI   0   10   1375
1376-1   6 years            F   Y     N                                                     MI   0   10   1376
1377-1   6 years            F   N     N                                                     WA   2   10   1377
1377-2   4 years            F   N     N                                                     WA   2   10   1377
1377-3   1 year             F   N     N                                                     WA   0   10   1377
1378-1   5 years            M   N     Y   SPEECH- disorder         Jun-14                   KY   0   10   1378
1378-2   3 years            F   N     Y   SPEECH- disorder         Jun-15                   KY   0   10   1378
1378-3   1 year             F   N     N                                                     KY   0   10   1378
1379-1   2 years            F   N     N                                                     NY   0   10   1379
1379-2   14 years           F   N     N                                                     NY   1   10   1379
1379-3   16 years           M   Y     Y                                                     NY   1   10   1379
1380-1   5 years            F   N     N                                                     OH   0   10   1380
1380-2   3 years            M   N     N                                                     OH   1   10   1380
1380-3   Less than 1 year   F   N     N                                                     OH   0   10   1380
1381-1   14 years           F   N     N                                                     WA   0   10   1381
1381-2   10 years           F   N     N                                                     WA   0   10   1381



                                                            43                                   Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 62 of 80

1381-3   1 year           M     N     N                                                     WA   0   10   1381
1382-1   13 years         M     N     Y                                                     OR   0   10   1382
1382-2   18 years         M     N     Y                                                     OR   0   10   1382
1383-1   11 years         M     N     N                                                     CA   0   10   1383
1383-2   7 years          F     N     N                                                     CA   0   10   1383
1384-1   26 years         F     N     U                                                     NY   3   10   1384
1384-2   22 years         F     N     U                                                     NY   3   10   1384
1385-1   27 years         M     N     N                                                     NH   0   10   1385
1385-2   24 years         F     N     N                                                     NH   0   10   1385
1385-3   20 years         M     N     N                                                     NH   0   10   1385
1385-4   20 years         M     N     N                                                     NH   0   10   1385
1386-1   8 years          F     N     Y                                                     VA   0   10   1386
1386-2   7 years          M     N     Y                                                     VA   0   10   1386
1386-3   5 years          M     N     N                                                     VA   0   10   1386
1387-1   34 years         F     N     N   NERVOUS SYSTEM- Menstrual
                                                             Jun-98Seizures                 CA   2   10   1387
1387-2   38 years         F     N     N                                                     CA   1   10   1387
1387-3   10 years         F     N     N                                                     CA   0   10   1387
1387-4   7 years          F     N     N                                                     CA   0   10   1387
1387-5   2 years          F     N     N                                                     CA   0   10   1387
1388-1   8 years          F     N     N                                                     NY   0   10   1388
1389-1   4 years          M     N     N                                                     CA   0   10   1389
1389-2   8 years          M     N     N                                                     CA   0   10   1389
1390-1   26 years         M     N     N                                                     CA   0   10   1390
1390-3   33 years         M     N     N                                                     CA   0   10   1390
1390-4   35 years         M     N     N                                                     CA   0   10   1390
1390-5   37 years         F     N     N                                                     CA   0   10   1390
1391-1   3 years          F     N     N                                                     CA   0   10   1391
1391-2   6 years          F     N     N                                                     CA   0   10   1391
1391-3   8 years          M     N     N                                                     CA   0   10   1391
1392-1   12 years         M     N     N                                                     IL   0   10   1392
1393-1   8 years          M     N     N                                                     CA   0   10   1393
1394-1   4 years          M     N     N                                                     AL   0   10   1394
1395-1   11 years         F     N     N                                                     VA   0   10   1395
1396-1   69 years         F     N     N                                                     TX   0   10   1396
1397-1   1 year           M     N     N                                                     CA   0   10   1397
1397-2   1 year           M     N     N                                                     CA   0   10   1397
1398-1   5 years          M     N     Y                                                     MO   0   10   1398
1399-1   17 years         M     N     N                                                     WA   0   10   1399



                                                        44                                       Exhibit B
                     Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 63 of 80

 1400-1   19 years           F   N     N                                                     VA   2    8   1400
 1400-2   21 years           F   N     N                                                     VA   3    8   1400
 1401-1   16 years           F   N     Y   NERVOUS SYSTEM- Dysautonomia
                                                             13 years                        CA   0   10   1401
 1402-1   11 years           M   N     Y                                                     NY   0   10   1402
 1402-2   10 years           M   N     Y                                                     NY   0   10   1402
 1402-3   8 years            F   N     Y                                                     NY   0   10   1402
 1403-1   16 years           M   N     N                                                     NY   2   10   1403
 1403-2   13 years           F   N     N                                                     NY   0   10   1403
 1404-1   7 years            F   N     N                                                     TN   0   10   1404
 1405-1   12 years           M   N     N                                                     IN   0   10   1405
 1405-2   9 years            M   N     N   MENTAL- Learning Dis. Aug-19                      IN   0   10   1405
 1405-3   6 years            M   N     N                                                     IN   0   10   1405
 1405-4   3 years            F   N     N                                                     IN   0   10   1405
 1405-5   Less than 1 year   F   N     N   BIRTH- Defect Down Syndrome
                                                                Birth                        IN   0   10   1405
 1406-1   11 years           M   N     N                                                     GA   1   10   1406
 1407-1   8 years            M   N     Y                                                     CA   0   10   1407
 1408-1   4 years            F   N     Y                                                     RI   0   10   1408
 1409-1   32 years           F   N     N                                                     NY   3   10   1409
 1409-2   10 years           M   N     N                                                     NY   2   10   1409
 1409-3   8 years            M   N     N                                                     NY   1   10   1409
 1409-4   5 years            F   N     N                                                     NY   1   10   1409
 1409-5   3 years            F   N     N                                                     NY   0    9   1409
 1410-1   Less than 1 year   M   N     Y                                                     NY   0   10   1410
 1411-1   1 year             F   N     N                                                     TX   0   10   1411
 1411-2   3 years            F   N     N                                                     TX   0   10   1411
 1411-3   6 years            M   N     N                                                     TX   0   10   1411
 1412-1   8 years            F   N     N                                                     CA   0   10   1412
 1412-2   6 years            F   N     N                                                     CA   0    9   1412
 1413-1   5 years            F   N     N                                                     CA   0   10   1413
 1413-2   46 years           M   N     N                                                     CA   0   10   1413
 1413-3   7 years            M   N     N                                                     CA   0   10   1413
141304    3 years            F   N     N                                                     CA   0   10   1413
 1413-5   34 years           M   N     N                                                     CA   0   10   1413
 1413-6   29 years           F   N     N                                                     CA   0   10   1413
 1413-7   28 years           M   N     N                                                     CA   0   10   1413
 1413-8   35 years           M   N     N                                                     CA   0   10   1413
 1413-9   39 years           F   N     N                                                     CA   0   10   1413
1413-10   43 years           M   N     N                                                     CA   0   10   1413



                                                         45                                       Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 64 of 80

1414-1   1 year             M   N     Y                                                     TN   0    10   1414
1414-2   2 years            F   N     N                                                     TN   0    10   1414
1415-1   5 years            M   N     N                                                     CA   0    10   1415
1416-1   6 years            M   N     Y   BIRTH- Defect Down Syndrome
                                                               Birth  THYROID - Hypo
                                                                                  2 years   CA   0    10   1416
1416-2   9 years            F   Y     N                                                     CA   0    10   1416
1417-1   9 years            M   N     Y                                                     CA   0    10   1417
1417-2   6 years            M   N     Y                                                     CA   0    10   1417
1417-3   4 years            F   N     N                                                     CA   0    10   1417
1418-1   3 years            F   N     N                                                     NY   0    10   1418
1418-2   1 year             F   N     N                                                     NY   0    10   1418
1419-1   30 years           F   N     N                                                     CA   0    10   1419
1419-2   28 years           M   N     N                                                     CA   0    10   1419
1419-3   26 years           M   N     N                                                     CA   0    10   1419
1420-1   14 years           M   N     N                                                     TX   0    10   1420
1420-2   12 years           M   N     N                                                     TX   0    10   1420
1420-3   10 years           F   N     N                                                     TX   0    10   1420
1421-1   Less than 1 year   F   N     Y                                                     MT   0    10   1421
1421-2   4 years            M   N     Y                                                     MT   1    10   1421
1422-1   59 years           F   N     N                                                     CA   0    10   1422
1423-1   1 year             M   N     Y                                                     CA   0    10   1423
1423-2   6 years            F   N     Y                                                     CA   0   9.5   1423
1424-1   5 years            F   N     Y                                                     WA   0   9.5   1424
1424-2   2 years            M   N     Y                                                     WA   0    10   1424
1425-1   13 years           F   N     N                                                     NY   0    10   1425
1425-2   6 years            F   N     Y   AUTISM- SPECTRUM DIS.
                                                            1 year                          NY   0    10   1425
1425-3   2 years            F   N     Y                                                     NY   0    10   1425
1426-1   2 years            F   N     Y                                                     FL   0    10   1426
1427-1   9 years            M   N     N                                                     ME   0    10   1427
1427-2   7 years            M   N     N                                                     ME   0    10   1427
1428-1   7 years            F   N     N                                                     MO   0    10   1428
1428-2   4 years            F   N     N                                                     MO   0    10   1428
1428-3   33 years           M   N     U                                                     MO   0    10   1428
1428-4   33 years           F   N     N                                                     MO   0    10   1428
1429-1   2 years            F   N     N                                                     MI   0    10   1429
1430-1   5 years            M   N     Y                                                     CA   0    10   1430
1430-2   5 years            M   N     Y                                                     CA   0    10   1430
1430-3   1 year             F   N     N                                                     CA   0    10   1430
1431-1   14 years           M   N     N                                                     NY   1    10   1431



                                                        46                                       Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 65 of 80

1431-2   13 years           M   N     N                                                         NY   1   10   1431
1432-1   1 year             F   N     Y                                                         FL   0   10   1432
1432-2   4 years            M   Y     Y                                                         FL   0   10   1432
1433-1   14 years           M   N     N                                                         NY   0    9   1433
1434-1   11 years           F   N     Y   MENTAL- Learning Dis.                                 NY   0    9   1434
1434-2   8 years            M   N     Y                                                         NY   0   10   1434
1435-1   12 years           M   N     Y                                                         NY   0   10   1435
1436-1   8 years            F   N     N                                                         VA   0   10   1436
1437-1   9 years            M   N     N   ADHD                                                  OR   0   10   1437
1438-1   3 years            F   N     Y                                                         CA   1    9   1438
1438-2   Less than 1 year   M   N     N                                                         CA   0   10   1438
1439-1   4 years            M   N     N                                                         OH   0   10   1439
1439-2   1 year             M   N     N                                                         OH   0   10   1439
1440-1   2 years            F   N     N                                                         CT   0   10   1440
1441-1   9 years            M   N     N                                                         MO   0   10   1441
1441-2   16 years           F   N     N                                                         MO   0   10   1441
1442-1   6 years            F   N     N                                                         FL   0   10   1442
1443-1   5 years            M   N     N                                                         CA   0   10   1443
1443-2   3 years            M   N     N                                                         CA   0   10   1443
1444-1   4 years            F   N     N                                                         AZ   0   10   1444
1445-1   4 years            M   N     Y   ALLERGY- Animal        Jun-15 NASAL- Sinus   Jun-18   NH   1   10   1445
1445-2   6 years            F   N     Y   SKIN- Eczema        birth                             NH   4   10   1445
1446-1   16 years           M   N     N                                                         CA   0   10   1446
1446-2   14 years           F   N     N                                                         CA   0   10   1446
1447-1   15 years           M   N     N                                                         CA   1   10   1447
1447-2   12 years           M   N     N                                                         CA   1   10   1447
1448-1   1 year             F   N     Y                                                         CA   0   10   1448
1449-1   12 years           M   N     Y   ADHD                                                  CA   0   10   1449
1449-2   13 years           F   N     Y                                                         CA   0   10   1449
1450-1   7 years            M   N     N                                                         CA   0   10   1450
1451-1   3 years            M   N     Y                                                         CA   0   10   1451
1452-1   9 years            F   N     Y                                                         MA   0   10   1452
1452-2   7 years            F   N     U                                                         MA   0   10   1452
1453-2   8 years            F   N     N                                                         CA   0   10   1453
1453-3   7 years            F   N     N                                                         CA   0   10   1453
1453-4   3 years            F   N     N                                                         CA   0   10   1453
1453-5   1 year             F   N     N                                                         CA   0   10   1453
1454-1   1 year             M   N     N                                                         CA   0   10   1454



                                                         47                                          Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 66 of 80

1455-1   11 years           M   N     N                                                                      FL   0   10   1455
1455-1   8 years            M   N     N                                                                      FL   0   10   1455
1455-2   10 years           M   N     N                                                                      FL   0   10   1455
1455-3   9 years            M   N     N                                                                      FL   0   10   1455
1455-4   7 years            M   N     N                                                                      FL   0   10   1455
1455-5   3 years            F   N     N                                                                      FL   0   10   1455
1455-6   2 years            F   N     N                                                                      FL   0   10   1455
1456-1   32 years           F   N     N                                                                      CA   0   10   1456
1456-2   5 years            F   N     N                                                                      CA   0   10   1456
1456-3   3 years            F   N     N                                                                      CA   0    6   1456
1457-1   6 years            F   Y     N   LUNGS- Asthma       2 years                                        CA   4    8   1457
1457-2   2 years            F   N     N                                                                      CA   1   10   1457
1457-3   1 year             F   N     N                                                                      CA   0   10   1457
1458-1   13 years           F   N     N                                                                      CA   0   10   1458
1458-2   8 years            M   N     N                                                                      CA   1    7   1458
1458-3   11 years           M   N     Y   THYROID - Hashimotos Jun-15 MENTAL- SPD SenJun-12
                                                                                      Proc. Disorder
                                                                                             ALLERGY-Food
                                                                                                      Jun-12 CA   2   10   1458
1459-1   3 years            F   N     Y   EYE- Strabismus     2 years                                        CA   2   10   1459
1460-1   8 years            M   N     N                                                                      OR   0   10   1460
1460-2   6 years            F   N     N                                                                      OR   0   10   1460
1461-1   3 years            M   N     Y                                                                      NY   2   10   1461
1461-2   Less than 1 year   M   N     Y                                                                      NY   0   10   1461
1462-1   6 years            M   N     N                                                                      MD   1   10   1462
1462-2   4 years            M   N     N                                                                      MD   0   10   1462
1463-1   17 years           F   N     U                                                                      FL   0   10   1463
1463-2   13 years           F   N     U                                                                      FL   0   10   1463
1464-1   16 years           F   N     N                                                                      OR   0   10   1464
1464-2   14 years           M   N     N                                                                      OR   0   10   1464
1465-1   3 years            M   N     N                                                                      MT   1   10   1465
1465-2   1 year             M   N     N                                                                      MT   1   10   1465
1466-1   5 years            F   N     N                                                                      DE   0   10   1466
1467-1   5 years            F   N     N                                                                      CA   1   10   1467
1467-2   7 years            M   N     N                                                                      CA   1   10   1467
1468-1   20 years           M   N     N                                                                      FL   0   10   1468
1469-1   5 years            F   N     Y                                                                      TX   1   10   1469
1470-1   6 years            F   N     N                                                                      CA   3   10   1470
1470-2   3 years            F   N     N                                                                      CA   1   10   1470
1471-1   4 years            M   N     Y                                                                      CA   0   10   1471
1472-1   5 years            F   N     N                                                                      CA   0   10   1472



                                                        48                                                        Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 67 of 80

1473-1   5 years          F     N     N                                                     OR   0   10   1473
1474-1   1 year           M     N     N                                                     AZ   0   10   1474
1475-1   11 years         M     N     Y                                                     FL   0   10   1475
1475-2   8 years          F     N     N                                                     FL   0   10   1475
1475-3   3 years          M     N     N                                                     FL   0   10   1475
1476-1   6 years          F     N     Y   SKIN- Eczema                                      NY   0   10   1476
1476-2   4 years          F     N     N                                                     NY   0   10   1476
1476-3   3 years          F     N     Y                                                     NY   0   10   1476
1477-1   7 years          F     N     N                                                     NY   0   10   1477
1477-2   14 years         F     N     N                                                     NY   0   10   1477
1478-1   12 years         F     N     U                                                     NY   0   10   1478
1479-1   19 years         F     N     N                                                     KY   0   10   1479
1479-2   23 years         F     N     N                                                     KY   0   10   1479
1480-1   8 years          F     N     Y   THYROID - Hashimotos    2016                      CA   0   10   1480
1480-2   6 years          M     N     Y                                                     CA   0   10   1480
1481-1   3 years          F     N     Y                                                     NJ   0   10   1481
1482-1   9 years          F     N     N                                                     NV   2   10   1482
1482-2   12 years         M     N     N                                                     NV   2   10   1482
1482-3   15 years         M     N     N                                                     NV   2   10   1482
1482-4   17 years         F     N     N                                                     NV   2   10   1482
1483-1   41 years         F     N     N                                                     NY   0   10   1483
1483-2   13 years         F     N     Y   SKIN- Psoriasis        Sep-18                     NY   0   10   1483
1484-1   8 years          F     N     Y                                                     CA   0   10   1484
1484-2   6 years          F     N     Y                                                     CA   0   10   1484
1485-2   20 years         F     N     N                                                     NJ   0   10   1485
1486-1   17 years         M     N     N                                                     NJ   0   10   1486
1486-1   15 years         F     N     N                                                     TX   0   10   1486
1486-2   13 years         F     N     N                                                     TX   0   10   1486
1486-3   11 years         F     N     N                                                     TX   0   10   1486
1487-1   2 years          F     N     N                                                     UT   0   10   1487
1487-2   3 years          M     N     N                                                     UT   0   10   1487
1488-1   4 years          M     N     N                                                     CA   0   10   1488
1489-1   5 years          M     N     N                                                     OR   0   10   1489
1489-2   8 years          F     N     N                                                     OR   0   10   1489
1490-1   12 years         M     N     Y                                                     NY   1   10   1490
1490-2   10 years         M     N     N                                                     NY   1   10   1490
1491-1   12 years         M     N     N                                                     CA   0   10   1491
1491-2   10 years         M     N     N                                                     CA   0   10   1491



                                                            49                                   Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 68 of 80

1492-1   6 years            F   Y     Y                                                     PA   0   10   1492
1493-1   7 years            M   N     N                                                     CA   0   10   1493
1493-2   5 years            M   N     N                                                     CA   0   10   1493
1493-3   3 years            M   N     N                                                     CA   0   10   1493
1494-1   1 year             M   N     N                                                     NJ   0   10   1494
1495-1   14 years           M   N     N                                                     CA   0   10   1495
1495-2   16 years           M   N     N                                                     CA   0   10   1495
1496-1   41 years           M   N     N                                                     CA   1    8   1496
1497-1   5 years            M   N     N                                                     NY   0    9   1497
1497-2   7 years            F   N     Y   SKIN- Eczema        Birthday                      NY   0   10   1497
1498-1   11 years           M   N     N                                                     NY   0   10   1498
1499-1   2 years            F   N     N                                                     TN   0   10   1499
1499-2   6 years            M   N     N                                                     TN   0   10   1499
1499-3   29 years           M   N     N                                                     TN   0   10   1499
1499-4   35 years           F   N     N                                                     TN   0   10   1499
1500-1   51 years           F   N     N                                                     MA   0   10   1500
1501-1   7 years            M   N     N                                                     PA   0   10   1501
1501-2   4 years            M   N     Y                                                     PA   1   10   1501
1502-1   1 year             M   N     Y                                                     AK   0   10   1502
1503-1   2 years            F   Y     N                                                     CA   0   10   1503
1504-1   20 years           F   N     N                                                     CA   1   10   1504
1505-1   3 years            F   N     Y                                                     ND   0   10   1505
1505-2   Less than 1 year   F   N     Y                                                     ND   0   10   1505
1505-3   4 years            M   N     Y                                                     ND   0   10   1505
1505-4   2 years            F   N     N                                                     ND   0   10   1505
1506-1   61 years           F   N     N                                                     OR   1   10   1506
1507-1   16 years           M   N     Y                                                     WA   0   10   1507
1507-2   15 years           M   N     N                                                     WA   0   10   1507
1507-3   13 years           F   N     N                                                     WA   0   10   1507
1508-1   4 years            M   N     N                                                     FL   0   10   1508
1509-1   16 years           M   N     Y                                                     FL   0   10   1509
1509-2   12 years           F   N     N                                                     FL   0   10   1509
1510-1   7 years            F   N     N                                                     NY   0   10   1510
1510-2   9 years            F   N     N                                                     NY   0   10   1510
1511-1   14 years           F   N     U                                                     CA   0   10   1511
1512-1   7 years            F   N     N                                                     MI   0   10   1512
1512-2   6 years            M   N     N                                                     MI   0    9   1512
1512-3   3 years            M   N     N                                                     MI   0   10   1512



                                                         50                                      Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 69 of 80

1512-4   2 years            M   N     N                                                     MI   0    10   1512
1513-1   20 years           F   N     N                                                     MO   1     9   1513
1514-1   11 years           F   N     Y                                                     CA   0    10   1514
1515-1   16 years           M   N     N                                                     FL   0    10   1515
1516-1   36 years           M   N     N                                                     ME   1    10   1516
1516-2   34 years           F   N     N                                                     ME   1    10   1516
1516-3   32 years           F   N     N                                                     ME   1    10   1516
1516-4   29 years           M   N     N                                                     ME   1    10   1516
1516-5   Less than 1 year   M   N     N                                                     ME   0    10   1516
1517-1   1 year             M   N     Y                                                     TX   0    10   1517
1518-1   12 years           M   N     Y                                                     WI   1    10   1518
1519-1   3 years            M   N     N                                                     NY   0    10   1519
1519-2   8 years            F   N     N                                                     NY   1    10   1519
1519-3   6 years            M   N     N                                                     NY   1    10   1519
1519-4   4 years            F   N     N                                                     NY   0    10   1519
1519-5   2 years            F   N     Y                                                     NY   0    10   1519
1519-6   Less than 1 year   M   N     N                                                     NY   0    10   1519
1520-1   3 years            M   N     N                                                     CA   1    10   1520
1521-1   8 years            F   N     N                                                     CA   0    10   1521
1521-2   7 years            F   N     N                                                     CA   0    10   1521
1521-3   4 years            M   N     N                                                     CA   0     9   1521
1522-1   16 years           M   N     N                                                     NY   0   9.5   1522
1522-2   9 years            M   N     N                                                     NY   0    10   1522
1523-1   3 years            F   N     N                                                     VA   0    10   1523
1523-2   6 years            M   N     N                                                     VA   0    10   1523
1523-3   8 years            F   N     N                                                     VA   0    10   1523
1523-4   11 years           M   N     N                                                     VA   0     9   1523
1524-1   10 years           M   Y     N   ADHD                5 years                       NY   1    10   1524
1525-1   10 years           F   N     N                                                     OR   0    10   1525
1525-2   7 years            M   N     N                                                     OR   0    10   1525
1525-3   3 years            F   N     N                                                     OR   0    10   1525
1526-1   2 years            F   Y     N                                                     AZ   0    10   1526
1527-1   10 years           M   N     Y   SPEECH- disorder    Resolved                      MI   0    10   1527
1528-1   5 years            F   N     N                                                     CA   0    10   1528
1529-1   3 years            F   N     Y                                                     IL   0    10   1529
1529-2   1 year             M   N     N                                                     IL   0     9   1529
1530-1   4 years            F   N     Y   IMMUNE- Undifferentiated
                                                               3 years
                                                                   Autoimmune UCTD          NY   1    10   1530
1530-2   2 years            F   N     N                                                     NY   1    10   1530



                                                         51                                      Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 70 of 80

1530-3   1 year           M     N     N                                                     NY   0   10   1530
1531-1   30 years         M     N     N                                                     IL   0   10   1531
1531-2   32 years         M     N     Y                                                     IL   0   10   1531
1532-1   2 years          M     N     Y                                                     OR   1   10   1532
1533-1   4 years          M     N     N                                                     AZ   0   10   1533
1533-2   2 years          M     N     N                                                     AZ   0   10   1533
1534-1   5 years          F     N     N   ALLERGY- Food          1 year                     AZ   0   10   1534
1534-2   9 years          M     N     N                                                     AZ   0    9   1534
1535-1   8 years          M     N     N                                                     CA   0    9   1535
1535-2   5 years          F     N     N                                                     CA   0   10   1535
1536-1   9 years          F     N     Y   NERVOUS SYSTEM- Seizure
                                                            Birth Disorder                  CA   0   10   1536
1537-1   3 years          M     N     N                                                     CA   3   10   1537
1537-2   5 years          M     N     N                                                     CA   3   10   1537
1538-1   20 years         F     N     N                                                     TX   0   10   1538
1539-1   13 years         M     N     N                                                     TX   1   10   1539
1539-2   15 years         M     N     N                                                     TX   1   10   1539
1540-1   72 years         M     N     N   BLOOD PRESSURE- Elevated
                                                                 2009                       TX   3   10   1540
1540-2   61 years         F     N     N                                                     TX   2   10   1540
1540-3   24 years         M     N     N                                                     TX   2   10   1540
1540-4   26 years         M     N     N                                                     TX   2   10   1540
1541-1   7 years          M     N     Y                                                     CA   0   10   1541
1542-1   6 years          M     N     N                                                     CA   0   10   1542
1543-1   16 years         M     N     N                                                     TX   0   10   1543
1543-2   9 years          M     N     N                                                     TX   0   10   1543
1543-3   12 years         M     N     N   ADHD                   5 years                    TX   0   10   1543
1544-1   13 years         F     N     N                                                     CA   0   10   1544
1545-1   13 years         M     N     N                                                     MT   0   10   1545
1545-2   12 years         F     N     N                                                     MT   0   10   1545
1545-3   10 years         M     N     N                                                     MT   0   10   1545
1545-4   4 years          F     N     N                                                     MT   0   10   1545
1546-1   1 year           M     N     Y   LIVER- Jaundice        Birth                      TX   0   10   1546
1547-1   5 years          M     N     N                                                     CA   0   10   1547
1548-1   1 year           F     N     N                                                     AZ   0   10   1548
1549-1   5 years          M     N     Y                                                     MO   0   10   1549
1550-1   65 years         F     N     N                                                     ID   0   10   1550
1550-2   40 years         M     N     N                                                     ID   0   10   1550
1551-1   19 years         M     N     U                                                     CA   0   10   1551
1552-1   7 years          M     N     N                                                     CA   0   10   1552



                                                            52                                   Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 71 of 80

1552-2   4 years          M     N     N                                                     CA   0   10   1552
1552-3   2 years          F     N     N                                                     CA   0   10   1552
1553-1   6 years          M     N     Y                                                     MA   0   10   1553
1554-1   15 years         M     N     Y                                                     CA   0   10   1554
1554-2   15 years         F     N     Y                                                     CA   0   10   1554
1555-1   18 years         M     N     N                                                     CA   1   10   1555
1555-2   12 years         F     N     N                                                     CA   1   10   1555
1555-3   2 years          M     N     N                                                     CA   0   10   1555
1555-4   5 years          F     N     N                                                     CA   0   10   1555
1555-5   7 years          F     N     N                                                     CA   0   10   1555
1555-6   9 years          M     N     N                                                     CA   0   10   1555
1555-7   14 years         F     N     N                                                     CA   1   10   1555
1556-1   5 years          M     N     Y                                                     CA   0   10   1556
1557-1   14 years         M     N     U                                                     CA   2   10   1557
1557-2   12 years         F     N     N                                                     CA   0   10   1557
1557-3   9 years          M     N     N                                                     CA   0   10   1557
1557-4   6 years          F     N     N                                                     CA   0   10   1557
1558-1   13 years         M     N     N                                                     OR   3   10   1558
1559-1   14 years         M     N     Y                                                     ME   0   10   1559
1559-2   13 years         M     N     N                                                     ME   0   10   1559
1559-3   3 years          M     N     Y                                                     ME   2   10   1559
1560-1   13 years         F     N     N                                                     CA   0   10   1560
1560-2   6 years          F     N     N                                                     CA   0   10   1560
1561-1   8 years          F     N     N                                                     CA   0   10   1561
1562-1   5 years          M     N     N                                                     CA   0   10   1562
1562-2   11 years         F     N     Y                                                     CA   0   10   1562
1563-1   11 years         F     N     N                                                     CA   0   10   1563
1564-1   13 years         F     N     N                                                     CA   0   10   1564
1565-1   21 years         F     N     N                                                     CA   0   10   1565
1566-1   2 years          M     N     Y                                                     CA   0   10   1566
1567-1   6 years          F     N     N                                                     CA   1   10   1567
1568-1   35 years         F     N     N                                                     NJ   0   10   1568
1568-2   33 years         M     N     N                                                     NJ   0   10   1568
1569-1   3 years          F     N     N                                                     FL   0   10   1569
1570-1   16 years         M     N     N                                                     NY   0    9   1570
1571-1   5 years          F     N     Y                                                     PA   1    9   1571
1571-2   3 years          M     N     Y                                                     PA   1   10   1571
1572-1   12 years         F     N     N                                                     CA   1   10   1572



                                                    53                                           Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 72 of 80

1572-2   2 years            F   N     N                                                     CA   1   10   1572
1573-1   2 years            M   N     N                                                     CA   0   10   1573
1574-1   3 years            F   N     N                                                     OR   0   10   1574
1575-1   1 year             M   N     Y                                                     VT   1   10   1575
1575-2   25 years           F   N     N                                                     VT   3   10   1575
1576-1   5 years            F   N     N                                                     IL   0   10   1576
1576-2   9 years            M   N     N                                                     IL   0   10   1576
1576-3   25 years           F   N     N                                                     IL   0   10   1576
1576-4   33 years           M   N     N                                                     IL   0   10   1576
1576-5   35 years           M   N     N                                                     IL   0   10   1576
1577-1   44 years           F   N     N                                                     NY   0   10   1577
1577-2   3 years            F   N     Y                                                     NY   0   10   1577
1578-1   27 years           F   N     N                                                     UT   0   10   1578
1578-2   6 years            M   N     N                                                     UT   0   10   1578
1578-3   4 years            M   N     N                                                     UT   0   10   1578
1578-4   1 year             M   N     N                                                     UT   0   10   1578
1579-1   14 years           M   N     N                                                     LA   0   10   1579
1580-1   4 years            M   N     N                                                     FL   0   10   1580
1581-1   5 years            M   N     N                                                     TX   0    9   1581
1582-1   6 years            M   N     U                                                     NY   0   10   1582
1583-1   10 years           F   N     N                                                     NY   0   10   1583
1583-2   12 years           F   N     Y                                                     NY   0   10   1583
1584-1   36 years           F   N     N                                                     CA   0   10   1584
1584-2   14 years           F   N     Y                                                     CA   0   10   1584
1584-3   13 years           M   N     Y                                                     CA   0   10   1584
1584-4   4 years            M   N     N                                                     CA   0   10   1584
1584-5   2 years            F   N     N                                                     CA   0   10   1584
1585-1   5 years            M   N     N                                                     CA   0   10   1585
1586-1   5 years            F   N     U                                                     CA   0   10   1586
1587-2   Less than 1 year   M   N     N                                                     CA   0   10   1587
1588-1   12 years           F   Y     N                                                     OH   0   10   1588
1588-2   11 years           F   N     N                                                     OH   0   10   1588
1588-3   5 years            F   N     N                                                     OH   0   10   1588
1589-1   18 years           F   N     N   ALLERGY- Food                                     WA   3   10   1589
1589-2   14 years           M   N     N                                                     WA   1   10   1589
1589-3   10 years           M   N     N                                                     WA   0   10   1589
1590-1   10 years           F   N     N                                                     FL   0   10   1590
1590-2   9 years            F   N     N                                                     FL   0   10   1590



                                                          54                                     Exhibit B
                     Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 73 of 80

1590-3    7 years            M   N     N                                                                           FL   0   10   1590
1590-4    5 years            M   N     N                                                                           FL   0   10   1590
1591-1    3 years            M   N     Y                                                                           TN   0   10   1591
1592-1    1 year             M   N     Y                                                                           NY   0   10   1592
1593-1    14 years           F   N     N                                                                           CT   0   10   1593
1593-2    17 years           F   N     Y                                                                           CT   4   10   1593
1594-1    8 years            F   N     N                                                                           CA   0   10   1594
1594-2    4 years            F   N     N                                                                           CA   0   10   1594
1595-1    6 years            M   N     N                                                                           NC   0   10   1595
1596--1   8 years            M   Y     N                                                                           CA   0   10   1596
1596-2    4 years            F   N     Y                                                                           CA   1   10   1596
1597-1    Less than 1 year   M   N     N                                                                           FL   0   10   1597
1597-2    3 years            F   N     N                                                                           FL   0   10   1597
1597-3    4 years            F   N     Y                                                                           FL   0   10   1597
1598-1    12 years           F   N     N                                                                           OH   1   10   1598
1598-2    2 years            M   N     N                                                                           OH   0   10   1598
1599-1    3 years            F   N     N                                                                           NY   0   10   1599
1599-2    6 years            F   N     N                                                                           NY   0   10   1599
1600-1    25 years           F   N     N                                                                           WI   0   10   1600
1600-2    19 years           F   N     N   DIGESTIVE- Mild Issues/Resolving
                                                                1 year                                             WI   0   10   1600
1601-1    9 years            M   N     N                                                                           TX   0   10   1601
1601-2    6 years            M   N     N                                                                           TX   0   10   1601
1601-3    4 years            M   N     N                                                                           TX   0   10   1601
1602-1    14 years           F   N     Y                                                                           DC   0   10   1602
1602-2    12 years           F   N     N                                                                           DC   1   10   1602
1603-1    11 years           F   N     N                                                                           WI   0   10   1603
1603-2    8 years            F   N     N                                                                           WI   0   10   1603
1604-1    27 years           M   N     Y   SKIN- Eczema         birth                                              NY   0   10   1604
1604-2    25 years           F   N     Y   ALLERGY- Animal      Birth                                              NY   0   10   1604
1604-3    22 years           F   N     Y                                                                           NY   0   10   1604
1604-4    21 years           F   N     Y   SKIN- Eczema            Jun-14 ALLERGY- Dust/dand
                                                                                          Jun-02 DIGESTIVE-Jun-14
                                                                                                            Issues NY   1   10   1604
1604-5    17 years           F   N     Y                                                                           NY   0   10   1604
1605-1    6 years            M   N     Y                                                                           NY   0   10   1605
1605-2    3 years            M   N     N                                                                           NY   0   10   1605
1605-3    Less than 1 year   F   N     N                                                                           NY   0   10   1605
1606-1    10 years           F   N     U                                                                           CA   0   10   1606
1607-1    Less than 1 year   M   N     N                                                                           OK   0   10   1607
1608-1    33 years           F   N     N                                                                           CA   1   10   1608



                                                          55                                                            Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 74 of 80

1609-1   12 years           M   N     N                                                     NY   0   10   1609
1609-2   10 years           M   N     N                                                     NY   1   10   1609
1609-3   8 years            M   N     N                                                     NY   0   10   1609
1609-4   5 years            M   N     N                                                     NY   0   10   1609
1609-5   2 years            M   N     N                                                     NY   0   10   1609
1610-1   3 years            M   N     N                                                     AR   1   10   1610
1611-1   6 years            F   N     N                                                     FL   0   10   1611
1612-1   10 years           F   N     N                                                     CA   0   10   1612
1612-2   7 years            F   N     N                                                     CA   0   10   1612
1613-1   25 years           F   N     N                                                     OR   0    9   1613
1614-1   4 years            M   N     U                                                     NY   4    8   1614
1614-2   11 years           F   N     Y                                                     NY   3   10   1614
1615-1   2 years            F   N     N                                                     CA   0   10   1615
1616-1   10 years           M   N     N                                                     AR   2   10   1616
1616-2   8 years            M   N     N                                                     AR   1   10   1616
1616-3   5 years            F   N     N                                                     AR   0   10   1616
1617-1   3 years            F   Y     Y                                                     NY   0   10   1617
1618-1   2 years            F   N     Y                                                     NM   0   10   1618
1618-2   5 years            M   N     N                                                     NM   0   10   1618
1618-3   9 years            F   N     Y                                                     NM   1   10   1618
1618-4   11 years           F   N     N                                                     NM   1   10   1618
1618-5   13 years           M   N     N                                                     NM   2   10   1618
1618-6   16 years           M   N     N                                                     NM   1   10   1618
1618-7   19 years           M   N     N                                                     NM   2   10   1618
1619-1   14 years           F   N     N                                                     NV   0   10   1619
1619-2   11 years           M   N     N                                                     NV   0   10   1619
1620-1   10 years           M   N     N                                                     CA   0   10   1620
1620-2   8 years            M   N     N                                                     CA   0   10   1620
1620-3   5 years            F   N     N                                                     CA   0   10   1620
1621-1   47 years           F   N     N                                                     WI   0   10   1621
1621-2   19 years           M   N     N                                                     WI   0   10   1621
1621-3   17 years           F   N     Y                                                     WI   0   10   1621
1622-1   4 years            M   N     Y                                                     NY   0    8   1622
1623-1   4 years            M   N     Y   SKIN- Eczema        birth   LUNGS- Asthma
                                                                                 birth      NY   0    9   1623
1623-2   2 years            F   N     Y                                                     NY   0   10   1623
1624-1   3 years            F   N     Y                                                     WI   0   10   1624
1624-2   1 year             F   N     N                                                     WI   0   10   1624
1625-1   Less than 1 year   M   N     N                                                     TX   0   10   1625



                                                         56                                      Exhibit B
                     Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 75 of 80

1626-1    19 years           F   N     N                                                     NM   1   10   1626
1626-2    16 years           M   N     N                                                     NM   1   10   1626
1626-3    14 years           M   N     Y                                                     NM   1   10   1626
1626-4    12 years           M   N     Y                                                     NM   1   10   1626
1627-1    14 years           M   N     N                                                     CO   0   10   1627
1627-2    11 years           F   N     N                                                     CO   0   10   1627
1627-3    9 years            F   N     N                                                     CO   0   10   1627
1628-1    1 year             F   N     N                                                     CA   0   10   1628
1629-1    1 year             M   N     N                                                     CA   0   10   1629
1630-1    5 years            M   N     N                                                     OH   0   10   1630
1631-1    5 years            M   N     N   ALLERGY- Food          May-16                     CA   0   10   1631
1631-2    3 years            M   N     N                                                     CA   0   10   1631
1631-3    Less than 1 year   F   N     N                                                     CA   0   10   1631
1632-1    7 years            M   N     Y                                                     CA   1   10   1632
1633-1    4 years            M   N     Y   DIGESTIVE Pyloric Stenosis
                                                                 Birth Vomiting              CA   1   10   1633
1634-1    16 years           F   N     N                                                     AR   0   10   1634
1634-2    20 years           F   N     N                                                     AR   0   10   1634
1634-3    7 years            M   N     N                                                     AR   0    4   1634
1635--1   13 years           F   Y     Y   NERVOUS SYSTEM- Epilespy
                                                             Birth         AUTISM   May-10   WA   0   10   1635
1635-2    2 years            F   Y     N                                                     WA   0   10   1635
1636-1    15 years           F   N     N                                                     MI   0   10   1636
1637-1    8 years            M   N     Y                                                     MO   0   10   1637
1637-2    6 years            M   N     N                                                     MO   0   10   1637
1637-3    3 years            M   N     N                                                     MO   0   10   1637
1637-4    18 years           F   N     N                                                     MO   0   10   1637
1637-5    14 years           M   N     N                                                     MO   1   10   1637
1638--1   8 years            M   N     N                                                     NY   0   10   1638
1639-1    39 years           F   N     N                                                     CA   3   10   1639
1639-2    3 years            F   N     N                                                     CA   1   10   1639
1640-1    37 years           M   N     N                                                     CA   0   10   1640
1641-1    3 years            M   N     Y                                                     CA   0   10   1641
1642-1    73 years           F   N     N                                                     CA   0   10   1642
1643-1    10 years           F   N     N                                                     IL   0   10   1643
1643-2    8 years            M   N     N                                                     IL   0   10   1643
1644-1    10 years           F   N     N                                                     OR   0   10   1644
1644-2    3 years            M   N     N                                                     OR   0   10   1644
1645-1    17 years           F   N     Y                                                     TN   0   10   1645
1645-2    16 years           M   N     Y                                                     TN   0   10   1645



                                                           57                                     Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 76 of 80

1645-3   12 years         M     N     N                                                     TN   0   10   1645
1645-4   7 years          F     N     N                                                     TN   0   10   1645
1645-5   5 years          F     N     N                                                     TN   0   10   1645
1645-6   1 year           F     N     N                                                     TN   0   10   1645
1646-1   5 years          F     N     N                                                     TX   0   10   1646
1646-2   4 years          F     N     N                                                     TX   0   10   1646
1647-1   26 years         F     N     N                                                     MN   1   10   1647
1648-1   29 years         M     N     N                                                     CA   0   10   1648
1649-1   6 years          F     N     N                                                     MO   0   10   1649
1649-2   9 years          F     N     N                                                     MO   0   10   1649
1649-3   11 years         F     N     N                                                     MO   0   10   1649
1649-4   13 years         F     N     N                                                     MO   0   10   1649
1650-1   2 years          F     N     N                                                     SC   0   10   1650
1651-1   7 years          F     N     N                                                     WI   0   10   1651
1651-2   5 years          F     N     N                                                     WI   0   10   1651
1651-3   2 years          M     N     N                                                     WI   0   10   1651
1651-4   1 year           M     N     Y                                                     WI   0   10   1651
1652-1   4 years          M     N     U                                                     NY   0   10   1652
1653-1   10 years         F     N     N                                                     OR   0    9   1653
1654-1   5 years          F     N     N   LUNGS- Asthma          Dec-17                     PA   3    9   1654
1655-1   25 years         M     N     Y                                                     NY   0    9   1655
1655-2   25 years         F     N     Y                                                     NY   0   10   1655
1655-3   5 years          M     N     Y                                                     NY   0   10   1655
1655-4   7 years          F     N     Y                                                     NY   0   10   1655
1656-1   10 years         M     N     N                                                     TX   1   10   1656
1656-2   7 years          F     N     N                                                     TX   1   10   1656
1656-3   4 years          F     N     N                                                     TX   1   10   1656
1656-4   2 years          M     N     N   BIRTH- POV/VUR Urinary
                                                              Birth
                                                                 tract defect               TX   1   10   1656
1657-1   6 years          F     N     N                                                     TX   0   10   1657
1657-2   4 years          F     N     Y                                                     TX   0   10   1657
1657-3   1 year           F     N     N                                                     TX   0   10   1657
1658-1   2 years          M     N     N                                                     TX   0   10   1658
1658-2   3 years          F     N     N                                                     TX   0   10   1658
1659-1   2 years          F     N     N                                                     MO   0   10   1659
1660-1   15 years         F     N     N                                                     MN   0   10   1660
1660-2   13 years         M     N     N                                                     MN   0   10   1660
1660-3   11 years         M     N     N                                                     MN   0   10   1660
1660-4   8 years          F     N     N                                                     MN   0   10   1660



                                                          58                                     Exhibit B
                     Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 77 of 80

1660-5    4 years            F   N     N                                                           MN   0   10   1660
1660-6    2 years            F   N     N                                                           MN   0   10   1660
1661-1    12 years           M   N     N                                                           CA   1   10   1661
1662-1    Less than 1 year   F   N     N                                                           FL   0   10   1662
1663-1    9 years            M   N     Y                                                           CA   0   10   1663
1664-1    7 years            M   N     Y                                                           CA   0    9   1664
1664-2    6 years            F   N     U                                                           CA   0   10   1664
1665--1   9 years            F   N     Y                                                           CA   0    7   1665
1665-2    7 years            M   N     Y   IMMUNE- PANDAS        Sep-19                            CA   0   10   1665
1665-3    4 years            M   N     Y                                                           CA   0   10   1665
1666-1    2 years            F   N     N                                                           OH   0   10   1666
1666-2    5 years            F   N     N                                                           OH   0   10   1666
1667-1    6 years            M   N     Y   EAR- Fluid behind ear/Tube
                                                                   Feb-16 SPEECH- Delay   Oct-15   MN   0   10   1667
1667-2    1 year             M   N     Y                                                           MN   0   10   1667
1668-1    14 years           F   N     N                                                           WA   1   10   1668
1669-1    13 years           F   N     N                                                           OH   0   10   1669
1669-2    19 years           F   N     N                                                           OH   0   10   1669
1670-1    3 years            F   N     N                                                           CA   0   10   1670
1671-1    2 years            M   N     N                                                           CA   0   10   1671
1672-1    1 year             F   N     N                                                           CA   0   10   1672
1672-2    8 years            F   N     N                                                           CA   1   10   1672
1672-3    3 years            F   N     Y                                                           CA   1   10   1672
1673-1    2 years            F   N     N                                                           TX   1   10   1673
1674-1    13 years           F   N     N   ADHD                9 years                             NH   0   10   1674
1674-2    11 years           F   N     N                                                           NH   0   10   1674
1675-1    6 years            F   N     N                                                           CA   0   10   1675
1676-1    2 years            F   N     N                                                           CA   3   10   1676
1677-1    1 year             M   N     N                                                           OR   1    9   1677
1677-2    2 years            F   N     N                                                           OR   5   10   1677
1678-1    15 years           F   N     U                                                           TX   2   10   1678
1679-1    1 year             F   N     N                                                           NY   0   10   1679
1680-1    1 year             F   N     Y                                                           AZ   0   10   1680
1681-1    2 years            F   N     Y                                                           NJ   0   10   1681
1682-1    4 years            F   N     Y                                                           CA   0   10   1682
1683-1    1 year             F   N     Y                                                           ND   0   10   1683
1684--1   3 years            M   N     Y                                                           NY   0   10   1684
1684-2    1 year             M   N     N                                                           NY   0   10   1684
1685-1    16 years           M   N     Y                                                           CA   3   10   1685



                                                          59                                            Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 78 of 80

1685-2   14 years           F   N     U                                                     CA   2   10   1685
1685-3   9 years            F   N     N                                                     CA   2   10   1685
1685-4   20 years           M   U     U                                                     CA   3   10   1685
1686-1   7 years            F   N     Y                                                     CA   0   10   1686
1686-2   6 years            F   N     N                                                     CA   0   10   1686
1686-3   4 years            M   N     N                                                     CA   0   10   1686
1686-4   2 years            M   N     N                                                     CA   0   10   1686
1686-5   Less than 1 year   F   N     N                                                     CA   0   10   1686
1687-1   6 years            F   N     N                                                     CA   0   10   1687
1687-1   2 years            F   N     Y                                                     CA   1   10   1687
1688-1   3 years            F   Y     Y                                                     CA   0   10   1688
1689-1   15 years           M   N     Y                                                     NY   1   10   1689
1690-1   5 years            F   N     N                                                     HI   0   10   1690
1690-2   3 years            M   N     N                                                     HI   0   10   1690
1690-3   1 year             F   N     N                                                     HI   0   10   1690
1691-1   2 years            M   N     Y                                                     CA   0   10   1691
1691-2   4 years            M   N     Y                                                     CA   0   10   1691
1691-3   7 years            M   N     Y                                                     CA   0   10   1691
1691-4   8 years            F   N     Y                                                     CA   0   10   1691
1692-1   5 years            F   N     N                                                     CA   1   10   1692
1692-2   8 years            M   N     N                                                     CA   1   10   1692
1693-1   7 years            M   N     N                                                     CA   0   10   1693
1693-2   1 year             M   N     N                                                     CA   0   10   1693
1694-1   3 years            F   N     N                                                     FL   0   10   1694
1695-1   7 years            F   N     Y                                                     FL   0   10   1695
1695-2   5 years            M   N     Y                                                     FL   0   10   1695
1696-1   5 years            M   N     N                                                     FL   0   10   1696
1697-1   6 years            M   N     N                                                     FL   0   10   1697
1697-2   4 years            M   N     N                                                     FL   0    9   1697
1697-3   2 years            M   N     N                                                     FL   0   10   1697
1698-1   12 years           M   N     Y                                                     FL   0   10   1698
1698-2   10 years           M   N     Y                                                     FL   0   10   1698
1698-3   5 years            M   N     N                                                     FL   0   10   1698
1699-1   10 years           M   N     N                                                     FL   0   10   1699
1699-2   8 years            M   N     N                                                     FL   0   10   1699
1699-3   1 year             F   N     N                                                     FL   0   10   1699
1700-1   Less than 1 year   F   N     N                                                     FL   0   10   1700
1701-1   Less than 1 year   M   N     Y                                                     FL   0   10   1701



                                                    60                                           Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 79 of 80

1702-1   5 years            M   N     N                                                     FL   0    10   1702
1702-2   7 years            M   N     N                                                     FL   0    10   1702
1702-3   2 years            F   N     N                                                     FL   0    10   1702
1703-1   12 years           M   U     Y                                                     FL   0     9   1703
1703-2   6 years            M   U     Y                                                     FL   0    10   1703
1704-1   4 years            M   N     N                                                     FL   0    10   1704
1704-2   7 years            M   N     Y                                                     FL   0    10   1704
1705-1   3 years            F   N     Y                                                     FL   0    10   1705
1706-1   5 years            F   N     N                                                     FL   0    10   1706
1707-1   32 years           F   U     N                                                     FL   0    10   1707
1708-1   Less than 1 year   F   N     N                                                     FL   0    10   1708
1709-1   21 years           M   N     N                                                     CA   2    10   1709
1710-1   2 years            M   Y     N   SKIN- Eczema         8 mos                        CA   0    10   1710
1711-1   10 years           M   N     N                                                     CA   0    10   1711
1712-1   2 years            M   N     N                                                     CA   0     9   1712
1713-1   Less than 1 year   M   Y     Y                                                     CA   0    10   1713
1714-1   24 years           M   N     Y                                                     CA   0    10   1714
1715-1   8 years            F   N     Y                                                     CA   0    10   1715
1716-1   1 year             M   N     N                                                     CA   0    10   1716
1716-2   8 years            F   N     Y   DIGESTIVE- Issues non-specIfic
                                                               Birth                        CA   0    10   1716
1717-1   2 years            M   N     Y                                                     CA   0    10   1717
1718-1   Less than 1 year   M   N     N                                                     CA   0   7.5   1718
1719-1   27 years           F   N     N                                                     CA   0    10   1719
1719-2   25 years           F   N     N                                                     CA   0    10   1719
1719-3   12 years           F   N     N                                                     CA   0    10   1719
1720-1   3 years            F   N     N                                                     CA   0    10   1720
1721-1   6 years            M   N     Y                                                     CA   0    10   1721
1721-2   2 years            F   N     Y                                                     CA   0    10   1721
1722-1   3 years            M   N     N                                                     CA   0    10   1722
1723-1   26 years           M   N     N                                                     CA   0    10   1723
1723-2   22 years           M   N     N                                                     CA   0    10   1723
1724-1   1 year             F   N     Y                                                     ME   0    10   1724
1725-1   6 years            F   N     N                                                     NY   3    10   1725
1725-2   13 years           M   N     N                                                     NY   2    10   1725
1725-3   8 years            F   N     N                                                     NY   2    10   1725
1726-1   4 years            M   N     Y                                                     NY   0    10   1726
1726-2   2 years            M   N     Y                                                     NY   0    10   1726
1727-1   3 years            F   N     N                                                     HI   0    10   1727



                                                          61                                     Exhibit B
                    Case 2:20-cv-02470-WBS-JDP Document 16-2 Filed 12/29/20 Page 80 of 80

1728-1   13 years         M     N     N                                                     AL     0   10   1728
1728-2   8 years          F     N     N                                                     AL     0   10   1728
1728-3   5 years          F     N     N                                                     AL     0   10   1728
1728-4   4 years          F     N     N                                                     AL     0   10   1728
1728-5   2 years          M     N     N                                                     AL     0   10   1728
                                                                                                 335




                                                    62                                             Exhibit B
